UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-06243 Franklin Strategic Series (Exact name of registrant as specified in charter) One Franklin Parkway, San Mateo, CA 94403-1906 (Address of principal executive offices) (Zip code) Craig S. Tyle, One Franklin Parkway, San Mateo, CA 94403-1906 (Name and address of agent for service) Registrant's telephone number, including area code: (650) 312-2000 Date of fiscal year end: 4/30 Date of reporting period: 6/30/17 Item 1. Proxy Voting Records. Franklin Biotechnology Discovery Fund ACADIA PHARMACEUTICALS INC. Meeting Date:JUN 13, 2017 Record Date:APR 19, 2017 Meeting Type:ANNUAL Ticker:ACAD Security ID:004225108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director James Daly Management For For 1.2 Elect Director Edmund P. Harrigan Management For Withhold 2 Amend Omnibus Stock Plan Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Ratify Ernst & Young LLP as Auditors Management For For ACCELERON PHARMA INC. Meeting Date:JUN 01, 2017 Record Date:APR 04, 2017 Meeting Type:ANNUAL Ticker:XLRN Security ID:00434H108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Jean M. George Management For For 1.2 Elect Director George Golumbeski Management For For 1.3 Elect Director Thomas A. McCourt Management For For 1.4 Elect Director Francois Nader Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Ernst & Young LLP as Auditors Management For For ACLARIS THERAPEUTICS, INC. Meeting Date:JUN 15, 2017 Record Date:APR 17, 2017 Meeting Type:ANNUAL Ticker:ACRS Security ID:00461U105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Anand Mehra Management For For 1.2 Elect Director Andrew Powell Management For For 1.3 Elect Director Stephen A. Tullman Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For ADMA BIOLOGICS, INC. Meeting Date:MAY 25, 2017 Record Date:APR 26, 2017 Meeting Type:ANNUAL Ticker:ADMA Security ID:000899104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Acquisition Management For For 2 Amend Charter Management For For 3 Amend Omnibus Stock Plan Management For For 4.1 Elect Director Dov A. Goldstein Management For For 4.2 Elect Director Bryant E. Fong Management For For 5 Ratify CohnReznick LLP as Auditors Management For For 6 Adjourn Meeting Management For For AGILE THERAPEUTICS, INC. Meeting Date:JUN 08, 2017 Record Date:APR 17, 2017 Meeting Type:ANNUAL Ticker:AGRX Security ID:00847L100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Abhijeet Lele Management For For 1.2 Elect Director Ajit S. Shetty Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For ALCOBRA LTD Meeting Date:JUL 19, 2016 Record Date:JUN 13, 2016 Meeting Type:ANNUAL Ticker:ADHD Security ID:M2239P109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Discuss Financial Statements and the Report of the Board for 2015 Management None None 2 Reappoint Kost, Forer, Gabbay & Kasierer as Auditors and Authorize Board to Fix Their Compensation Management For For 3.1 Reelect Howard B. Rosen as Director Until the End of the Next Annual General Meeting Management For For 3.2 Reelect Yaron Daniely as Director Until the End of the Next Annual General Meeting Management For For 3.3 Reelect Joao Siffert as Director Until the End of the Next Annual General Meeting Management For For 3.4 Reelect Daniel E. Geffken as Director Until the End of the Next Annual General Meeting Management For For 3.5 Reelect Aharon Schwartz as Director Until the End of the Next Annual General Meeting Management For For 3.6 Reelect Arieh Ben Yosef as Director Until the End of the Next Annual General Meeting Management For For 4 Elect Ofer Segev as Director and Approve Director's Remuneration Management For For 5 Elect Orli Tori as Director and Approve Director's Remuneration Management For For 6 Amend Compensation Policy for the Directors and Officers of the Company Management For For 7 Approve an Amendment to the Company's 2010 Incentive Option Plan Management For For 8 Approve an amendment of the terms of compensation of the Company's CEO Management For For 9.a Grant Howard B. Rosen Options to Purchase 24,000 Shares Management For For 9.b Grant Joao Siffert Options to Purchase 15,000 Shares Management For For 9.c Grant Daniel E. Geffken Options to Purchase 15,000 Shares Management For For 9.d Grant Aharon Schwartz Options to Purchase 15,000 Shares Management For For 9.e Grant Arieh Ben Yosef Options to Purchase 15,000 Shares Management For For A Vote FOR if you are a controlling shareholder or have a personal interest in one or several resolutions, as indicated in the proxy card; otherwise, vote AGAINST. You may not abstain. If you vote FOR, please provide an explanation to your account manager Management None Against ALDER BIOPHARMACEUTICALS, INC. Meeting Date:MAY 24, 2017 Record Date:APR 21, 2017 Meeting Type:ANNUAL Ticker:ALDR Security ID:014339105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Randall C. Schatzman Management For For 1.2 Elect Director Heather Preston Management For For 1.3 Elect Director Clay B. Siegall Management For Withhold 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify PricewaterhouseCoopers LLP as Auditors Management For For ALEXION PHARMACEUTICALS, INC. Meeting Date:MAY 10, 2017 Record Date:MAR 14, 2017 Meeting Type:ANNUAL Ticker:ALXN Security ID:015351109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Felix J. Baker Management For For 1.2 Elect Director David R. Brennan Management For For 1.3 Elect Director M. Michele Burns Management For For 1.4 Elect Director Christopher J. Coughlin Management For For 1.5 Elect Director Ludwig N. Hantson Management For For 1.6 Elect Director John T. Mollen Management For For 1.7 Elect Director R. Douglas Norby Management For For 1.8 Elect Director Alvin S. Parven Management For For 1.9 Elect Director Andreas Rummelt Management For For 1.10 Elect Director Ann M. Veneman Management For For 2 Approve Omnibus Stock Plan Management For For 3 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Advisory Vote on Say on Pay Frequency Management One Year One Year 6 Provide For Confidential Running Vote Tallies On Executive Pay Matters Shareholder Against Against ALNYLAM PHARMACEUTICALS, INC. Meeting Date:MAY 02, 2017 Record Date:MAR 10, 2017 Meeting Type:ANNUAL Ticker:ALNY Security ID:02043Q107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Michael W. Bonney Management For For 1.2 Elect Director John M. Maraganore Management For For 1.3 Elect Director Paul R. Schimmel Management For For 1.4 Elect Director Phillip A. Sharp Management For For 2 Amend Omnibus Stock Plan Management For For 3 Amend Qualified Employee Stock Purchase Plan Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Advisory Vote on Say on Pay Frequency Management One Year One Year 6 Ratify PricewaterhouseCoopers LLP as Auditors Management For For AMGEN INC. Meeting Date:MAY 19, 2017 Record Date:MAR 20, 2017 Meeting Type:ANNUAL Ticker:AMGN Security ID:031162100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1. Elect Director David Baltimore Management For For 1.2 Elect Director Robert A. Bradway Management For For 1.3 Elect Director Francois de Carbonnel Management For For 1.4 Elect Director Robert A. Eckert Management For For 1.5 Elect Director Greg C. Garland Management For For 1.6 Elect Director Fred Hassan Management For For 1.7 Elect Director Rebecca M. Henderson Management For For 1.8 Elect Director Frank C. Herringer Management For For 1.9 Elect Director Charles M. Holley, Jr. Management For For 1.10 Elect Director Tyler Jacks Management For For 1.11 Elect Director Ellen J. Kullman Management For For 1.12 Elect Director Ronald D. Sugar Management For For 1.13 Elect Director R. Sanders Williams Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Provide Vote Counting to Exclude Abstentions Shareholder Against Against AMICUS THERAPEUTICS, INC. Meeting Date:JUN 13, 2017 Record Date:APR 17, 2017 Meeting Type:ANNUAL Ticker:FOLD Security ID:03152W109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Ted W. Love Management For Withhold 1.2 Elect Director Robert Essner Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year ANTHERA PHARMACEUTICALS, INC. Meeting Date:APR 27, 2017 Record Date:FEB 28, 2017 Meeting Type:ANNUAL Ticker:ANTH Security ID:03674U201 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Philip T. Sager Management For Withhold 2 Ratify BDO USA, LLP as Auditors Management For For 3 Amend Omnibus Stock Plan Management For For 4 Amend Qualified Employee Stock Purchase Plan Management For Against 5 Approve Reverse Stock Split Management For For 6 Approve Issuance of Shares of Common Stock Upon Conversion of the Series X Convertible Preferred Stock Management For For APTOSE BIOSCIENCES INC. Meeting Date:JUN 06, 2017 Record Date:APR 28, 2017 Meeting Type:ANNUAL Ticker:APS Security ID:03835T200 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Denis Burger Management For For 1.2 Elect Director Erich Platzer Management For For 1.3 Elect Director William G. Rice Management For For 1.4 Elect Director Bradley Thompson Management For For 1.5 Elect Director Mark D. Vincent Management For For 1.6 Elect Director Warren Whitehead Management For For 2 Approve KPMG LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For AQUINOX PHARMACEUTICALS, INC. Meeting Date:MAY 08, 2017 Record Date:MAR 16, 2017 Meeting Type:ANNUAL Ticker:AQXP Security ID:03842B101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Kelvin Neu Management For For 1.2 Elect Director Robert Pelzer Management For For 1.3 Elect Director Todd Simpson Management For For 2 Ratify Deloitte LLP as Auditors Management For For ARATANA THERAPEUTICS, INC. Meeting Date:JUN 21, 2017 Record Date:APR 26, 2017 Meeting Type:ANNUAL Ticker:PETX Security ID:03874P101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Laura A. Brege Management For For 1.2 Elect Director Robert 'Rip' Gerber, Jr. Management For For 1.3 Elect Director Wendy L. Yarno Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For ARCA BIOPHARMA, INC. Meeting Date:JUN 01, 2017 Record Date:APR 10, 2017 Meeting Type:ANNUAL Ticker:ABIO Security ID:00211Y407 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Michael R. Bristow Management For For 1.2 Elect Director Robert E. Conway Management For For 2 Ratify KPMG LLP as Auditors Management For For AUDENTES THERAPEUTICS, INC. Meeting Date:JUN 07, 2017 Record Date:APR 18, 2017 Meeting Type:ANNUAL Ticker:BOLD Security ID:05070R104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Jonathan Silverstein Management For For 1.2 Elect Director Thomas Schuetz Management For For 1.3 Elect Director Thomas Woiwode Management For For 2 Ratify KPMG LLP as Auditors Management For For AURINIA PHARMACEUTICALS INC. Meeting Date:JUN 21, 2017 Record Date:MAY 12, 2017 Meeting Type:ANNUAL Ticker:AUP Security ID:05156V102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Richard M. Glickman Management For Withhold 1.2 Elect Director Lorin Jeffry ("Jeff") Randall Management For For 1.3 Elect Director Benjamin Rovinski Management For For 1.4 Elect Director David R.W. Jayne Management For For 1.5 Elect Director George Milne Management For For 1.6 Elect Director Hyuek Joon Lee Management For For 2 Approve PricewaterhouseCoopers LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Re-approve Stock Option Plan Management For Against AVEXIS, INC. Meeting Date:MAY 30, 2017 Record Date:APR 05, 2017 Meeting Type:ANNUAL Ticker:AVXS Security ID:05366U100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Paul F. Manning Management For For 1.2 Elect Director Sean P. Nolan Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For AXOVANT SCIENCES LTD. Meeting Date:AUG 19, 2016 Record Date:JUL 15, 2016 Meeting Type:ANNUAL Ticker:AXON Security ID:G0750W104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Ilan Oren Management For For 1.2 Elect Director Marianne L. Romeo Management For For 2 Approve Ernst & Young LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For BELLICUM PHARMACEUTICALS, INC. Meeting Date:JUN 14, 2017 Record Date:APR 17, 2017 Meeting Type:ANNUAL Ticker:BLCM Security ID:079481107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Richard A. Fair Management For For 1.2 Elect Director Reid M. Huber Management For For 1.3 Elect Director James M. Daly Management For For 2 Amend Omnibus Stock Plan Management For For 3 Ratify Ernst & Young LLP as Auditors Management For Against BIOGEN INC. Meeting Date:JUN 07, 2017 Record Date:APR 10, 2017 Meeting Type:ANNUAL Ticker:BIIB Security ID:09062X103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Alexander J. Denner Management For For 1b Elect Director Caroline D. Dorsa Management For For 1c Elect Director Nancy L. Leaming Management For For 1d Elect Director Richard C. Mulligan Management For For 1e Elect Director Robert W. Pangia Management For For 1f Elect Director Stelios Papadopoulos Management For For 1g Elect Director Brian S. Posner Management For For 1h Elect Director Eric K. Rowinsky Management For For 1i Elect Director Lynn Schenk Management For For 1j Elect Director Stephen A. Sherwin Management For For 1k Elect Director Michel Vounatsos Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Approve Omnibus Stock Plan Management For For BIOMARIN PHARMACEUTICAL INC. Meeting Date:JUN 06, 2017 Record Date:APR 10, 2017 Meeting Type:ANNUAL Ticker:BMRN Security ID:09061G101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Jean-Jacques Bienaime Management For For 1.2 Elect Director Willard Dere Management For For 1.3 Elect Director Michael Grey Management For For 1.4 Elect Director Elaine J. Heron Management For For 1.5 Elect Director V. Bryan Lawlis Management For For 1.6 Elect Director Alan J. Lewis Management For For 1.7 Elect Director Richard A. Meier Management For For 1.8 Elect Director David Pyott Management For For 1.9 Elect Director Dennis J. Slamon Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Approve Omnibus Stock Plan Management For For 6 Increase Authorized Common Stock Management For Against BIOPHARMX CORPORATION Meeting Date:JUL 05, 2016 Record Date:MAY 29, 2016 Meeting Type:ANNUAL Ticker:BPMX Security ID:09072X101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Anja Krammer Management For For 1.2 Elect Director Michael Hubbard Management For For 1.3 Elect Director Stephen Morlock Management For For 1.4 Elect Director Craig Barbarosh Management For For 2 Approve Omnibus Stock Plan Management For For 3 Ratify Burr Pilger Mayer, Inc. as Auditors Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Advisory Vote on Say on Pay Frequency Management One Year One Year BIOPHARMX CORPORATION Meeting Date:MAR 28, 2017 Record Date:FEB 15, 2017 Meeting Type:SPECIAL Ticker:BPMX Security ID:09072X101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Increase Authorized Common Stock Management For For 2 Approve Reverse Stock Split Management For For 3 Amend Omnibus Stock Plan Management For For BLUEBIRD BIO, INC. Meeting Date:JUN 08, 2017 Record Date:APR 13, 2017 Meeting Type:ANNUAL Ticker:BLUE Security ID:09609G100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Nick Leschly Management For For 1b Elect Director Mark Vachon Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Ernst & Young LLP as Auditors Management For For BLUEPRINT MEDICINES CORPORATION Meeting Date:JUN 20, 2017 Record Date:APR 24, 2017 Meeting Type:ANNUAL Ticker:BPMC Security ID:09627Y109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Alexis Borisy Management For For 1.2 Elect Director Lonnel Coats Management For For 1.3 Elect Director Charles A. Rowland, Jr. Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For CALITHERA BIOSCIENCES, INC. Meeting Date:JUN 09, 2017 Record Date:APR 10, 2017 Meeting Type:ANNUAL Ticker:CALA Security ID:13089P101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Susan M. Molineaux Management For For 1.2 Elect Director H. Ward Wolff Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For CARA THERAPEUTICS, INC. Meeting Date:JUN 21, 2017 Record Date:MAY 01, 2017 Meeting Type:ANNUAL Ticker:CARA Security ID:140755109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Derek Chalmers Management For Withhold 1.2 Elect Director Martin Vogelbaum Management For Withhold 2 Ratify Ernst & Young LLP as Auditors Management For For CASCADIAN THERAPEUTICS, INC. Meeting Date:NOV 18, 2016 Record Date:SEP 30, 2016 Meeting Type:SPECIAL Ticker:CASC Security ID:14740B101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Reverse Stock Split Management For For 2 Reduce Authorized Common Stock Management For For CASCADIAN THERAPEUTICS, INC. Meeting Date:JUN 08, 2017 Record Date:APR 20, 2017 Meeting Type:ANNUAL Ticker:CASC Security ID:14740B606 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Daniel K. Spiegelman Management For For 1.2 Elect Director Scott D. Myers Management For For 2 Amend Omnibus Stock Plan Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Increase Authorized Common Stock Management For For 6 Ratify Ernst & Young LLP as Auditors Management For For CELGENE CORPORATION Meeting Date:JUN 14, 2017 Record Date:APR 20, 2017 Meeting Type:ANNUAL Ticker:CELG Security ID:151020104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Robert J. Hugin Management For For 1.2 Elect Director Mark J. Alles Management For For 1.3 Elect Director Richard W. Barker Management For For 1.4 Elect Director Michael W. Bonney Management For For 1.5 Elect Director Michael D. Casey Management For For 1.6 Elect Director Carrie S. Cox Management For For 1.7 Elect Director Michael A. Friedman Management For For 1.8 Elect Director Julia A. Haller Management For For 1.9 Elect Director Gilla S. Kaplan Management For For 1.10 Elect Director James J. Loughlin Management For For 1.11 Elect Director Ernest Mario Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Amend Omnibus Stock Plan Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Advisory Vote on Say on Pay Frequency Management One Year One Year 6 Provide For Confidential Running Vote Tallies On Executive Pay Matters Shareholder Against Against CELLDEX THERAPEUTICS, INC. Meeting Date:JUN 15, 2017 Record Date:APR 20, 2017 Meeting Type:ANNUAL Ticker:CLDX Security ID:15117B103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Larry Ellberger Management For For 1.2 Elect Director Anthony S. Marucci Management For For 1.3 Elect Director Keith L. Brownlie Management For For 1.4 Elect Director Herbert J. Conrad Management For For 1.5 Elect Director James J. Marino Management For For 1.6 Elect Director Gerald McMahon Management For For 1.7 Elect Director Harry H. Penner, Jr. Management For For 1.8 Elect Director Karen L. Shoos Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Approve Issuance of Shares for a Private Placement Management For For 4 Amend Omnibus Stock Plan Management For For 5 Amend Qualified Employee Stock Purchase Plan Management For For 6 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 7 Advisory Vote on Say on Pay Frequency Management One Year One Year CELLECTIS Meeting Date:JUN 26, 2017 Record Date:MAY 22, 2017 Meeting Type:ANNUAL/SPECIAL Ticker:ALCLS Security ID:15117K103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Statutory Reports Management For For 2 Approve Consolidated Financial Statements and Statutory Reports Management For For 3 Approve Allocation of Income and Absence of Dividends Management For For 4 Approve Auditors' Special Report on Related-Party Transactions Management For Against 5 Reelect Laurent Arthaud as Director Management For Against 6 Reelect Annick Schwebig as Director Management For Against 7 Reelect Pierre Bastid as Director Management For Against 8 Elect Rainer Boehm as Director Management For Against 9 Elect Herve Hoppenot as Director Management For Against 10 Approve Board's Special Report on Stock Option Grants Management For For 11 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 12 Authorize Decrease in Share Capital via Cancellation of Repurchased Shares Management For For 13 Approve Issuance of Equity or Equity-Linked Securities Reserved for Specific Beneficiaries up to Aggregate Nominal Amount of EUR 1,770,773.65 Management For Against 14 Approve Issuance of Equity or Equity-Linked Securities Reserved for Specific Beneficiaries in the Framework of an Equity Line up to Aggregate Nominal Amount of EUR 885,386 Management For Against 15 Authorize Issuance of Equity or Equity-Linked Securities with Preemptive Rights up to Aggregate Nominal Amount of EUR 1,770,773.65 Management For Against 16 Authorize Issuance of Equity or Equity-Linked Securities without Preemptive Rights up to Aggregate Nominal Amount of EUR 1,770,773.65 Management For Against 17 Approve Issuance of Equity or Equity-Linked Securities for up to 20 Percent of Issued Capital Per Year for Qualified Investors and/or Restricted Number of Investors, up to Aggregate Nominal Amount of EUR 885,386 Management For Against 18 Authorize Board to Increase Capital in the Event of Additional Demand Related to Delegation Submitted to Shareholder Vote Above Management For Against 19 Set Total Limit for Capital Increase to Result from All Issuance Requests under Items 13-18 at EUR 1,770,773.65 Management For Against 20 Authorize Capitalization of Reserves of Up to EUR 2 Million for Bonus Issue or Increase in Par Value Management For For 21 Authorize up to 3,541,547 Shares for Use in Stock Option Plans Management For Against 22 Authorize up to 3,541,547 Shares for Use in Restricted Stock Plans Management For Against 23 Authorize Issuance of Warrants (BSA) Reserved for Non-executive Directors, Censors, Members of Board committees, Employees of Subsidiaries and Consultants Management For Against 24 Approve Issuance of Warrants (BSAAR and/or BSA) Reserved for Employees and Executives Management For Against 25 Authorize up to 885,386 Shares for Use in Preference Share Plans Management For Against 26 Set Limit for Potential Share Grants Pursuant to Items 21-25 Above at 3,541,547 Shares Management For Against 27 Amend Articles 4,15 and 17 of Bylaws to Comply with New Regulations Re: Headquarters, Related- Party Transactions and Auditors Management For For 28 Amend Article 12 of Bylaws Re: Important Decisions Management For Against 29 Authorize Capital Issuances for Use in Employee Stock Purchase Plans Management For For CHEMOCENTRYX, INC. Meeting Date:MAY 25, 2017 Record Date:MAR 31, 2017 Meeting Type:ANNUAL Ticker:CCXI Security ID:16383L106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Thomas A. Edwards Management For For 1.2 Elect Director Roger C. Lucas Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For CLOVIS ONCOLOGY, INC. Meeting Date:JUN 08, 2017 Record Date:APR 10, 2017 Meeting Type:ANNUAL Ticker:CLVS Security ID:189464100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Keith Flaherty Management For For 1.2 Elect Director Ginger L. Graham Management For For 1.3 Elect Director Edward J. McKinley Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For COLLEGIUM PHARMACEUTICAL, INC. Meeting Date:MAY 24, 2017 Record Date:APR 04, 2017 Meeting Type:ANNUAL Ticker:COLL Security ID:19459J104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Michael T. Heffernan Management For For 1.2 Elect Director Gino Santini Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For CONCERT PHARMACEUTICALS, INC. Meeting Date:MAY 24, 2017 Record Date:APR 24, 2017 Meeting Type:ANNUAL Ticker:CNCE Security ID:206022105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Richard H. Aldrich Management For Withhold 1.2 Elect Director Thomas G. Auchincloss, Jr. Management For For 1.3 Elect Director Christine van Heek Management For For 2 Ratify Ernst &Young LLP as Auditors Management For For 3 Approve Sale of Company Assets Management For For 4 Adjourn Meeting Management For For CRISPR THERAPEUTICS AG Meeting Date:MAY 31, 2017 Record Date:APR 03, 2017 Meeting Type:ANNUAL Ticker:CRSP Security ID:H17182108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Treatment of Net Loss Management For For 3 Approve Discharge of Board and Senior Management Management For For 4.a Reelect N. Anthony Coles as Director and Board Chairman Management For For 4.b Reelect Rodger Novak as Director Management For For 4.c Reelect Bradley Bolzon as Director Management For For 4.d Reelect Ali Behbahani as Director Management For For 4.e Reelect Kurt von Emster as Director Management For For 4.f Reelect Simeon J. George as Director Management For For 4.g Reelect Thomas Woiwode as Director Management For For 4.h Reelect Pablo Cagnoni as Director Management For For 5.a Appoint Thomas Woiwode as Member of the Compensation Committee Management For For 5.b Appoint Pablo Cagnoni as Member of the Compensation Committee Management For For 5.c Appoint N. Anthony Coles as Member of the Compensation Committee Management For For 5.d Appoint Simeon J. George as Member of the Compensation Committee Management For For 6.a Approve Fixed Remuneration of Board Directors in the Amount of USD 420,000 Management For For 6.b Approve Equity Remuneration of Directors in the Amount of USD 4.2 Million Management For For 6.c Approve Fixed Remuneration of Executive Committee in the Amount of USD 5.65 Million Management For For 6.d Approve Variable Remuneration of Executive Committee in the Amount of USD 3.2 Million Management For For 6.e Approve Equity Remuneration of Executive Committee in the Amount of USD 24.9 Million Management For For 7 Amend Pool of Conditional Capital for Employee Benefit Plans Management For For 8 Amend Omnibus Stock Plan Management For For 9 Designate Marius Meier as Independent Proxy Management For For 10 Ratify Ernst & Young AG as Auditors Management For For 11 Change Location of Registered Office to Zug, Switzerland Management For For 12 Transact Other Business (Voting) Management For For CYNAPSUS THERAPEUTICS INC. Meeting Date:OCT 13, 2016 Record Date:SEP 09, 2016 Meeting Type:SPECIAL Ticker:CTH Security ID:23257Y859 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Acquisition by Sunovion CNS Development Canada ULC, a Wholly-Owned Subsidiary of Sunovion Pharmaceuticals Inc. Management For For CYTOMX THERAPEUTICS, INC. Meeting Date:JUN 20, 2017 Record Date:APR 28, 2017 Meeting Type:ANNUAL Ticker:CTMX Security ID:23284F105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Neil Exter Management For For 1b Elect Director Frederick W. Gluck Management For For 1c Elect Director Matthew P. Young Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For CYTRX CORPORATION Meeting Date:JUL 12, 2016 Record Date:MAY 13, 2016 Meeting Type:ANNUAL Ticker:CYTR Security ID:232828509 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Joseph Rubinfeld Management For For 1.2 Elect Director Louis Ignarro Management For For 2 Amend Omnibus Stock Plan Management For For 3 Amend Omnibus Stock Plan Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Ratify BDO USA, LLP as Auditors Management For For DYNAVAX TECHNOLOGIES CORPORATION Meeting Date:JUN 02, 2017 Record Date:APR 06, 2017 Meeting Type:ANNUAL Ticker:DVAX Security ID:268158201 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Daniel L. Kisner Management For For 1.2 Elect Director Natale ('Nat') Ricciardi Management For For 1.3 Elect Director Stanley A. Plotkin Management For Withhold 2 Amend Omnibus Stock Plan Management For For 3 Increase Authorized Common Stock Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Advisory Vote on Say on Pay Frequency Management One Year One Year 6 Ratify Ernst & Young LLP as Auditors Management For For EDGE THERAPEUTICS, INC. Meeting Date:JUN 20, 2017 Record Date:APR 24, 2017 Meeting Type:ANNUAL Ticker:EDGE Security ID:279870109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Isaac Blech Management For For 1.2 Elect Director James Loughlin Management For For 1.3 Elect Director R. Loch Macdonald Management For For 2 Ratify KPMG LLP as Auditors Management For For EGALET CORPORATION Meeting Date:JUN 08, 2017 Record Date:APR 12, 2017 Meeting Type:ANNUAL Ticker:EGLT Security ID:28226B104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Nicholas C. Nicolaides Management For For 1.2 Elect Director John E. Osborn Management For For 1.3 Elect Director Robert P. Roche, Jr. Management For For 1.4 Elect Director Elaine Hochberg Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For EPIZYME, INC. Meeting Date:JUN 22, 2017 Record Date:APR 24, 2017 Meeting Type:ANNUAL Ticker:EPZM Security ID:29428V104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Andrew R. Allen Management For Withhold 1.2 Elect Director Kenneth Bate Management For Withhold 1.3 Elect Director Robert B. Bazemore, Jr. Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For EXELIXIS, INC. Meeting Date:MAY 24, 2017 Record Date:MAR 31, 2017 Meeting Type:ANNUAL Ticker:EXEL Security ID:30161Q104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Michael M. Morrissey Management For For 1.2 Elect Director Stelios Papadopoulos Management For For 1.3 Elect Director George A. Scangos Management For For 1.4 Elect Director Lance Willsey Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Approve Omnibus Stock Plan Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Advisory Vote on Say on Pay Frequency Management One Year One Year FATE THERAPEUTICS, INC. Meeting Date:MAY 02, 2017 Record Date:MAR 09, 2017 Meeting Type:ANNUAL Ticker:FATE Security ID:31189P102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Robert S. Epstein Management For For 1.2 Elect Director John D. Mendlein Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Approve Issuance of Shares for a Private Placement Management For For 4 Amend Omnibus Stock Plan Management For For FLEX PHARMA, INC. Meeting Date:JUN 01, 2017 Record Date:APR 07, 2017 Meeting Type:ANNUAL Ticker:FLKS Security ID:33938A105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Robert Perez Management For For 1.2 Elect Director Stuart Randle Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For GENOCEA BIOSCIENCES, INC. Meeting Date:JUN 13, 2017 Record Date:APR 18, 2017 Meeting Type:ANNUAL Ticker:GNCA Security ID:372427104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director William Clark Management For For 1.2 Elect Director Ronald Cooper Management For For 1.3 Elect Director George Siber Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For GILEAD SCIENCES, INC. Meeting Date:MAY 10, 2017 Record Date:MAR 16, 2017 Meeting Type:ANNUAL Ticker:GILD Security ID:375558103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director John F. Cogan Management For For 1b Elect Director Kelly A. Kramer Management For For 1c Elect Director Kevin E. Lofton Management For For 1d Elect Director John C. Martin Management For For 1e Elect Director John F. Milligan Management For For 1f Elect Director Nicholas G. Moore Management For For 1g Elect Director Richard J. Whitley Management For For 1h Elect Director Gayle E. Wilson Management For For 1i Elect Director Per Wold-Olsen Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Amend Omnibus Stock Plan Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Advisory Vote on Say on Pay Frequency Management One Year One Year 6 Provide Right to Act by Written Consent Shareholder Against For 7 Require Independent Board Chairman Shareholder Against For GLYCOMIMETICS, INC. Meeting Date:MAY 25, 2017 Record Date:APR 13, 2017 Meeting Type:ANNUAL Ticker:GLYC Security ID:38000Q102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Mark A. Goldberg Management For For 1.2 Elect Director Timothy R. Pearson Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For GW PHARMACEUTICALS PLC Meeting Date:MAR 14, 2017 Record Date:FEB 07, 2017 Meeting Type:ANNUAL Ticker:GWPH Security ID:36197T103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Re-elect Geoffrey Guy as Director Management For For 4 Re-elect Thomas Lynch as Director Management For For 5 Re-elect Cabot Brown as Director Management For For 6 Reappoint Deloitte LLP Auditors Management For For 7 Authorise Board to Fix Remuneration of Auditors Management For For 8 Approve Omnibus Stock Plan Management For For 9 Authorise Issue of Equity with Pre-emptive Rights Management For For 10 Authorise Issue of Equity without Pre-emptive Rights Management For For HEAT BIOLOGICS, INC. Meeting Date:JUL 19, 2016 Record Date:MAY 25, 2016 Meeting Type:ANNUAL Ticker:HTBX Security ID:42237K102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Jeffrey Wolf Management For For 1.2 Elect Director John Monahan Management For For 1.3 Elect Director Edward B. Smith, III Management For For 1.4 Elect Director John K.A. Prendergast Management For For 2 Ratify BDO USA, LLP as Auditors Management For For 3 Approve Reverse Stock Split Management For For 4 Adjourn Meeting Management For For 5 Amend Omnibus Stock Plan Management For For HERON THERAPEUTICS, INC. Meeting Date:JUN 12, 2017 Record Date:APR 17, 2017 Meeting Type:ANNUAL Ticker:HRTX Security ID:427746102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Kevin C. Tang Management For For 1.2 Elect Director Barry D. Quart Management For For 1.3 Elect Director Robert H. Rosen Management For For 1.4 Elect Director Craig A. Johnson Management For Withhold 1.5 Elect Director John W. Poyhonen Management For Withhold 1.6 Elect Director Christian Waage Management For For 2 Ratify OUM & Co. LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Increase Authorized Common Stock Management For For 5 Amend Omnibus Stock Plan Management For For 6 Amend Qualified Employee Stock Purchase Plan Management For For ILLUMINA, INC. Meeting Date:MAY 30, 2017 Record Date:APR 07, 2017 Meeting Type:ANNUAL Ticker:ILMN Security ID:452327109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Caroline D. Dorsa Management For For 1b Elect Director Robert S. Epstein Management For For 1c Elect Director Philip W. Schiller Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Eliminate Supermajority Vote Requirement Management For For IMMUNE DESIGN CORP. Meeting Date:JUN 13, 2017 Record Date:APR 18, 2017 Meeting Type:ANNUAL Ticker:IMDZ Security ID:45252L103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Susan Kelley Management For For 1.2 Elect Director Carlos Paya Management For For 1.3 Elect Director William Ringo Management For Withhold 2 Ratify Ernst & Young LLP as Auditors Management For For IMMUNOGEN, INC. Meeting Date:DEC 09, 2016 Record Date:OCT 14, 2016 Meeting Type:ANNUAL Ticker:IMGN Security ID:45253H101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Fix Number of Directors at Nine Management For For 2.1 Elect Director Joseph J. Villafranca Management For For 2.2 Elect Director Stephen C. McCluski Management For For 2.3 Elect Director Richard J. Wallace Management For For 2.4 Elect Director Daniel M. Junius Management For For 2.5 Elect Director Howard H. Pien Management For For 2.6 Elect Director Mark Goldberg Management For For 2.7 Elect Director Dean J. Mitchell Management For For 2.8 Elect Director Kristine Peterson Management For For 2.9 Elect Director Mark J. Enyedy Management For For 3 Approve Omnibus Stock Plan Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Ratify Ernst & Young LLP as Auditors Management For For INCYTE CORPORATION Meeting Date:MAY 26, 2017 Record Date:APR 07, 2017 Meeting Type:ANNUAL Ticker:INCY Security ID:45337C102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Julian C. Baker Management For For 1.2 Elect Director Jean-Jacques Bienaime Management For For 1.3 Elect Director Paul A. Brooke Management For For 1.4 Elect Director Paul J. Clancy Management For For 1.5 Elect Director Wendy L. Dixon Management For For 1.6 Elect Director Paul A. Friedman Management For For 1.7 Elect Director Herve Hoppenot Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify Ernst & Young LLP as Auditors Management For For INTELLIA THERAPEUTICS, INC. Meeting Date:MAY 18, 2017 Record Date:APR 04, 2017 Meeting Type:ANNUAL Ticker:NTLA Security ID:45826J105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Nessan Bermingham Management For For 1b Elect Director Jean-Francois Formela Management For Withhold 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Amend Omnibus Stock Plan Management For Against JAZZ PHARMACEUTICALS PLC Meeting Date:AUG 04, 2016 Record Date:JUN 07, 2016 Meeting Type:ANNUAL Ticker:JAZZ Security ID:G50871105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Paul L. Berns Management For For 1b Elect Director Patrick G. Enright Management For For 1c Elect Director Seamus Mulligan Management For For 1d Elect Director Norbert G. Riedel Management For For 2 Approve KPMG, Dublin as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4A Amend Memorandum of Association Management For For 4B Amend Articles of Association Management For For 5 Authorize Share Repurchase Program Management For For 6 Authorize Issuance of Equity or Equity-Linked Securities with Preemptive Rights Management For For 7 Authorize Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For For 8 Adjourn Meeting Management For For 9 Amend Omnibus Stock Plan Management For For 10 Amend Non-Employee Director Omnibus Stock Plan Management For For KARYOPHARM THERAPEUTICS INC. Meeting Date:JUN 15, 2017 Record Date:APR 18, 2017 Meeting Type:ANNUAL Ticker:KPTI Security ID:48576U106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director J. Scott Garland Management For For 1.2 Elect Director Barry E. Greene Management For For 1.3 Elect Director Mansoor Raza Mirza Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For KITE PHARMA, INC. Meeting Date:JUN 20, 2017 Record Date:APR 24, 2017 Meeting Type:ANNUAL Ticker:KITE Security ID:49803L109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Franz B. Humer Management For For 1.2 Elect Director Joshua A. Kazam Management For For 1.3 Elect Director Steven B. Ruchefsky Management For For 2 Ratify Ernst & Young LLP as Auditors Management For Against 3 Declassify the Board of Directors Shareholder Against For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 5 Advisory Vote on Say on Pay Frequency Management One Year One Year LA JOLLA PHARMACEUTICAL COMPANY Meeting Date:AUG 23, 2016 Record Date:JUL 11, 2016 Meeting Type:ANNUAL Ticker:LJPC Security ID:503459604 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director George F. Tidmarsh Management For For 1.2 Elect Director Kevin C. Tang Management For For 1.3 Elect Director Laura L. Douglass Management For Withhold 1.4 Elect Director Craig A. Johnson Management For For 1.5 Elect Director Robert H. Rosen Management For For 2 Ratify Squar Milner LLP as Auditors Management For For 3 Amend Omnibus Stock Plan Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against LION BIOTECHNOLOGIES, INC. Meeting Date:AUG 16, 2016 Record Date:JUN 27, 2016 Meeting Type:ANNUAL Ticker:LBIO Security ID:53619R102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Maria Fardis Management For For 1.2 Elect Director Wayne P. Rothbaum Management For For 1.3 Elect Director Merrill A. McPeak Management For For 1.4 Elect Director Sanford J. Hillsberg Management For For 1.5 Elect Director Jay Venkatesan Management For For 1.6 Elect Director Ryan Maynard Management For For 1.7 Elect Director Iain Dukes Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Amend Omnibus Stock Plan Management For For 4 Approve Conversion of Securities Management For For 5 Ratify Marcum LLP as Auditors Management For For LION BIOTECHNOLOGIES, INC. Meeting Date:JUN 01, 2017 Record Date:APR 05, 2017 Meeting Type:ANNUAL Ticker:LBIO Security ID:53619R102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Iain Dukes Management For For 1.2 Elect Director Maria Fardis Management For For 1.3 Elect Director Sanford J. Hillsberg Management For For 1.4 Elect Director Ryan Maynard Management For For 1.5 Elect Director Merrill A. McPeak Management For For 1.6 Elect Director Wayne P. Rothbaum Management For For 1.7 Elect Director Jay Venkatesan Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Change State of Incorporation [Nevada to Delaware] Management For For 4 Ratify Marcum LLP as Auditors Management For For 5 Other Business Management For For LOXO ONCOLOGY, INC. Meeting Date:JUN 22, 2017 Record Date:APR 24, 2017 Meeting Type:ANNUAL Ticker:LOXO Security ID:548862101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Steven A. Elms Management For For 1.2 Elect Director Alan Fuhrman Management For For 1.3 Elect Director Avi Z. Naider Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For MACROGENICS, INC. Meeting Date:MAY 18, 2017 Record Date:MAR 24, 2017 Meeting Type:ANNUAL Ticker:MGNX Security ID:556099109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Matthew Fust Management For For 1.2 Elect Director Scott Koenig Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Approve Qualified Employee Stock Purchase Plan Management For For MARINUS PHARMACEUTICALS, INC. Meeting Date:MAY 11, 2017 Record Date:MAR 16, 2017 Meeting Type:ANNUAL Ticker:MRNS Security ID:56854Q101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Enrique J. Carrazana Management For For 1.2 Elect Director Timothy M. Mayleben Management For Withhold 2 Amend Omnibus Stock Plan Management For Against 3 Ratify KPMG LLP as Auditors Management For For MERRIMACK PHARMACEUTICALS, INC. Meeting Date:MAR 30, 2017 Record Date:JAN 30, 2017 Meeting Type:SPECIAL Ticker:MACK Security ID:590328100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Sale of Company Assets Management For For 2 Adjourn Meeting Management For For MERUS N.V. Meeting Date:MAY 24, 2017 Record Date:APR 26, 2017 Meeting Type:ANNUAL Ticker:MRUS Security ID:N5749R100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2 Discuss Annual Report 2016 (Non-Voting) Management None None 3 Implementation of Remuneration Policy Management None None 4 Adopt Financial Statements and Statutory Reports Management For For 5 Receive Explanation on Company's Reserves and Dividend Policy Management None None 6 Ratify KPMG as Auditors Management For For 7 Approve Discharge of Management Board Management For For 8 Approve Discharge of Supervisory Board Management For For 9 Discussion on Company's Corporate Governance Structure Management None None 10 Amend Articles Re: Changing Board Structure to a One-Tiered Board Management For For 11 Elect Wolfgang Berthold as Non-executive Director Management For For 12 Elect John de Koning as Non-executive Director Management For For 13 Approve Amended Remuneration Policy Management For For 14 Approve Remuneration of Supervisory Board Management For For 15 Approve Increase in Grant Date Value of Equity Awards Annually Management For For 16 Approve Equity Grant for M.T. Iwicki Management For For 17 Approve Equity Grant for W. Berthold Management For For 18 Approve Equity Grant for L.M.S. Carnot Management For For 19 Approve Equity Grant for J.P. de Koning Management For For 20 Approve Equity Grant for A. Mehra Management For For 21 Approve Equity Grant for G.D. Perry Management For For 22 Amend Stock Option Plan Re: Company's 2010 Employee Option Plan Management For For 23 Grant Board Authority to Issue Shares Up To 20 Percent of Issued Capital Management For For 24 Authorize Board to Exclude Preemptive Rights from Share Issuances Management For For 25 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 26 Close Meeting Management None None MINERVA NEUROSCIENCES, INC. Meeting Date:JUN 01, 2017 Record Date:APR 06, 2017 Meeting Type:ANNUAL Ticker:NERV Security ID:603380106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Marc D. Beer Management For For 1.2 Elect Director David Kupfer Management For For 1.3 Elect Director Jan van Heek Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For Against NABRIVA THERAPEUTICS AG Meeting Date:AUG 25, 2016 Record Date:JUL 18, 2016 Meeting Type:ANNUAL Ticker:NBRV Security ID:62957M104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive Financial Statements and Statutory Reports (Non-Voting) Management None None 2 Approve Allocation of Income Management For For 3 Approve Discharge of Supervisory Board Management For For 4 Approve Discharge of Management Board Management For For 5 Ratify PwC Wirtschaftspruefungs GmbH as Auditor Management For For 6 Approve Creation of EUR 918,033 Pool of Capital without Preemptive Rights Management For Against 7 Approve Creation of EUR 146,129 Pool of Authorized Capital to Cover Stock Option Awards under the Stock Option Plan 2015 Management For Against 8 Approve Creation of EUR 197,770 Pool of Conditional Capital to Cover Stock Option Awards under the Stock Option Plan 2015 Management For Against 9 Approve Creation of EUR 704,162 Pool of Conditional Capital without Preemptive Rights Management For Against 10 Approve Remuneration of Supervisory Board Members Management For Against 11 Amend Terms of Stock Option Plan 2015 Management For Against 12 Amend Articles Management For Against 13.1 Elect Axel Bolte as Supervisory Board Member Management For For 13.2 Elect George Talbot as Supervisory Board Member Management For For 13.3 Elect Charles Rowland as Supervisory Board Member Management For For 13.4 Elect Chau Khuong as Supervisory Board Member Management For For 13.5 Elect Daniel Burgess as Supervisory Board Member Management For For 13.6 Elect Mark Corrigan as Supervisory Board Member Management For For 13.7 Elect Stephen Webster as Supervisory Board Member Management For For NATERA, INC. Meeting Date:MAY 23, 2017 Record Date:MAR 31, 2017 Meeting Type:ANNUAL Ticker:NTRA Security ID:632307104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Herm Rosenman Management For For 1.2 Elect Director John Steuart Management For For 1.3 Elect Director Jonathan Sheena Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For NEOS THERAPEUTICS, INC. Meeting Date:JUN 15, 2017 Record Date:APR 26, 2017 Meeting Type:ANNUAL Ticker:NEOS Security ID:64052L106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Vipin Garg Management For For 1.2 Elect Director Greg Robitaille Management For For 2 Ratify RSM US LLP as Auditors Management For For NEUROCRINE BIOSCIENCES, INC. Meeting Date:MAY 22, 2017 Record Date:MAR 31, 2017 Meeting Type:ANNUAL Ticker:NBIX Security ID:64125C109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Kevin C. Gorman Management For For 1.2 Elect Director Gary A. Lyons Management For For 1.3 Elect Director Alfred W. Sandrock, Jr. Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Amend Omnibus Stock Plan Management For For 5 Ratify Ernst & Young LLP as Auditors Management For For NEURODERM LTD. Meeting Date:MAR 02, 2017 Record Date:JAN 31, 2017 Meeting Type:SPECIAL Ticker:NDRM Security ID:M74231107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Employment Terms of the company's CEO: Increase Salary and Grant Options Management For For 2 Approve Compensation of Independent Directors Management For For 3 Grant Larry Ellberger, Director, Options to Purchase Shares Management For For A Vote FOR if you are a not a controlling shareholder or do not have a personal interest in one or several resolutions, as indicated in the proxy card; You may not abstain. If you do not vote FOR, please provide an explanation to your account manager Management None For NEWLINK GENETICS CORPORATION Meeting Date:MAY 12, 2017 Record Date:MAR 15, 2017 Meeting Type:ANNUAL Ticker:NLNK Security ID:651511107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Charles J. Link, Jr. Management For For 1.2 Elect Director Paolo Pucci Management For For 1.3 Elect Director Thomas A. Raffin Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify KPMG LLP as Auditors Management For For NOVAN, INC. Meeting Date:JUN 05, 2017 Record Date:APR 07, 2017 Meeting Type:ANNUAL Ticker:NOVN Security ID:66988N106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Nathan Stasko Management For For 1.2 Elect Director John Palmour Management For Withhold 2 Amend Omnibus Stock Plan Management For For 3 Ratify PricewaterhouseCoopers LLP as Auditors Management For For NOVAVAX, INC. Meeting Date:JUN 15, 2017 Record Date:APR 19, 2017 Meeting Type:ANNUAL Ticker:NVAX Security ID:670002104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Stanley C. Erck Management For For 1.2 Elect Director Rajiv I. Modi Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management Three Years One Year 4 Amend Omnibus Stock Plan Management For For 5 Ratify Ernst & Young LLP as Auditors Management For For ONCOMED PHARMACEUTICALS, INC. Meeting Date:JUN 01, 2017 Record Date:APR 07, 2017 Meeting Type:ANNUAL Ticker:OMED Security ID:68234X102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Perry A. Karsen Management For For 1.2 Elect Director Rick E Winningham Management For For 1.3 Elect Director Michael S. Wyzga Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For OVASCIENCE, INC. Meeting Date:JUN 08, 2017 Record Date:APR 10, 2017 Meeting Type:ANNUAL Ticker:OVAS Security ID:69014Q101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Richard Aldrich Management For For 1.2 Elect Director Mary Fisher Management For For 1.3 Elect Director John Sexton Management For Withhold 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For PARATEK PHARMACEUTICALS, INC. Meeting Date:JUN 15, 2017 Record Date:APR 17, 2017 Meeting Type:ANNUAL Ticker:PRTK Security ID:699374302 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Michael F. Bigham Management For For 1.2 Elect Director Robert S. Radie Management For Withhold 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management Three Years One Year 4 Approve Executive Incentive Bonus Plan Management For For 5 Ratify Ernst & Young LLP as Auditors Management For For PFENEX INC. Meeting Date:MAY 05, 2017 Record Date:MAR 10, 2017 Meeting Type:ANNUAL Ticker:PFNX Security ID:717071104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Jason Grenfell-Gardner Management For For 1.2 Elect Director Sigurdur (Siggi) Olafsson Management For For 2 Amend Omnibus Stock Plan Management For For 3 Ratify KPMG LLP as Auditors Management For For PROQR THERAPEUTICS NV Meeting Date:MAY 10, 2017 Record Date:APR 12, 2017 Meeting Type:ANNUAL Ticker:PRQR Security ID:N71542109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2 Receive Report of Management Board (Non-Voting) Management None None 3 Discuss Remuneration Report Containing Remuneration Policy for Management Board Members Management None None 4 Adopt Financial Statements and Statutory Reports Management For For 5 Approve Discharge of Management Board Management For For 6 Approve Discharge of Supervisory Board Management For For 7 Reelect Antoine Papiernik to Supervisory Board Management For For 8 Ratify Deloitte as Auditors Management For For 9 Grant Board Authority to Issue Shares Up To 15 Percent of Issued Capital Plus Additional 15 Percent in Case of Takeover/Merger Plus Additional 15 Percent for Stock option Plans Management For Against 10 Authorize Repurchase of Up to 20 Percent of Issued Share Capital Management For Against 11 Allow Questions Management None None 12 Close Meeting Management None None PROTEOSTASIS THERAPEUTICS, INC. Meeting Date:JUL 14, 2016 Record Date:MAY 27, 2016 Meeting Type:ANNUAL Ticker:PTI Security ID:74373B109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director M. James Barrett Management For For 1.2 Elect Director Franklin M. Berger Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For RA PHARMACEUTICALS, INC. Meeting Date:JUN 20, 2017 Record Date:APR 25, 2017 Meeting Type:ANNUAL Ticker:RARX Security ID:74933V108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Douglas A. Treco Management For For 1.2 Elect Director Edward T. Mathers Management For Withhold 2 Ratify Deloitte & Touche LLP as Auditors Management For For RADIUS HEALTH, INC. Meeting Date:JUN 07, 2017 Record Date:APR 12, 2017 Meeting Type:ANNUAL Ticker:RDUS Security ID:750469207 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Willard H. Dere Management For For 1.2 Elect Director Kurt C. Graves Management For For 1.3 Elect Director Anthony Rosenberg Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against REGENERON PHARMACEUTICALS, INC. Meeting Date:JUN 09, 2017 Record Date:APR 13, 2017 Meeting Type:ANNUAL Ticker:REGN Security ID:75886F107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Bonnie L. Bassler Management For For 1.2 Elect Director N. Anthony Coles Management For For 1.3 Elect Director Joseph L. Goldstein Management For Against 1.4 Elect Director Christine A. Poon Management For Against 1.5 Elect Director P. Roy Vagelos Management For For 1.6 Elect Director Huda Y. Zoghbi Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Amend Omnibus Stock Plan Management For Against 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 5 Advisory Vote on Say on Pay Frequency Management Three Years One Year REGENXBIO INC. Meeting Date:MAY 24, 2017 Record Date:MAR 27, 2017 Meeting Type:ANNUAL Ticker:RGNX Security ID:75901B107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Donald J. Hayden, Jr. Management For For 1.2 Elect Director A.N. 'Jerry' Karabelas Management For For 1.3 Elect Director Daniel Tasse Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For RETROPHIN, INC. Meeting Date:MAY 17, 2017 Record Date:MAR 20, 2017 Meeting Type:ANNUAL Ticker:RTRX Security ID:761299106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Stephen Aselage Management For For 1.2 Elect Director Timothy Coughlin Management For For 1.3 Elect Director Roy D. Baynes Management For For 1.4 Elect Director John W. Kozarich Management For For 1.5 Elect Director Gary Lyons Management For For 1.6 Elect Director Jeffrey Meckler Management For For 1.7 Elect Director John A. Orwin Management For For 1.8 Elect Director Ron Squarer Management For For 2 Amend Omnibus Stock Plan Management For For 3 Approve Qualified Employee Stock Purchase Plan Management For Against 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Ratify BDO USA LLP as Auditors Management For For REVANCE THERAPEUTICS, INC. Meeting Date:MAY 11, 2017 Record Date:MAR 15, 2017 Meeting Type:ANNUAL Ticker:RVNC Security ID:761330109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director L. Daniel Browne Management For For 1b Elect Director Robert Byrnes Management For For 1c Elect Director Philip J. Vickers Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For SAGE THERAPEUTICS, INC. Meeting Date:JUN 07, 2017 Record Date:APR 10, 2017 Meeting Type:ANNUAL Ticker:SAGE Security ID:78667J108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1A Elect Director Michael F. Cola Management For For 1B Elect Director Jeffrey M. Jonas Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For SEATTLE GENETICS, INC. Meeting Date:MAY 19, 2017 Record Date:MAR 23, 2017 Meeting Type:ANNUAL Ticker:SGEN Security ID:812578102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director David W. Gryska Management For For 1.2 Elect Director John A. Orwin Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year STEMLINE THERAPEUTICS, INC. Meeting Date:JUN 19, 2017 Record Date:APR 20, 2017 Meeting Type:ANNUAL Ticker:STML Security ID:85858C107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Ron Bentsur Management For For 1.2 Elect Director Eric L. Dobmeier Management For Withhold 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Amend Omnibus Stock Plan Management For For 4 Increase Authorized Common Stock Management For For TESARO, INC. Meeting Date:MAY 11, 2017 Record Date:MAR 14, 2017 Meeting Type:ANNUAL Ticker:TSRO Security ID:881569107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Leon O. Moulder, Jr. Management For For 1b Elect Director Mary Lynne Hedley Management For For 1c Elect Director David M. Mott Management For For 1d Elect Director Lawrence M. Alleva Management For For 1e Elect Director James O. Armitage Management For For 1f Elect Director Earl M. (Duke) Collier, Jr. Management For For 1g Elect Director Garry A. Nicholson Management For For 1h Elect Director Arnold L. Oronsky Management For For 1i Elect Director Kavita Patel Management For For 1j Elect Director Beth Seidenberg Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Ernst & Young, LLP as Auditors Management For For TG THERAPEUTICS, INC. Meeting Date:JUN 16, 2017 Record Date:APR 18, 2017 Meeting Type:ANNUAL Ticker:TGTX Security ID:88322Q108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Laurence N. Charney Management For For 1.2 Elect Director Yann Echelard Management For For 1.3 Elect Director William J. Kennedy Management For For 1.4 Elect Director Kenneth Hoberman Management For For 1.5 Elect Director Daniel Hume Management For For 1.6 Elect Director Mark Schoenebaum Management For For 1.7 Elect Director Michael S. Weiss Management For For 2 Ratify CohnReznick LLP as Auditors Management For For THE MEDICINES COMPANY Meeting Date:MAY 25, 2017 Record Date:APR 21, 2017 Meeting Type:ANNUAL Ticker:MDCO Security ID:584688105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director William W. Crouse Management For For 1b Elect Director Fredric N. Eshelman Management For For 1c Elect Director Robert J. Hugin Management For Against 1d Elect Director John C. Kelly Management For For 1e Elect Director Clive A. Meanwell Management For For 1f Elect Director Paris Panayiotopoulos Management For For 1g Elect Director Hiroaki Shigeta Management For For 1h Elect Director Elizabeth H.S. Wyatt Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify Ernst & Young LLP as Auditors Management For For THERAPEUTICSMD, INC. Meeting Date:JUN 16, 2017 Record Date:APR 17, 2017 Meeting Type:ANNUAL Ticker:TXMD Security ID:88338N107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Tommy G. Thompson Management For For 1.2 Elect Director Robert G. Finizio Management For For 1.3 Elect Director John C.K. Milligan, IV. Management For For 1.4 Elect Director Brian Bernick Management For For 1.5 Elect Director J. Martin Carroll Management For For 1.6 Elect Director Cooper C. Collins Management For For 1.7 Elect Director Robert V. LaPenta, Jr. Management For For 1.8 Elect Director Jules A. Musing Management For For 1.9 Elect Director Angus C. Russell Management For For 1.10 Elect Director Nicholas Segal Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Grant Thornton LLP as Auditors Management For For TRACON PHARMACEUTICALS, INC. Meeting Date:JUN 15, 2017 Record Date:APR 17, 2017 Meeting Type:ANNUAL Ticker:TCON Security ID:89237H100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director J. Rainer Twiford Management For For 1.2 Elect Director Martin A. Mattingly Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For TRILLIUM THERAPEUTICS INC. Meeting Date:MAY 26, 2017 Record Date:APR 13, 2017 Meeting Type:ANNUAL Ticker:TR Security ID:89620X506 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Luke Beshar Management For For 1.2 Elect Director Henry Friesen Management For For 1.3 Elect Director Robert Kirkman Management For For 1.4 Elect Director Michael Moore Management For For 1.5 Elect Director Thomas Reynolds Management For For 1.6 Elect Director Niclas Stiernholm Management For For 1.7 Elect Director Calvin Stiller Management For For 2 Approve Ernst & Young LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For VERTEX PHARMACEUTICALS INCORPORATED Meeting Date:JUN 08, 2017 Record Date:APR 12, 2017 Meeting Type:ANNUAL Ticker:VRTX Security ID:92532F100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Alan Garber Management For For 1.2 Elect Director Margaret G. McGlynn Management For For 1.3 Elect Director William D. Young Management For For 2 Declassify the Board of Directors Management For For 3 Amend Omnibus Stock Plan Management For For 4 Ratify Ernst & Young LLP as Auditors Management For For 5 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 6 Advisory Vote on Say on Pay Frequency Management One Year One Year 7 Eliminate Supermajority Vote Requirement Shareholder Against For 8 Report on Lobbying Payments and Policy Shareholder Against For VTV THERAPEUTICS INC. Meeting Date:MAY 01, 2017 Record Date:MAR 07, 2017 Meeting Type:ANNUAL Ticker:VTVT Security ID:918385105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Jeffrey B. Kindler Management For For 1.2 Elect Director Steven M. Cohen Management For For 1.3 Elect Director John A. Fry Management For For 1.4 Elect Director Paul M. Meister Management For For 1.5 Elect Director Craig C. Parker Management For For 1.6 Elect Director Paul G. Savas Management For For 1.7 Elect Director Noel J. Spiegel Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For XENCOR, INC. Meeting Date:JUN 22, 2017 Record Date:APR 27, 2017 Meeting Type:ANNUAL Ticker:XNCR Security ID:98401F105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Bassil I. Dahiyat Management For For 1.2 Elect Director Kevin Gorman Management For For 1.3 Elect Director A. Bruce Montgomery Management For For 1.4 Elect Director Kurt Gustafson Management For For 1.5 Elect Director Yujiro S. Hata Management For For 2 Ratify RSM US, LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year ZOGENIX, INC. Meeting Date:JUL 13, 2016 Record Date:MAY 16, 2016 Meeting Type:ANNUAL Ticker:ZGNX Security ID:98978L204 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Roger L. Hawley Management For For 1.2 Elect Director Erle T. Mast Management For For 1.3 Elect Director Renee P. Tannenbaum Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Approve Stock Option Exchange Program - Withdrawn Management None None ZOGENIX, INC. Meeting Date:MAY 23, 2017 Record Date:MAR 24, 2017 Meeting Type:ANNUAL Ticker:ZGNX Security ID:98978L204 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Louis C. Bock Management For For 1.2 Elect Director Cam L. Garner Management For For 1.3 Elect Director Mark Wiggins Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year Franklin Flex Cap Growth Fund VOTES BY FRANKLIN FLEX CAP GROWTH FUND PRIOR TO THE MERGER WITH FRANKLIN GROWTH OPPORTUNITES EFFECTIVE AUGUST 26, 2016. CONSTELLATION BRANDS, INC. Meeting Date:JUL 20, 2016 Record Date:MAY 23, 2016 Meeting Type:ANNUAL Ticker:STZ Security ID:21036P108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Jerry Fowden Management For For 1.2 Elect Director Barry A. Fromberg Management For For 1.3 Elect Director Robert L. Hanson Management For For 1.4 Elect Director Ernesto M. Hernandez Management For For 1.5 Elect Director James A. Locke, III Management For Withhold 1.6 Elect Director Daniel J. McCarthy Management For For 1.7 Elect Director Richard Sands Management For For 1.8 Elect Director Robert Sands Management For For 1.9 Elect Director Judy A. Schmeling Management For For 1.10 Elect Director Keith E. Wandell Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For ELECTRONIC ARTS INC. Meeting Date:JUL 28, 2016 Record Date:JUN 06, 2016 Meeting Type:ANNUAL Ticker:EA Security ID:285512109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Leonard S. Coleman Management For For 1b Elect Director Jay C. Hoag Management For For 1c Elect Director Jeffrey T. Huber Management For For 1d Elect Director Vivek Paul Management For For 1e Elect Director Lawrence F. Probst, III Management For For 1f Elect Director Talbott Roche Management For For 1g Elect Director Richard A. Simonson Management For For 1h Elect Director Luis A. Ubinas Management For For 1i Elect Director Denise F. Warren Management For For 1j Elect Director Andrew Wilson Management For For 2 Amend Executive Incentive Bonus Plan Management For For 3 Amend Omnibus Stock Plan Management For For 4 Amend Qualified Employee Stock Purchase Plan Management For For 5 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 6 Ratify KPMG LLP as Auditors Management For For IHS INC. Meeting Date:JUL 11, 2016 Record Date:JUN 10, 2016 Meeting Type:SPECIAL Ticker:IHS Security ID:451734107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Merger Agreement Management For For 2 Advisory Vote on Golden Parachutes Management For For 3 Adjourn Meeting Management For For INTERCONTINENTAL EXCHANGE, INC. Meeting Date:OCT 12, 2016 Record Date:AUG 24, 2016 Meeting Type:SPECIAL Ticker:ICE Security ID:45866F104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Increase Authorized Common Stock Management For For MCKESSON CORPORATION Meeting Date:JUL 27, 2016 Record Date:MAY 31, 2016 Meeting Type:ANNUAL Ticker:MCK Security ID:58155Q103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Andy D. Bryant Management For For 1b Elect Director Wayne A. Budd Management For For 1c Elect Director N. Anthony Coles Management For For 1d Elect Director John H. Hammergren Management For For 1e Elect Director M. Christine Jacobs Management For For 1f Elect Director Donald R. Knauss Management For For 1g Elect Director Marie L. Knowles Management For For 1h Elect Director Edward A. Mueller Management For For 1i Elect Director Susan R. Salka Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Pro-rata Vesting of Equity Awards Shareholder Against Against 5 Report on Political Contributions Shareholder Against For NIKE, INC. Meeting Date:SEP 22, 2016 Record Date:JUL 22, 2016 Meeting Type:ANNUAL Ticker:NKE Security ID:654106103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Alan B. Graf, Jr. Management For For 1.2 Elect Director Michelle A. Peluso Management For For 1.3 Elect Director Phyllis M. Wise Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Amend Qualified Employee Stock Purchase Plan Management For For 4 Report on Political Contributions Shareholder Against For 5 Ratify PricewaterhouseCoopers LLP as Auditors Management For For Franklin Flexible Alpha Bond Fund [US] There is no proxy voting activity for the fund, as the fund did not hold any votable positions during the reporting period. Franklin Focused Core Equity Fund ADOBE SYSTEMS INCORPORATED Meeting Date:APR 12, 2017 Record Date:FEB 14, 2017 Meeting Type:ANNUAL Ticker:ADBE Security ID:00724F101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Amy Banse Management For For 1b Elect Director Edward Barnholt Management For For 1c Elect Director Robert Burgess Management For For 1d Elect Director Frank Calderoni Management For For 1e Elect Director James Daley Management For For 1f Elect Director Laura Desmond Management For For 1g Elect Director Charles Geschke Management For For 1h Elect Director Shantanu Narayen Management For For 1i Elect Director Daniel Rosensweig Management For For 1j Elect Director John Warnock Management For For 2 Amend Omnibus Stock Plan Management For For 3 Ratify KPMG LLP as Auditors Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Advisory Vote on Say on Pay Frequency Management One Year One Year AETNA INC. Meeting Date:MAY 19, 2017 Record Date:MAR 17, 2017 Meeting Type:ANNUAL Ticker:AET Security ID:00817Y108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Fernando Aguirre Management For For 1b Elect Director Mark T. Bertolini Management For For 1c Elect Director Frank M. Clark Management For For 1d Elect Director Betsy Z. Cohen Management For For 1e Elect Director Molly J. Coye Management For For 1f Elect Director Roger N. Farah Management For For 1g Elect Director Jeffrey E. Garten Management For For 1h Elect Director Ellen M. Hancock Management For For 1i Elect Director Richard J. Harrington Management For For 1j Elect Director Edward J. Ludwig Management For For 1k Elect Director Joseph P. Newhouse Management For For 1l Elect Director Olympia J. Snowe Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Amend Omnibus Stock Plan Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 5 Advisory Vote on Say on Pay Frequency Management None One Year 6A Report on Lobbying Payments and Policy Shareholder Against Against 6B Report on Gender Pay Gap Shareholder Against For ALLERGAN PLC Meeting Date:MAY 04, 2017 Record Date:MAR 08, 2017 Meeting Type:ANNUAL Ticker:AGN Security ID:G0177J108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Nesli Basgoz Management For For 1b Elect Director Paul M. Bisaro Management For For 1c Elect Director James H. Bloem Management For For 1d Elect Director Christopher W. Bodine Management For For 1e Elect Director Adriane M. Brown Management For For 1f Elect Director Christopher J. Coughlin Management For For 1g Elect Director Catherine M. Klema Management For For 1h Elect Director Peter J. McDonnell Management For For 1i Elect Director Patrick J. O'Sullivan Management For For 1j Elect Director Brenton L. Saunders Management For For 1k Elect Director Ronald R. Taylor Management For For 1l Elect Director Fred G. Weiss Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 5 Amend Executive Incentive Bonus Plan Management For For 6 Require Independent Board Chairman Shareholder Against For ALPHABET INC. Meeting Date:JUN 07, 2017 Record Date:APR 19, 2017 Meeting Type:ANNUAL Ticker:GOOGL Security ID:02079K305 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Larry Page Management For For 1.2 Elect Director Sergey Brin Management For For 1.3 Elect Director Eric E. Schmidt Management For For 1.4 Elect Director L. John Doerr Management For For 1.5 Elect Director Roger W. Ferguson, Jr. Management For For 1.6 Elect Director Diane B. Greene Management For For 1.7 Elect Director John L. Hennessy Management For For 1.8 Elect Director Ann Mather Management For For 1.9 Elect Director Alan R. Mulally Management For For 1.10 Elect Director Paul S. Otellini Management For For 1.11 Elect Director K. Ram Shriram Management For For 1.12 Elect Director Shirley M. Tilghman Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Amend Omnibus Stock Plan Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Advisory Vote on Say on Pay Frequency Management Three Years One Year 6 Approve Recapitalization Plan for all Stock to Have One-vote per Share Shareholder Against For 7 Report on Lobbying Payments and Policy Shareholder Against Against 8 Report on Political Contributions Shareholder Against Against 9 Report on Gender Pay Gap Shareholder Against Against 10 Report on Charitable Contributions Shareholder Against Against 11 Adopt Holy Land Principles Shareholder Against Against 12 Report on Fake News Shareholder Against Against ALTICE NV Meeting Date:SEP 06, 2016 Record Date:AUG 09, 2016 Meeting Type:SPECIAL Ticker:ATC Security ID:N0R25F103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2a Amend Articles Re: Representation of the Company Management For For 2b Amend Articles Re: Changes in Rules for Granting Titles to Executive Board Members Management For For 2c Amend Articles Re: Changes in Rules for Suspension of Vice-President Management For For 2d Amend Articles Re: Changes in Quorum and Voting Requirements Board Meetings Management For Against 2e Amend Articles Re: Miscellaneous Changes Management For For 3a Approve Remuneration of Dexter Goei Management For Against 3b Approve Remuneration of Michel Combes Management For For 4 Approve Discharge of Patrick Drahi as Resigning CEO Management For For 5 Close Meeting Management None None ALTICE NV Meeting Date:JUN 28, 2017 Record Date:MAY 31, 2017 Meeting Type:ANNUAL Ticker:ATC Security ID:N0R25F103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2.a Receive Report of Management Board (Non-Voting) Management None None 2.b Receive Explanation on Company's Reserves and Dividend Policy Management None None 2.c Discuss Remuneration Policy for Management Board Members Management None None 3 Adopt Annual Accounts for Financial Year 2016 Management For For 4 Approve Discharge of Executive Board Members Management For For 5 Approve Discharge of Non-Executive Board Members Management For For 6 Elect M. Scott Matlock as Non-Executive Director Management For For 7 Elect J. Allavena as Director Management For For 8.a Approve Executive Annual Cash Bonus Plan Management For For 8.b Amend Remuneration Policy Management For For 8.c Approve Stock Option Plan Management For For 8.d Amend Remuneration of Michel Combes Management For For 8.e Amend Remuneration of Dexter Goei Management For For 8.f Amend Remuneration of Dennis Okhuijsen Management For For 8.g Approve Remuneration of Supervisory Board Management For For 9 Authorize Repurchase of Issued Share Capital Management For For 10 Proposal to Cancel shares the Company holds in its own capital Management For For 11 Other Business (Non-Voting) Management None None 12 Close Meeting Management None None ANADARKO PETROLEUM CORPORATION Meeting Date:MAY 10, 2017 Record Date:MAR 14, 2017 Meeting Type:ANNUAL Ticker:APC Security ID:032511107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Anthony R. Chase Management For For 1b Elect Director David E. Constable Management For For 1c Elect Director H. Paulett Eberhart Management For For 1d Elect Director Claire S. Farley Management For For 1e Elect Director Peter J. Fluor Management For For 1f Elect Director Richard L. George Management For For 1g Elect Director Joseph W. Gorder Management For For 1h Elect Director John R. Gordon Management For For 1i Elect Director Sean Gourley Management For For 1j Elect Director Mark C. McKinley Management For For 1k Elect Director Eric D. Mullins Management For For 1l Elect Director R. A. Walker Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year ATHENE HOLDING LTD. Meeting Date:JUN 07, 2017 Record Date:APR 17, 2017 Meeting Type:ANNUAL Ticker:ATH Security ID:G0684D107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Brian Leach Management For For 1.2 Elect Director Lawrence J. Ruisi Management For For 1.3 Elect Director Hope Schefler Taitz Management For For 1.4 Elect Director Arthur Wrubel Management For For 1.5 Elect Director H. Carl McCall Management For For 2.1 Elect Subsidiary Director James R. Belardi Management For For 2.2 Elect Subsidiary Director Robert Borden Management For For 2.3 Elect Subsidiary Director Frank L. Gillis Management For For 2.4 Elect Subsidiary Director Gernot Lohr Management For For 2.5 Elect Subsidiary Director Hope Schefler Taitz Management For For 2.6 Elect Subsidiary Director William J. Wheeler Management For For 3.1 Elect Subsidiary Director Frank L. Gillis Management For For 3.2 Elect Subsidiary Director Tab Shanafelt Management For For 3.3 Elect Subsidiary Director William J. Wheeler Management For For 4.1 Elect Subsidiary Director Frank L. Gillis Management For For 4.2 Elect Subsidiary Director Tab Shanafelt Management For For 4.3 Elect Subsidiary Director William J. Wheeler Management For For 5.1 Elect Subsidiary Director Frank L. Gillis Management For For 5.2 Elect Subsidiary Director Tab Shanafelt Management For For 5.3 Elect Subsidiary Director William J. Wheeler Management For For 6.1 Elect Subsidiary Director Deepak Rajan Management For For 6.2 Elect Subsidiary Director Tab Shanafelt Management For For 6.3 Elect Subsidiary Director William J. Wheeler Management For For 7 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 8 Authorize Board to Fix Remuneration of the Auditors Management For For 9 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 10 Advisory Vote on Say on Pay Frequency Management One Year One Year 11 Approve Employee Stock Purchase Plan Management For For 12.1 Approve Incorporation of an Advisory Board of Athene Deutschland Anlagemanagement GMBH; Elect Members of the Advisory Board Management For For 12.2 Elect Deepak Rajan as member of the Advisory Board Management For For 12.3 Elect Ralf Schmitt as member of the Advisory Board Management For For 12.4 Elect Michael Solf as member of the Advisory Board Management For For 12.5 Elect Mark Suter as member of the Advisory Board Management For For 13 Approve Remuneration of Supervisory Board Members Management For For 14 Amend Bylaws Management For For A Shareholder Represents that between the Date on which it Purchased Class A Shares and April 17, 2017 neither it nor any of its direct or indirect beneficial owner was a United States Shareholder Management None Against B Shareholder Represents that between the Date on which it Purchased Class A Shares and April 17, 2017 no Investor Party owned, whether direct or indirect, any interests in AP Alternative Assets, L.P or Apollo Global Management LLC Management None For C Shareholder Represents that between the Date on which it Purchased Class A Shares and April 17, 2017 no Investor Party entered into a Transaction that, to the actual knowledge of the Shareholder Management None For BANK OF AMERICA CORPORATION Meeting Date:APR 26, 2017 Record Date:MAR 02, 2017 Meeting Type:ANNUAL Ticker:BAC Security ID:060505104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Sharon L. Allen Management For For 1b Elect Director Susan S. Bies Management For For 1c Elect Director Jack O. Bovender, Jr. Management For For 1d Elect Director Frank P. Bramble, Sr. Management For For 1e Elect Director Pierre J.P. de Weck Management For For 1f Elect Director Arnold W. Donald Management For For 1g Elect Director Linda P. Hudson Management For For 1h Elect Director Monica C. Lozano Management For For 1i Elect Director Thomas J. May Management For For 1j Elect Director Brian T. Moynihan Management For For 1k Elect Director Lionel L. Nowell, III Management For For 1l Elect Director Michael D. White Management For For 1m Elect Director Thomas D. Woods Management For For 1n Elect Director R. David Yost Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 5 Amend the General Clawback Policy Shareholder Against Against 6 Non-core banking operations Shareholder Against Against 7 Require Independent Board Chairman Shareholder Against For 8 Report on Gender Pay Gap Shareholder Against Against BLACKHAWK NETWORK HOLDINGS, INC. Meeting Date:JUN 09, 2017 Record Date:APR 13, 2017 Meeting Type:ANNUAL Ticker:HAWK Security ID:09238E104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Anil D. Aggarwal Management For For 1.2 Elect Director Richard H. Bard Management For For 1.3 Elect Director Thomas Barnds Management For For 1.4 Elect Director Steven A. Burd Management For For 1.5 Elect Director Robert L. Edwards Management For For 1.6 Elect Director Jeffrey H. Fox Management For For 1.7 Elect Director Mohan Gyani Management For For 1.8 Elect Director Paul Hazen Management For For 1.9 Elect Director Robert B. Henske Management For For 1.10 Elect Director Talbott Roche Management For For 1.11 Elect Director Arun Sarin Management For For 1.12 Elect Director William Y. Tauscher Management For For 1.13 Elect Director Jane J. Thompson Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Amend Omnibus Stock Plan Management For For BLACKROCK, INC. Meeting Date:MAY 25, 2017 Record Date:MAR 30, 2017 Meeting Type:ANNUAL Ticker:BLK Security ID:09247X101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Abdlatif Yousef Al-Hamad Management For For 1b Elect Director Mathis Cabiallavetta Management For For 1c Elect Director Pamela Daley Management For For 1d Elect Director William S. Demchak Management For For 1e Elect Director Jessica P. Einhorn Management For For 1f Elect Director Laurence D. Fink Management For For 1g Elect Director Fabrizio Freda Management For For 1h Elect Director Murry S. Gerber Management For For 1i Elect Director James Grosfeld Management For For 1j Elect Director Robert S. Kapito Management For For 1k Elect Director Deryck Maughan Management For For 1l Elect Director Cheryl D. Mills Management For For 1m Elect Director Gordon M. Nixon Management For For 1n Elect Director Charles H. Robbins Management For For 1o Elect Director Ivan G. Seidenberg Management For For 1p Elect Director Marco Antonio Slim Domit Management For For 1q Elect Director John S. Varley Management For For 1r Elect Director Susan L. Wagner Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify Deloitte & Touche LLP as Auditors Management For For 5 Report on Proxy Voting and Executive Compensation Shareholder Against Against 6 Report on Lobbying Payments and Policy Shareholder Against Against CBRE GROUP, INC. Meeting Date:MAY 19, 2017 Record Date:MAR 20, 2017 Meeting Type:ANNUAL Ticker:CBG Security ID:12504L109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Brandon B. Boze Management For For 1b Elect Director Beth F. Cobert Management For For 1c Elect Director Curtis F. Feeny Management For For 1d Elect Director Bradford M. Freeman Management For For 1e Elect Director Christopher T. Jenny Management For For 1f Elect Director Gerardo I. Lopez Management For Against 1g Elect Director Frederic V. Malek Management For For 1h Elect Director Paula R. Reynolds Management For For 1i Elect Director Robert E. Sulentic Management For For 1j Elect Director Laura D. Tyson Management For For 1k Elect Director Ray Wirta Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Approve Omnibus Stock Plan Management For For CVS HEALTH CORPORATION Meeting Date:MAY 10, 2017 Record Date:MAR 14, 2017 Meeting Type:ANNUAL Ticker:CVS Security ID:126650100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Richard M. Bracken Management For For 1b Elect Director C. David Brown, II Management For For 1c Elect Director Alecia A. DeCoudreaux Management For For 1d Elect Director Nancy-Ann M. DeParle Management For For 1e Elect Director David W. Dorman Management For For 1f Elect Director Anne M. Finucane Management For For 1g Elect Director Larry J. Merlo Management For For 1h Elect Director Jean-Pierre Millon Management For For 1i Elect Director Mary L. Schapiro Management For For 1j Elect Director Richard J. Swift Management For For 1k Elect Director William C. Weldon Management For For 1l Elect Director Tony L. White Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Approve Omnibus Stock Plan Management For For 6 Reduce Ownership Threshold for Shareholders to Call Special Meeting Shareholder Against For 7 Report on Pay Disparity Shareholder Against Against 8 Adopt Quantitative Renewable Energy Goals Shareholder Against Against EQUINIX, INC. Meeting Date:MAY 31, 2017 Record Date:APR 05, 2017 Meeting Type:ANNUAL Ticker:EQIX Security ID:29444U700 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Thomas Bartlett Management For For 1.2 Elect Director Nanci Caldwell Management For For 1.3 Elect Director Gary Hromadko Management For For 1.4 Elect Director John Hughes Management For For 1.5 Elect Director Scott Kriens Management For For 1.6 Elect Director William Luby Management For For 1.7 Elect Director Irving Lyons, III Management For For 1.8 Elect Director Christopher Paisley Management For For 1.9 Elect Director Stephen Smith Management For For 1.10 Elect Director Peter Van Camp Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Re-approve Material Terms for Long-Term Incentive Performance Awards Management For For 5 Ratify PricewaterhouseCoopers LLP as Auditors Management For For GENESEE & WYOMING INC. Meeting Date:MAY 24, 2017 Record Date:MAR 27, 2017 Meeting Type:ANNUAL Ticker:GWR Security ID:371559105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director John C. Hellmann Management For For 1.2 Elect Director Albert J. Neupaver Management For Withhold 1.3 Elect Director Joseph H. Pyne Management For Withhold 1.4 Elect Director Hunter C. Smith Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify PricewaterhouseCoopers LLP as Auditors Management For For HORIZON PHARMA PLC Meeting Date:MAY 03, 2017 Record Date:MAR 06, 2017 Meeting Type:ANNUAL Ticker:HZNP Security ID:G4617B105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Gino Santini Management For For 1b Elect Director Timothy P. Walbert Management For For 2 Approve PricewaterhouseCoopers LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Authorize Share Repurchase up to 10 Percent of Issued Share Capital Management For For 5 Adopt Plurality Voting for Contested Election of Directors Management For For IHS INC. Meeting Date:JUL 11, 2016 Record Date:JUN 10, 2016 Meeting Type:SPECIAL Ticker:IHS Security ID:451734107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Merger Agreement Management For For 2 Advisory Vote on Golden Parachutes Management For For 3 Adjourn Meeting Management For For IHS MARKIT LTD. Meeting Date:APR 05, 2017 Record Date:FEB 08, 2017 Meeting Type:ANNUAL Ticker:INFO Security ID:G47567105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Ruann F. Ernst Management For For 1.2 Elect Director William E. Ford Management For For 1.3 Elect Director Balakrishnan S. Iyer Management For For 2 Approve Ernst & Young LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Approve Qualified Employee Stock Purchase Plan Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Advisory Vote on Say on Pay Frequency Management One Year One Year JPMORGAN CHASE & CO. Meeting Date:MAY 16, 2017 Record Date:MAR 17, 2017 Meeting Type:ANNUAL Ticker:JPM Security ID:46625H100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Linda B. Bammann Management For For 1b Elect Director James A. Bell Management For For 1c Elect Director Crandall C. Bowles Management For For 1d Elect Director Stephen B. Burke Management For For 1e Elect Director Todd A. Combs Management For For 1f Elect Director James S. Crown Management For For 1g Elect Director James Dimon Management For For 1h Elect Director Timothy P. Flynn Management For For 1i Elect Director Laban P. Jackson, Jr. Management For For 1j Elect Director Michael A. Neal Management For For 1k Elect Director Lee R. Raymond Management For For 1l Elect Director William C. Weldon Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Require Independent Board Chairman Shareholder Against Against 6 Prohibit Accelerated Vesting of Awards to Pursue Government Service Shareholder Against For 7 Clawback Amendment Shareholder Against Against 8 Report on Gender Pay Gap Shareholder Against Against 9 Provide Vote Counting to Exclude Abstentions Shareholder Against Against 10 Reduce Ownership Threshold for Shareholders to Call a Special Meeting Shareholder Against For MASTERCARD INCORPORATED Meeting Date:JUN 27, 2017 Record Date:APR 27, 2017 Meeting Type:ANNUAL Ticker:MA Security ID:57636Q104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Richard Haythornthwaite Management For For 1b Elect Director Ajay Banga Management For For 1c Elect Director Silvio Barzi Management For For 1d Elect Director David R. Carlucci Management For For 1e Elect Director Steven J. Freiberg Management For For 1f Elect Director Julius Genachowski Management For For 1g Elect Director Merit E. Janow Management For For 1h Elect Director Nancy J. Karch Management For For 1i Elect Director Oki Matsumoto Management For Against 1j Elect Director Rima Qureshi Management For For 1k Elect Director Jose Octavio Reyes Lagunes Management For For 1l Elect Director Jackson Tai Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Amend Omnibus Stock Plan Management For For 5 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 6 Report on Gender Pay Gap Shareholder Against Against MEDTRONIC PLC Meeting Date:DEC 09, 2016 Record Date:OCT 11, 2016 Meeting Type:ANNUAL Ticker:MDT Security ID:G5960L103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Richard H. Anderson Management For For 1b Elect Director Craig Arnold Management For For 1c Elect Director Scott C. Donnelly Management For For 1d Elect Director Randall J. Hogan, III Management For For 1e Elect Director Omar Ishrak Management For For 1f Elect Director Shirley Ann Jackson Management For For 1g Elect Director Michael O. Leavitt Management For For 1h Elect Director James T. Lenehan Management For For 1i Elect Director Elizabeth G. Nabel Management For For 1j Elect Director Denise M. O'Leary Management For For 1k Elect Director Kendall J. Powell Management For For 1l Elect Director Robert C. Pozen Management For For 1m Elect Director Preetha Reddy Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Provide Proxy Access Right Management For For 5a Amend Articles of Association Management For For 5b Amend Memorandum of Association Management For For 6 Amend Articles to Clarify the Board's Sole Authority to Determine its Size Within the Fixed Limits Management For For MICROSOFT CORPORATION Meeting Date:NOV 30, 2016 Record Date:SEP 30, 2016 Meeting Type:ANNUAL Ticker:MSFT Security ID:594918104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director William H. Gates, lll Management For For 1.2 Elect Director Teri L. List-Stoll Management For For 1.3 Elect Director G. Mason Morfit Management For For 1.4 Elect Director Satya Nadella Management For For 1.5 Elect Director Charles H. Noski Management For For 1.6 Elect Director Helmut Panke Management For For 1.7 Elect Director Sandra E. Peterson Management For For 1.8 Elect Director Charles W. Scharf Management For For 1.9 Elect Director John W. Stanton Management For For 1.10 Elect Director John W. Thompson Management For For 1.11 Elect Director Padmasree Warrior Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Deloitte & Touche LLP as Auditors Management For For 4 Amend Right to Call Special Meeting Management For For 5 Amend Omnibus Stock Plan Management For For 6 Proxy Access Shareholder Against Against MOODY'S CORPORATION Meeting Date:APR 25, 2017 Record Date:FEB 28, 2017 Meeting Type:ANNUAL Ticker:MCO Security ID:615369105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Basil L. Anderson Management For For 1.2 Elect Director Jorge A. Bermudez Management For For 1.3 Elect Director Darrell Duffie Management For For 1.4 Elect Director Kathryn M. Hill Management For For 1.5 Elect Director Ewald Kist Management For For 1.6 Elect Director Raymond W. McDaniel, Jr. Management For For 1.7 Elect Director Henry A. McKinnell, Jr. Management For For 1.8 Elect Director Leslie F. Seidman Management For For 1.9 Elect Director Bruce Van Saun Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year MOTOROLA SOLUTIONS, INC. Meeting Date:MAY 15, 2017 Record Date:MAR 17, 2017 Meeting Type:ANNUAL Ticker:MSI Security ID:620076307 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Gregory Q. Brown Management For For 1b Elect Director Kenneth D. Denman Management For For 1c Elect Director Egon P. Durban Management For For 1d Elect Director Clayton M. Jones Management For For 1e Elect Director Judy C. Lewent Management For For 1f Elect Director Gregory K. Mondre Management For For 1g Elect Director Anne R. Pramaggiore Management For For 1h Elect Director Samuel C. Scott, III Management For For 1i Elect Director Joseph M. Tucci Management For Against 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify KPMG LLP as Auditors Management For For 5 Report on Lobbying Payments and Policy Shareholder Against Against 6 Report on Efforts to Ensure Supply Chain Has No Forced Labor Shareholder Against Against PIONEER NATURAL RESOURCES COMPANY Meeting Date:MAY 18, 2017 Record Date:MAR 23, 2017 Meeting Type:ANNUAL Ticker:PXD Security ID:723787107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Edison C. Buchanan Management For For 1.2 Elect Director Andrew F. Cates Management For For 1.3 Elect Director Timothy L. Dove Management For For 1.4 Elect Director Phillip A. Gobe Management For For 1.5 Elect Director Larry R. Grillot Management For For 1.6 Elect Director Stacy P. Methvin Management For For 1.7 Elect Director Royce W. Mitchell Management For For 1.8 Elect Director Frank A. Risch Management For For 1.9 Elect Director Scott D. Sheffield Management For For 1.10 Elect Director Mona K. Sutphen Management For For 1.11 Elect Director J. Kenneth Thompson Management For For 1.12 Elect Director Phoebe A. Wood Management For For 1.13 Elect Director Michael D. Wortley Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Report on Annual Sustainability Shareholder Against Against QUALCOMM INCORPORATED Meeting Date:MAR 07, 2017 Record Date:JAN 09, 2017 Meeting Type:ANNUAL Ticker:QCOM Security ID:747525103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Barbara T. Alexander Management For For 1b Elect Director Jeffrey W. Henderson Management For For 1c Elect Director Thomas W. Horton Management For For 1d Elect Director Paul E. Jacobs Management For For 1e Elect Director Ann M. Livermore Management For For 1f Elect Director Harish Manwani Management For For 1g Elect Director Mark D. McLaughlin Management For For 1h Elect Director Steve Mollenkopf Management For For 1i Elect Director Clark T. "Sandy" Randt, Jr. Management For Withhold 1j Elect Director Francisco Ros Management For For 1k Elect Director Anthony J. Vinciquerra Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Proxy Access Amendments Shareholder Against Against SABRE CORPORATION Meeting Date:MAY 24, 2017 Record Date:MAR 27, 2017 Meeting Type:ANNUAL Ticker:SABR Security ID:78573M104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Renee James Management For For 1.2 Elect Director Gary Kusin Management For For 1.3 Elect Director Sean Menke Management For For 1.4 Elect Director Greg Mondre Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Adopt Majority Voting for Uncontested Election of Directors Management For For SCHLUMBERGER LIMITED Meeting Date:APR 05, 2017 Record Date:FEB 15, 2017 Meeting Type:ANNUAL Ticker:SLB Security ID:806857108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Peter L.S. Currie Management For For 1b Elect Director Miguel M. Galuccio Management For For 1c Elect Director V. Maureen Kempston Darkes Management For For 1d Elect Director Paal Kibsgaard Management For For 1e Elect Director Nikolay Kudryavtsev Management For For 1f Elect Director Helge Lund Management For For 1g Elect Director Michael E. Marks Management For For 1h Elect Director Indra K. Nooyi Management For For 1i Elect Director Lubna S. Olayan Management For For 1j Elect Director Leo Rafael Reif Management For For 1k Elect Director Tore I. Sandvold Management For For 1l Elect Director Henri Seydoux Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Adopt and Approve Financials and Dividends Management For For 5 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 6 Approve Omnibus Stock Plan Management For For 7 Amend Employee Stock Purchase Plan Management For For SUNTRUST BANKS, INC. Meeting Date:APR 25, 2017 Record Date:FEB 15, 2017 Meeting Type:ANNUAL Ticker:STI Security ID:867914103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Dallas S. Clement Management For For 1.2 Elect Director Paul R. Garcia Management For For 1.3 Elect Director M. Douglas Ivester Management For For 1.4 Elect Director Kyle Prechtl Legg Management For For 1.5 Elect Director Donna S. Morea Management For For 1.6 Elect Director David M. Ratcliffe Management For For 1.7 Elect Director William H. Rogers, Jr. Management For For 1.8 Elect Director Agnes Bundy Scanlan Management For For 1.9 Elect Director Frank P. Scruggs, Jr. Management For For 1.10 Elect Director Bruce L. Tanner Management For For 1.11 Elect Director Thomas R. Watjen Management For For 1.12 Elect Director Phail Wynn, Jr. Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify Ernst & Young LLP as Auditors Management For For SYNCHRONY FINANCIAL Meeting Date:MAY 18, 2017 Record Date:MAR 23, 2017 Meeting Type:ANNUAL Ticker:SYF Security ID:87165B103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Margaret M. Keane Management For For 1b Elect Director Paget L. Alves Management For For 1c Elect Director Arthur W. Coviello, Jr. Management For For 1d Elect Director William W. Graylin Management For For 1e Elect Director Roy A. Guthrie Management For For 1f Elect Director Richard C. Hartnack Management For For 1g Elect Director Jeffrey G. Naylor Management For For 1h Elect Director Laurel J. Richie Management For For 1i Elect Director Olympia J. Snowe Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Amend Omnibus Stock Plan Management For For 4 Ratify KPMG LLP as Auditors Management For For THE CHARLES SCHWAB CORPORATION Meeting Date:MAY 16, 2017 Record Date:MAR 17, 2017 Meeting Type:ANNUAL Ticker:SCHW Security ID:808513105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director William S. Haraf Management For For 1b Elect Director Frank C. Herringer Management For For 1c Elect Director Stephen T. McLin Management For For 1d Elect Director Roger O. Walther Management For For 1e Elect Director Robert N. Wilson Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Report on Lobbying Payments and Policy Shareholder Against For 6 Prepare Employment Diversity Report and Report on Diversity Policies Shareholder Against Against 7 Adopt Proxy Access Right Shareholder Against For 8 Provide Vote Counting to Exclude Abstentions Shareholder Against Against THE HARTFORD FINANCIAL SERVICES GROUP, INC. Meeting Date:MAY 17, 2017 Record Date:MAR 20, 2017 Meeting Type:ANNUAL Ticker:HIG Security ID:416515104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Robert B. Allardice, III Management For For 1b Elect Director Trevor Fetter Management For For 1c Elect Director Kathryn A. Mikells Management For For 1d Elect Director Michael G. Morris Management For For 1e Elect Director Thomas A. Renyi Management For For 1f Elect Director Julie G. Richardson Management For For 1g Elect Director Teresa Wynn Roseborough Management For For 1h Elect Director Virginia P. Ruesterholz Management For For 1i Elect Director Charles B. Strauss Management For For 1j Elect Director Christopher J. Swift Management For For 1k Elect Director H. Patrick Swygert Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For TWENTY-FIRST CENTURY FOX, INC. Meeting Date:NOV 10, 2016 Record Date:SEP 13, 2016 Meeting Type:ANNUAL Ticker:FOXA Security ID:90130A200 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director K. Rupert Murdoch Management For For 1b Elect Director Lachlan K. Murdoch Management For For 1c Elect Director Delphine Arnault Management For Against 1d Elect Director James W. Breyer Management For For 1e Elect Director Chase Carey Management For Against 1f Elect Director David F. DeVoe Management For Against 1g Elect Director Viet Dinh Management For For 1h Elect Director Roderick I. Eddington Management For For 1i Elect Director James R. Murdoch Management For For 1j Elect Director Jacques Nasser Management For For 1k Elect Director Robert S. Silberman Management For Against 1l Elect Director Tidjane Thiam Management For For 1m Elect Director Jeffrey W. Ubben Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against WILLIS TOWERS WATSON PUBLIC LIMITED COMPANY Meeting Date:JUN 13, 2017 Record Date:APR 13, 2017 Meeting Type:ANNUAL Ticker:WLTW Security ID:G96629103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Anna C. Catalano Management For For 1b Elect Director Victor F. Ganzi Management For For 1c Elect Director John J. Haley Management For For 1d Elect Director Wendy E. Lane Management For For 1e Elect Director James F. McCann Management For For 1f Elect Director Brendan R. O'Neill Management For For 1g Elect Director Jaymin Patel Management For For 1h Elect Director Linda D. Rabbitt Management For For 1i Elect Director Paul Thomas Management For For 1j Elect Director Jeffrey W. Ubben Management For For 1k Elect Director Wilhelm Zeller Management For For 2 Approve Deloitte & Touche LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Provide Proxy Access Right Management For For 6A Adopt Plurality Voting for Contested Election of Directors Management For For 6B Establish Range for Size of Board Management For For 7A Amend Advance Notice Provisions and Make Certain Administrative Amendments Management For For 7B Amend Articles of Association Management For For 8 Renew the Board's Authority to Issue Shares Under Irish Law Management For For 9 Renew the Board's Authority to Opt-Out of Statutory Pre-Emptions Rights Management For For Franklin Global Government Bond Fund VOTES BY FRANKLIN GLOBAL GOVERNMENT BOND FUND PRIOR TO THE LIQUIDATION EFFECTIVE JUNE, 16, 2017. There is no proxy voting activity for the fund, as the fund did not hold any votable positions during the reporting period. Franklin Growth Opportunities Fund ADOBE SYSTEMS INCORPORATED Meeting Date:APR 12, 2017 Record Date:FEB 14, 2017 Meeting Type:ANNUAL Ticker:ADBE Security ID:00724F101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Amy Banse Management For For 1b Elect Director Edward Barnholt Management For For 1c Elect Director Robert Burgess Management For For 1d Elect Director Frank Calderoni Management For For 1e Elect Director James Daley Management For For 1f Elect Director Laura Desmond Management For For 1g Elect Director Charles Geschke Management For For 1h Elect Director Shantanu Narayen Management For For 1i Elect Director Daniel Rosensweig Management For For 1j Elect Director John Warnock Management For For 2 Amend Omnibus Stock Plan Management For For 3 Ratify KPMG LLP as Auditors Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Advisory Vote on Say on Pay Frequency Management One Year One Year ADVANCE AUTO PARTS, INC. Meeting Date:MAY 17, 2017 Record Date:MAR 20, 2017 Meeting Type:ANNUAL Ticker:AAP Security ID:00751Y106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director John F. Bergstrom Management For For 1.2 Elect Director John C. Brouillard Management For For 1.3 Elect Director Brad W. Buss Management For For 1.4 Elect Director Fiona P. Dias Management For For 1.5 Elect Director John F. Ferraro Management For For 1.6 Elect Director Thomas R. Greco Management For For 1.7 Elect Director Adriana Karaboutis Management For For 1.8 Elect Director Eugene I. Lee, Jr. Management For For 1.9 Elect Director William S. Oglesby Management For For 1.10 Elect Director Reuben E. Slone Management For For 1.11 Elect Director Jeffrey C. Smith Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Amend Executive Incentive Bonus Plan Management For For 5 Ratify Deloitte & Touche LLP as Auditors Management For For 6 Reduce Ownership Threshold for Shareholders to Call Special Meeting Management For For ALEXION PHARMACEUTICALS, INC. Meeting Date:MAY 10, 2017 Record Date:MAR 14, 2017 Meeting Type:ANNUAL Ticker:ALXN Security ID:015351109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Felix J. Baker Management For For 1.2 Elect Director David R. Brennan Management For For 1.3 Elect Director M. Michele Burns Management For For 1.4 Elect Director Christopher J. Coughlin Management For For 1.5 Elect Director Ludwig N. Hantson Management For For 1.6 Elect Director John T. Mollen Management For For 1.7 Elect Director R. Douglas Norby Management For For 1.8 Elect Director Alvin S. Parven Management For For 1.9 Elect Director Andreas Rummelt Management For For 1.10 Elect Director Ann M. Veneman Management For For 2 Approve Omnibus Stock Plan Management For For 3 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Advisory Vote on Say on Pay Frequency Management One Year One Year 6 Provide For Confidential Running Vote Tallies On Executive Pay Matters Shareholder Against Against ALLEGIANT TRAVEL COMPANY Meeting Date:JUN 29, 2017 Record Date:MAY 01, 2017 Meeting Type:ANNUAL Ticker:ALGT Security ID:01748X102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1A Elect Director Montie Brewer Management For For 1B Elect Director Gary Ellmer Management For For 1C Elect Director Maurice J. Gallagher, Jr. Management For For 1D Elect Director Linda A. Marvin Management For For 1E Elect Director Charles W. Pollard Management For For 1F Elect Director John Redmond Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management Three Years One Year 4 Ratify KPMG LLP as Auditors Management For For ALLERGAN PLC Meeting Date:MAY 04, 2017 Record Date:MAR 08, 2017 Meeting Type:ANNUAL Ticker:AGN Security ID:G0177J108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Nesli Basgoz Management For For 1b Elect Director Paul M. Bisaro Management For For 1c Elect Director James H. Bloem Management For For 1d Elect Director Christopher W. Bodine Management For For 1e Elect Director Adriane M. Brown Management For For 1f Elect Director Christopher J. Coughlin Management For For 1g Elect Director Catherine M. Klema Management For For 1h Elect Director Peter J. McDonnell Management For For 1i Elect Director Patrick J. O'Sullivan Management For For 1j Elect Director Brenton L. Saunders Management For For 1k Elect Director Ronald R. Taylor Management For For 1l Elect Director Fred G. Weiss Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 5 Amend Executive Incentive Bonus Plan Management For For 6 Require Independent Board Chairman Shareholder Against For AMAZON.COM, INC. Meeting Date:MAY 23, 2017 Record Date:MAR 29, 2017 Meeting Type:ANNUAL Ticker:AMZN Security ID:023135106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Jeffrey P. Bezos Management For For 1b Elect Director Tom A. Alberg Management For For 1c Elect Director John Seely Brown Management For For 1d Elect Director Jamie S. Gorelick Management For For 1e Elect Director Daniel P. Huttenlocher Management For For 1f Elect Director Judith A. McGrath Management For For 1g Elect Director Jonathan J. Rubinstein Management For For 1h Elect Director Thomas O. Ryder Management For For 1i Elect Director Patricia Q. Stonesifer Management For For 1j Elect Director Wendell P. Weeks Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management Three Years One Year 5 Amend Omnibus Stock Plan Management For For 6 Report on Use of Criminal Background Checks in Hiring Shareholder Against Against 7 Include Sustainability as a Performance Measure for Senior Executive Compensation Shareholder Against Against 8 Provide Vote Counting to Exclude Abstentions Shareholder Against Against AMERICAN TOWER CORPORATION Meeting Date:MAY 31, 2017 Record Date:APR 05, 2017 Meeting Type:ANNUAL Ticker:AMT Security ID:03027X100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Gustavo Lara Cantu Management For For 1b Elect Director Raymond P. Dolan Management For For 1c Elect Director Robert D. Hormats Management For For 1d Elect Director Craig Macnab Management For For 1e Elect Director JoAnn A. Reed Management For For 1f Elect Director Pamela D.A. Reeve Management For For 1g Elect Director David E. Sharbutt Management For For 1h Elect Director James D. Taiclet, Jr. Management For For 1i Elect Director Samme L. Thompson Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year ANADARKO PETROLEUM CORPORATION Meeting Date:MAY 10, 2017 Record Date:MAR 14, 2017 Meeting Type:ANNUAL Ticker:APC Security ID:032511107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Anthony R. Chase Management For For 1b Elect Director David E. Constable Management For For 1c Elect Director H. Paulett Eberhart Management For For 1d Elect Director Claire S. Farley Management For For 1e Elect Director Peter J. Fluor Management For For 1f Elect Director Richard L. George Management For For 1g Elect Director Joseph W. Gorder Management For For 1h Elect Director John R. Gordon Management For For 1i Elect Director Sean Gourley Management For For 1j Elect Director Mark C. McKinley Management For For 1k Elect Director Eric D. Mullins Management For For 1l Elect Director R. A. Walker Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year ANALOG DEVICES, INC. Meeting Date:MAR 08, 2017 Record Date:JAN 09, 2017 Meeting Type:ANNUAL Ticker:ADI Security ID:032654105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Ray Stata Management For For 1b Elect Director Vincent Roche Management For For 1c Elect Director James A. Champy Management For For 1d Elect Director Bruce R. Evans Management For For 1e Elect Director Edward H. Frank Management For For 1f Elect Director Mark M. Little Management For For 1g Elect Director Neil Novich Management For For 1h Elect Director Kenton J. Sicchitano Management For For 1i Elect Director Lisa T. Su Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify Ernst & Young LLP as Auditors Management For For APPLE INC. Meeting Date:FEB 28, 2017 Record Date:DEC 30, 2016 Meeting Type:ANNUAL Ticker:AAPL Security ID:037833100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director James Bell Management For For 1.2 Elect Director Tim Cook Management For For 1.3 Elect Director Al Gore Management For For 1.4 Elect Director Bob Iger Management For For 1.5 Elect Director Andrea Jung Management For For 1.6 Elect Director Art Levinson Management For For 1.7 Elect Director Ron Sugar Management For For 1.8 Elect Director Sue Wagner Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Disclose Charitable Contributions Shareholder Against Against 6 Adopt Policy to Increase Diversity of Senior Management and Board of Directors Shareholder Against Against 7 Proxy Access Amendments Shareholder Against Against 8 Engage Outside Independent Experts for Compensation Reforms Shareholder Against Against 9 Adopt Share Retention Policy For Senior Executives Shareholder Against Against ATHENE HOLDING LTD. Meeting Date:JUN 07, 2017 Record Date:APR 17, 2017 Meeting Type:ANNUAL Ticker:ATH Security ID:G0684D107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Brian Leach Management For For 1.2 Elect Director Lawrence J. Ruisi Management For For 1.3 Elect Director Hope Schefler Taitz Management For For 1.4 Elect Director Arthur Wrubel Management For For 1.5 Elect Director H. Carl McCall Management For For 2.1 Elect Subsidiary Director James R. Belardi Management For For 2.2 Elect Subsidiary Director Robert Borden Management For For 2.3 Elect Subsidiary Director Frank L. Gillis Management For For 2.4 Elect Subsidiary Director Gernot Lohr Management For For 2.5 Elect Subsidiary Director Hope Schefler Taitz Management For For 2.6 Elect Subsidiary Director William J. Wheeler Management For For 3.1 Elect Subsidiary Director Frank L. Gillis Management For For 3.2 Elect Subsidiary Director Tab Shanafelt Management For For 3.3 Elect Subsidiary Director William J. Wheeler Management For For 4.1 Elect Subsidiary Director Frank L. Gillis Management For For 4.2 Elect Subsidiary Director Tab Shanafelt Management For For 4.3 Elect Subsidiary Director William J. Wheeler Management For For 5.1 Elect Subsidiary Director Frank L. Gillis Management For For 5.2 Elect Subsidiary Director Tab Shanafelt Management For For 5.3 Elect Subsidiary Director William J. Wheeler Management For For 6.1 Elect Subsidiary Director Deepak Rajan Management For For 6.2 Elect Subsidiary Director Tab Shanafelt Management For For 6.3 Elect Subsidiary Director William J. Wheeler Management For For 7 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 8 Authorize Board to Fix Remuneration of the Auditors Management For For 9 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 10 Advisory Vote on Say on Pay Frequency Management One Year One Year 11 Approve Employee Stock Purchase Plan Management For For 12.1 Approve Incorporation of an Advisory Board of Athene Deutschland Anlagemanagement GMBH; Elect Members of the Advisory Board Management For For 12.2 Elect Deepak Rajan as member of the Advisory Board Management For For 12.3 Elect Ralf Schmitt as member of the Advisory Board Management For For 12.4 Elect Michael Solf as member of the Advisory Board Management For For 12.5 Elect Mark Suter as member of the Advisory Board Management For For 13 Approve Remuneration of Supervisory Board Members Management For For 14 Amend Bylaws Management For For A Shareholder Represents that between the Date on which it Purchased Class A Shares and April 17, 2017 neither it nor any of its direct or indirect beneficial owner was a United States Shareholder Management None Against B Shareholder Represents that between the Date on which it Purchased Class A Shares and April 17, 2017 no Investor Party owned, whether direct or indirect, any interests in AP Alternative Assets, L.P or Apollo Global Management LLC Management None For C Shareholder Represents that between the Date on which it Purchased Class A Shares and April 17, 2017 no Investor Party entered into a Transaction that, to the actual knowledge of the Shareholder Management None For AUTODESK, INC. Meeting Date:JUN 14, 2017 Record Date:APR 20, 2017 Meeting Type:ANNUAL Ticker:ADSK Security ID:052769106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Carl Bass Management For For 1b Elect Director Crawford W. Beveridge Management For For 1c Elect Director Jeff Clarke Management For For 1d Elect Director Scott Ferguson Management For For 1e Elect Director Thomas Georgens Management For For 1f Elect Director Richard (Rick) S. Hill Management For For 1g Elect Director Mary T. McDowell Management For For 1h Elect Director Lorrie M. Norrington Management For For 1i Elect Director Betsy Rafael Management For For 1j Elect Director Stacy J. Smith Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Amend Qualified Employee Stock Purchase Plan Management For For 6 Amend Omnibus Stock Plan Management For For AXALTA COATING SYSTEMS LTD. Meeting Date:APR 26, 2017 Record Date:MAR 02, 2017 Meeting Type:ANNUAL Ticker:AXTA Security ID:G0750C108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Charles W. Shaver Management For For 1.2 Elect Director Mark Garrett Management For For 1.3 Elect Director Lori J. Ryerkerk Management For Withhold 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For BIOGEN INC. Meeting Date:JUN 07, 2017 Record Date:APR 10, 2017 Meeting Type:ANNUAL Ticker:BIIB Security ID:09062X103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Alexander J. Denner Management For For 1b Elect Director Caroline D. Dorsa Management For For 1c Elect Director Nancy L. Leaming Management For For 1d Elect Director Richard C. Mulligan Management For For 1e Elect Director Robert W. Pangia Management For For 1f Elect Director Stelios Papadopoulos Management For For 1g Elect Director Brian S. Posner Management For For 1h Elect Director Eric K. Rowinsky Management For For 1i Elect Director Lynn Schenk Management For For 1j Elect Director Stephen A. Sherwin Management For For 1k Elect Director Michel Vounatsos Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Approve Omnibus Stock Plan Management For For BLACKROCK, INC. Meeting Date:MAY 25, 2017 Record Date:MAR 30, 2017 Meeting Type:ANNUAL Ticker:BLK Security ID:09247X101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Abdlatif Yousef Al-Hamad Management For For 1b Elect Director Mathis Cabiallavetta Management For For 1c Elect Director Pamela Daley Management For For 1d Elect Director William S. Demchak Management For For 1e Elect Director Jessica P. Einhorn Management For For 1f Elect Director Laurence D. Fink Management For For 1g Elect Director Fabrizio Freda Management For For 1h Elect Director Murry S. Gerber Management For For 1i Elect Director James Grosfeld Management For For 1j Elect Director Robert S. Kapito Management For For 1k Elect Director Deryck Maughan Management For For 1l Elect Director Cheryl D. Mills Management For For 1m Elect Director Gordon M. Nixon Management For For 1n Elect Director Charles H. Robbins Management For For 1o Elect Director Ivan G. Seidenberg Management For For 1p Elect Director Marco Antonio Slim Domit Management For For 1q Elect Director John S. Varley Management For For 1r Elect Director Susan L. Wagner Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify Deloitte & Touche LLP as Auditors Management For For 5 Report on Proxy Voting and Executive Compensation Shareholder Against Against 6 Report on Lobbying Payments and Policy Shareholder Against Against BRISTOL-MYERS SQUIBB COMPANY Meeting Date:MAY 02, 2017 Record Date:MAR 14, 2017 Meeting Type:ANNUAL Ticker:BMY Security ID:110122108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1A Elect Director Peter J. Arduini Management For For 1B Elect Director Robert J. Bertolini Management For For 1C Elect Director Giovanni Caforio Management For For 1D Elect Director Matthew W. Emmens Management For For 1E Elect Director Laurie H. Glimcher Management For For 1F Elect Director Michael Grobstein Management For For 1G Elect Director Alan J. Lacy Management For For 1H Elect Director Dinesh C. Paliwal Management For For 1I Elect Director Theodore R. Samuels Management For For 1J Elect Director Gerald L. Storch Management For For 1K Elect Director Vicki L. Sato Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Amend Omnibus Stock Plan Management For For 5 Amend Omnibus Stock Plan Management For For 6 Ratify Deloitte & Touche LLP as Auditors Management For For 7 Reduce Ownership Threshold for Shareholders to Call Special Meeting Shareholder Against For BROADCOM LIMITED Meeting Date:APR 05, 2017 Record Date:FEB 08, 2017 Meeting Type:ANNUAL Ticker:AVGO Security ID:Y09827109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Hock E. Tan Management For For 1b Elect Director James V. Diller Management For For 1c Elect Director Lewis C. Eggebrecht Management For For 1d Elect Director Kenneth Y. Hao Management For For 1e Elect Director Eddy W. Hartenstein Management For For 1f Elect Director Check Kian Low Management For For 1g Elect Director Donald Macleod Management For For 1h Elect Director Peter J. Marks Management For For 1i Elect Director Henry Samueli Management For For 2 Approve PricewaterhouseCoopers LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Approve Issuance of Shares with or without Preemptive Rights Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 5 Advisory Vote on Say on Pay Frequency Management One Year One Year BROADSOFT, INC. Meeting Date:APR 27, 2017 Record Date:MAR 03, 2017 Meeting Type:ANNUAL Ticker:BSFT Security ID:11133B409 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director John D. Markley, Jr. Management For For 1.2 Elect Director David Bernardi Management For For 1.3 Elect Director Jane A. Dietze Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify PricewaterhouseCoopers LLP as Auditors Management For For CAVIUM, INC. Meeting Date:JUN 20, 2017 Record Date:APR 24, 2017 Meeting Type:ANNUAL Ticker:CAVM Security ID:14964U108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Edward H. Frank Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Advisory Vote on Say on Pay Frequency Management One Year One Year CELGENE CORPORATION Meeting Date:JUN 14, 2017 Record Date:APR 20, 2017 Meeting Type:ANNUAL Ticker:CELG Security ID:151020104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Robert J. Hugin Management For For 1.2 Elect Director Mark J. Alles Management For For 1.3 Elect Director Richard W. Barker Management For For 1.4 Elect Director Michael W. Bonney Management For For 1.5 Elect Director Michael D. Casey Management For For 1.6 Elect Director Carrie S. Cox Management For For 1.7 Elect Director Michael A. Friedman Management For For 1.8 Elect Director Julia A. Haller Management For For 1.9 Elect Director Gilla S. Kaplan Management For For 1.10 Elect Director James J. Loughlin Management For For 1.11 Elect Director Ernest Mario Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Amend Omnibus Stock Plan Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Advisory Vote on Say on Pay Frequency Management One Year One Year 6 Provide For Confidential Running Vote Tallies On Executive Pay Matters Shareholder Against Against CHARTER COMMUNICATIONS, INC. Meeting Date:APR 25, 2017 Record Date:FEB 27, 2017 Meeting Type:ANNUAL Ticker:CHTR Security ID:16119P108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director W. Lance Conn Management For For 1b Elect Director Kim C. Goodman Management For For 1c Elect Director Craig A. Jacobson Management For For 1d Elect Director Gregory B. Maffei Management For Against 1e Elect Director John C. Malone Management For Against 1f Elect Director John D. Markley, Jr. Management For For 1g Elect Director David C. Merritt Management For For 1h Elect Director Steven A. Miron Management For For 1i Elect Director Balan Nair Management For For 1j Elect Director Michael Newhouse Management For For 1k Elect Director Mauricio Ramos Management For For 1l Elect Director Thomas M. Rutledge Management For For 1m Elect Director Eric L. Zinterhofer Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Advisory Vote on Say on Pay Frequency Management Three Years One Year 4 Ratify KPMG LLP as Auditors Management For For 5 Adopt Proxy Access Right Shareholder Against For COMCAST CORPORATION Meeting Date:JUN 08, 2017 Record Date:MAR 16, 2017 Meeting Type:ANNUAL Ticker:CMCSA Security ID:20030N101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Kenneth J. Bacon Management For For 1.2 Elect Director Madeline S. Bell Management For For 1.3 Elect Director Sheldon M. Bonovitz Management For For 1.4 Elect Director Edward D. Breen Management For For 1.5 Elect Director Gerald L. Hassell Management For For 1.6 Elect Director Jeffrey A. Honickman Management For For 1.7 Elect Director Asuka Nakahara Management For For 1.8 Elect Director David C. Novak Management For For 1.9 Elect Director Brian L. Roberts Management For For 1.10 Elect Director Johnathan A. Rodgers Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Report on Lobbying Payments and Policy Shareholder Against For 6 Approve Recapitalization Plan for all Stock to Have One-vote per Share Shareholder Against For CONSTELLATION BRANDS, INC. Meeting Date:JUL 20, 2016 Record Date:MAY 23, 2016 Meeting Type:ANNUAL Ticker:STZ Security ID:21036P108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Jerry Fowden Management For For 1.2 Elect Director Barry A. Fromberg Management For For 1.3 Elect Director Robert L. Hanson Management For For 1.4 Elect Director Ernesto M. Hernandez Management For For 1.5 Elect Director James A. Locke, III Management For Withhold 1.6 Elect Director Daniel J. McCarthy Management For For 1.7 Elect Director Richard Sands Management For For 1.8 Elect Director Robert Sands Management For For 1.9 Elect Director Judy A. Schmeling Management For For 1.10 Elect Director Keith E. Wandell Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For COSTAR GROUP, INC. Meeting Date:JUN 06, 2017 Record Date:APR 10, 2017 Meeting Type:ANNUAL Ticker:CSGP Security ID:22160N109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Michael R. Klein Management For For 1b Elect Director Andrew C. Florance Management For For 1c Elect Director Laura Cox Kaplan Management For For 1d Elect Director Michael J. Glosserman Management For For 1e Elect Director Warren H. Haber Management For For 1f Elect Director John W. Hill Management For For 1g Elect Director Christopher J. Nassetta Management For For 1h Elect Director David J. Steinberg Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year DELPHI AUTOMOTIVE PLC Meeting Date:APR 27, 2017 Record Date:FEB 27, 2017 Meeting Type:ANNUAL Ticker:DLPH Security ID:G27823106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Joseph S. Cantie Management For For 2 Elect Director Kevin P. Clark Management For For 3 Elect Director Gary L. Cowger Management For For 4 Elect Director Nicholas M. Donofrio Management For For 5 Elect Director Mark P. Frissora Management For For 6 Elect Director Rajiv L. Gupta Management For For 7 Elect Director Sean O. Mahoney Management For For 8 Elect Director Timothy M. Manganello Management For For 9 Elect Director Ana G. Pinczuk Management For For 10 Elect Director Thomas W. Sidlik Management For For 11 Elect Director Bernd Wiedemann Management For For 12 Elect Director Lawrence A. Zimmerman Management For For 13 Ratify Ernst & Young LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 14 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For DIAMONDBACK ENERGY, INC. Meeting Date:DEC 07, 2016 Record Date:NOV 11, 2016 Meeting Type:SPECIAL Ticker:FANG Security ID:25278X109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Increase Authorized Common Stock Management For Against DIAMONDBACK ENERGY, INC. Meeting Date:JUN 07, 2017 Record Date:APR 17, 2017 Meeting Type:ANNUAL Ticker:FANG Security ID:25278X109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Steven E. West Management For For 1.2 Elect Director Travis D. Stice Management For For 1.3 Elect Director Michael P. Cross Management For For 1.4 Elect Director David L. Houston Management For For 1.5 Elect Director Mark L. Plaumann Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Grant Thornton LLP as Auditors Management For For ECOLAB INC. Meeting Date:MAY 04, 2017 Record Date:MAR 07, 2017 Meeting Type:ANNUAL Ticker:ECL Security ID:278865100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Douglas M. Baker, Jr. Management For For 1b Elect Director Barbara J. Beck Management For For 1c Elect Director Leslie S. Biller Management For For 1d Elect Director Carl M. Casale Management For For 1e Elect Director Stephen I. Chazen Management For For 1f Elect Director Jeffrey M. Ettinger Management For For 1g Elect Director Arthur J. Higgins Management For For 1h Elect Director Michael Larson Management For For 1i Elect Director David W. MacLennan Management For For 1j Elect Director Tracy B. McKibben Management For For 1k Elect Director Victoria J. Reich Management For For 1l Elect Director Suzanne M. Vautrinot Management For For 1m Elect Director John J. Zillmer Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year EDWARDS LIFESCIENCES CORPORATION Meeting Date:MAY 11, 2017 Record Date:MAR 17, 2017 Meeting Type:ANNUAL Ticker:EW Security ID:28176E108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Michael A. Mussallem Management For For 1b Elect Director Kieran T. Gallahue Management For For 1c Elect Director Leslie S. Heisz Management For For 1d Elect Director William J. Link Management For For 1e Elect Director Steven R. Loranger Management For For 1f Elect Director Martha H. Marsh Management For For 1g Elect Director Wesley W. von Schack Management For For 1h Elect Director Nicholas J. Valeriani Management For For 2 Advisory Vote on Say on Pay Frequency Management One Year One Year 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For For 5 Amend Qualified Employee Stock Purchase Plan Management For For 6 Ratify PricewaterhouseCoopers LLP as Auditors Management For For ELECTRONIC ARTS INC. Meeting Date:JUL 28, 2016 Record Date:JUN 06, 2016 Meeting Type:ANNUAL Ticker:EA Security ID:285512109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Leonard S. Coleman Management For For 1b Elect Director Jay C. Hoag Management For For 1c Elect Director Jeffrey T. Huber Management For For 1d Elect Director Vivek Paul Management For For 1e Elect Director Lawrence F. Probst, III Management For For 1f Elect Director Talbott Roche Management For For 1g Elect Director Richard A. Simonson Management For For 1h Elect Director Luis A. Ubinas Management For For 1i Elect Director Denise F. Warren Management For For 1j Elect Director Andrew Wilson Management For For 2 Amend Executive Incentive Bonus Plan Management For For 3 Amend Omnibus Stock Plan Management For For 4 Amend Qualified Employee Stock Purchase Plan Management For For 5 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 6 Ratify KPMG LLP as Auditors Management For For ELI LILLY AND COMPANY Meeting Date:MAY 01, 2017 Record Date:FEB 24, 2017 Meeting Type:ANNUAL Ticker:LLY Security ID:532457108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Michael L. Eskew Management For For 1b Elect Director William G. Kaelin, Jr. Management For For 1c Elect Director John C. Lechleiter Management For For 1d Elect Director David A. Ricks Management For For 1e Elect Director Marschall S. Runge Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify Ernst & Young LLP as Auditors Management For For 5 Amend Deferred Compensation Plan Management For For 6 Report on Lobbying Payments and Policy Shareholder Against Against ENVISION HEALTHCARE HOLDINGS, INC. Meeting Date:NOV 28, 2016 Record Date:OCT 07, 2016 Meeting Type:SPECIAL Ticker:EVHC Security ID:29413U103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Merger Agreement Management For For 2 Advisory Vote on Golden Parachutes Management For For 3 Adjourn Meeting Management For For EQUINIX, INC. Meeting Date:MAY 31, 2017 Record Date:APR 05, 2017 Meeting Type:ANNUAL Ticker:EQIX Security ID:29444U700 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Thomas Bartlett Management For For 1.2 Elect Director Nanci Caldwell Management For For 1.3 Elect Director Gary Hromadko Management For For 1.4 Elect Director John Hughes Management For For 1.5 Elect Director Scott Kriens Management For For 1.6 Elect Director William Luby Management For For 1.7 Elect Director Irving Lyons, III Management For For 1.8 Elect Director Christopher Paisley Management For For 1.9 Elect Director Stephen Smith Management For For 1.10 Elect Director Peter Van Camp Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Re-approve Material Terms for Long-Term Incentive Performance Awards Management For For 5 Ratify PricewaterhouseCoopers LLP as Auditors Management For For FACEBOOK, INC. Meeting Date:JUN 01, 2017 Record Date:APR 07, 2017 Meeting Type:ANNUAL Ticker:FB Security ID:30303M102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Marc L. Andreessen Management For Withhold 1.2 Elect Director Erskine B. Bowles Management For For 1.3 Elect Director Susan D. Desmond-Hellmann Management For For 1.4 Elect Director Reed Hastings Management For For 1.5 Elect Director Jan Koum Management For For 1.6 Elect Director Sheryl K. Sandberg Management For For 1.7 Elect Director Peter A. Thiel Management For For 1.8 Elect Director Mark Zuckerberg Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Approve Recapitalization Plan for all Stock to Have One-vote per Share Shareholder Against For 4 Report on Lobbying Payments and Policy Shareholder Against For 5 Report on Public Policy Issues Associated with Fake News Shareholder Against Against 6 Gender Pay Gap Shareholder Against Against 7 Require Independent Board Chairman Shareholder Against For FISERV, INC. Meeting Date:MAY 24, 2017 Record Date:MAR 27, 2017 Meeting Type:ANNUAL Ticker:FISV Security ID:337738108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Alison Davis Management For For 1.2 Elect Director John Y. Kim Management For For 1.3 Elect Director Dennis F. Lynch Management For For 1.4 Elect Director Denis J. O'Leary Management For For 1.5 Elect Director Glenn M. Renwick Management For For 1.6 Elect Director Kim M. Robak Management For For 1.7 Elect Director JD Sherman Management For For 1.8 Elect Director Doyle R. Simons Management For For 1.9 Elect Director Jeffery W. Yabuki Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify Deloitte & Touche LLP as Auditors Management For For 5 Amend Proxy Access Right Shareholder Against Against HALLIBURTON COMPANY Meeting Date:MAY 17, 2017 Record Date:MAR 20, 2017 Meeting Type:ANNUAL Ticker:HAL Security ID:406216101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Abdulaziz F. Al Khayyal Management For For 1b Elect Director William E. Albrecht Management For For 1c Elect Director Alan M. Bennett Management For For 1d Elect Director James R. Boyd Management For For 1e Elect Director Milton Carroll Management For Against 1f Elect Director Nance K. Dicciani Management For For 1g Elect Director Murry S. Gerber Management For For 1h Elect Director Jose C. Grubisich Management For For 1i Elect Director David J. Lesar Management For For 1j Elect Director Robert A. Malone Management For For 1k Elect Director J. Landis Martin Management For For 1l Elect Director Jeffrey A. Miller Management For For 1m Elect Director Debra L. Reed Management For Against 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Amend Omnibus Stock Plan Management For For HARRIS CORPORATION Meeting Date:OCT 28, 2016 Record Date:SEP 02, 2016 Meeting Type:ANNUAL Ticker:HRS Security ID:413875105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director James F. Albaugh Management For For 1b Elect Director William M. Brown Management For For 1c Elect Director Peter W. Chiarelli Management For For 1d Elect Director Thomas A. Dattilo Management For For 1e Elect Director Roger B. Fradin Management For For 1f Elect Director Terry D. Growcock Management For For 1g Elect Director Lewis Hay, III Management For For 1h Elect Director Vyomesh I. Joshi Management For For 1i Elect Director Leslie F. Kenne Management For For 1j Elect Director James C. Stoffel Management For For 1k Elect Director Gregory T. Swienton Management For For 1l Elect Director Hansel E. Tookes, II Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Ernst & Young LLP as Auditors Management For For HERON THERAPEUTICS, INC. Meeting Date:JUN 12, 2017 Record Date:APR 17, 2017 Meeting Type:ANNUAL Ticker:HRTX Security ID:427746102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Kevin C. Tang Management For For 1.2 Elect Director Barry D. Quart Management For For 1.3 Elect Director Robert H. Rosen Management For For 1.4 Elect Director Craig A. Johnson Management For Withhold 1.5 Elect Director John W. Poyhonen Management For Withhold 1.6 Elect Director Christian Waage Management For For 2 Ratify OUM & Co. LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Increase Authorized Common Stock Management For For 5 Amend Omnibus Stock Plan Management For For 6 Amend Qualified Employee Stock Purchase Plan Management For For HONEYWELL INTERNATIONAL INC. Meeting Date:APR 24, 2017 Record Date:FEB 24, 2017 Meeting Type:ANNUAL Ticker:HON Security ID:438516106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1A Elect Director Darius Adamczyk Management For For 1B Elect Director William S. Ayer Management For For 1C Elect Director Kevin Burke Management For For 1D Elect Director Jaime Chico Pardo Management For For 1E Elect Director David M. Cote Management For For 1F Elect Director D. Scott Davis Management For For 1G Elect Director Linnet F. Deily Management For For 1H Elect Director Judd Gregg Management For For 1I Elect Director Clive Hollick Management For For 1J Elect Director Grace D. Lieblein Management For For 1K Elect Director George Paz Management For For 1L Elect Director Bradley T. Sheares Management For For 1M Elect Director Robin L. Washington Management For For 2 Advisory Vote on Say on Pay Frequency Management One Year One Year 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Ratify Deloitte & Touche LLP as Auditors Management For For 5 Require Independent Board Chairman Shareholder Against Against 6 Political Lobbying Disclosure Shareholder Against For HOSTESS BRANDS, INC. Meeting Date:JUN 15, 2017 Record Date:APR 21, 2017 Meeting Type:ANNUAL Ticker:TWNK Security ID:44109J106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Mark R. Stone Management For For 1.2 Elect Director William D. Toler Management For For 2 Ratify KPMG LLP as Auditors Management For For IHS INC. Meeting Date:JUL 11, 2016 Record Date:JUN 10, 2016 Meeting Type:SPECIAL Ticker:IHS Security ID:451734107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Merger Agreement Management For For 2 Advisory Vote on Golden Parachutes Management For For 3 Adjourn Meeting Management For For IHS MARKIT LTD. Meeting Date:APR 05, 2017 Record Date:FEB 08, 2017 Meeting Type:ANNUAL Ticker:INFO Security ID:G47567105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Ruann F. Ernst Management For For 1.2 Elect Director William E. Ford Management For For 1.3 Elect Director Balakrishnan S. Iyer Management For For 2 Approve Ernst & Young LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Approve Qualified Employee Stock Purchase Plan Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Advisory Vote on Say on Pay Frequency Management One Year One Year INCYTE CORPORATION Meeting Date:MAY 26, 2017 Record Date:APR 07, 2017 Meeting Type:ANNUAL Ticker:INCY Security ID:45337C102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Julian C. Baker Management For For 1.2 Elect Director Jean-Jacques Bienaime Management For For 1.3 Elect Director Paul A. Brooke Management For For 1.4 Elect Director Paul J. Clancy Management For For 1.5 Elect Director Wendy L. Dixon Management For For 1.6 Elect Director Paul A. Friedman Management For For 1.7 Elect Director Herve Hoppenot Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify Ernst & Young LLP as Auditors Management For For INTERCONTINENTAL EXCHANGE, INC. Meeting Date:MAY 19, 2017 Record Date:MAR 21, 2017 Meeting Type:ANNUAL Ticker:ICE Security ID:45866F104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Ann M. Cairns Management For For 1b Elect Director Charles R. Crisp Management For For 1c Elect Director Duriya M. Farooqui Management For For 1d Elect Director Jean-Marc Forneri Management For For 1e Elect Director The Right Hon. the Lord Hague of Richmond Management For For 1f Elect Director Fred W. Hatfield Management For For 1g Elect Director Thomas E. Noonan Management For For 1h Elect Director Frederic V. Salerno Management For For 1i Elect Director Jeffrey C. Sprecher Management For For 1j Elect Director Judith A. Sprieser Management For For 1k Elect Director Vincent Tese Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Approve Omnibus Stock Plan Management For For 5 Amend Non-Employee Director Omnibus Stock Plan Management For For 6 Amend Articles Management For For 7 Amend Bylaws Management For For 8 Ratify Ernst & Young LLP as Auditors Management For For 9 Report on Assessing Environmental, Social and Governance Market Disclosure Shareholder Against Against INTERXION HOLDING NV Meeting Date:JUN 30, 2017 Record Date:JUN 02, 2017 Meeting Type:ANNUAL Ticker:INXN Security ID:N47279109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Adopt Financial Statements and Statutory Reports Management For For 2 Approve Discharge of Board of Directors Management For For 3.a Elect Frank Esser as Director Management For For 3.b Elect Mark Heraghty as Director Management For For 4 Approve Grant of Shares to Non-Executive Director Management For For 5.a Grant Board Authority to Issue Shares Re: Employee Incentive Schemes Management For Against 5.b Grant Board Authority to Issue Shares Up To 10 Percent of Issued Capital Plus Management For For 6 Ratify KPMG as Auditors Management For For 7 Other Business (Non-Voting) Management None None LAS VEGAS SANDS CORP. Meeting Date:JUN 08, 2017 Record Date:APR 10, 2017 Meeting Type:ANNUAL Ticker:LVS Security ID:517834107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Charles D. Forman Management For For 1.2 Elect Director Steven L. Gerard Management For For 1.3 Elect Director George Jamieson Management For For 1.4 Elect Director Lewis Kramer Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Advisory Vote on Say on Pay Frequency Management One Year One Year MACOM TECHNOLOGY SOLUTIONS HOLDINGS, INC. Meeting Date:MAR 02, 2017 Record Date:JAN 09, 2017 Meeting Type:ANNUAL Ticker:MTSI Security ID:55405Y100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Charles Bland Management For Withhold 1.2 Elect Director Stephen G. Daly Management For For 1.3 Elect Director Susan Ocampo Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For MARKETAXESS HOLDINGS INC. Meeting Date:JUN 08, 2017 Record Date:APR 11, 2017 Meeting Type:ANNUAL Ticker:MKTX Security ID:57060D108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Richard M. McVey Management For For 1b Elect Director Steven L. Begleiter Management For For 1c Elect Director Stephen P. Casper Management For For 1d Elect Director Jane Chwick Management For For 1e Elect Director William F. Cruger Management For For 1f Elect Director David G. Gomach Management For For 1g Elect Director Carlos M. Hernandez Management For For 1h Elect Director Richard G. Ketchum Management For For 1i Elect Director John Steinhardt Management For For 1j Elect Director James J. Sullivan Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year MARTIN MARIETTA MATERIALS, INC. Meeting Date:MAY 18, 2017 Record Date:MAR 10, 2017 Meeting Type:ANNUAL Ticker:MLM Security ID:573284106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Sue W. Cole Management For For 1.2 Elect Director Michael J. Quillen Management For For 1.3 Elect Director John J. Koraleski Management For For 1.4 Elect Director Stephen P. Zelnak, Jr. Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Adopt Proxy Access Right Shareholder Against For MASTERCARD INCORPORATED Meeting Date:JUN 27, 2017 Record Date:APR 27, 2017 Meeting Type:ANNUAL Ticker:MA Security ID:57636Q104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Richard Haythornthwaite Management For For 1b Elect Director Ajay Banga Management For For 1c Elect Director Silvio Barzi Management For For 1d Elect Director David R. Carlucci Management For For 1e Elect Director Steven J. Freiberg Management For For 1f Elect Director Julius Genachowski Management For For 1g Elect Director Merit E. Janow Management For For 1h Elect Director Nancy J. Karch Management For For 1i Elect Director Oki Matsumoto Management For Against 1j Elect Director Rima Qureshi Management For For 1k Elect Director Jose Octavio Reyes Lagunes Management For For 1l Elect Director Jackson Tai Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Amend Omnibus Stock Plan Management For For 5 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 6 Report on Gender Pay Gap Shareholder Against Against MEDTRONIC PLC Meeting Date:DEC 09, 2016 Record Date:OCT 11, 2016 Meeting Type:ANNUAL Ticker:MDT Security ID:G5960L103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Richard H. Anderson Management For For 1b Elect Director Craig Arnold Management For For 1c Elect Director Scott C. Donnelly Management For For 1d Elect Director Randall J. Hogan, III Management For For 1e Elect Director Omar Ishrak Management For For 1f Elect Director Shirley Ann Jackson Management For For 1g Elect Director Michael O. Leavitt Management For For 1h Elect Director James T. Lenehan Management For For 1i Elect Director Elizabeth G. Nabel Management For For 1j Elect Director Denise M. O'Leary Management For For 1k Elect Director Kendall J. Powell Management For For 1l Elect Director Robert C. Pozen Management For For 1m Elect Director Preetha Reddy Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Provide Proxy Access Right Management For For 5a Amend Articles of Association Management For For 5b Amend Memorandum of Association Management For For 6 Amend Articles to Clarify the Board's Sole Authority to Determine its Size Within the Fixed Limits Management For For MICROSOFT CORPORATION Meeting Date:NOV 30, 2016 Record Date:SEP 30, 2016 Meeting Type:ANNUAL Ticker:MSFT Security ID:594918104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director William H. Gates, lll Management For For 1.2 Elect Director Teri L. List-Stoll Management For For 1.3 Elect Director G. Mason Morfit Management For For 1.4 Elect Director Satya Nadella Management For For 1.5 Elect Director Charles H. Noski Management For For 1.6 Elect Director Helmut Panke Management For For 1.7 Elect Director Sandra E. Peterson Management For For 1.8 Elect Director Charles W. Scharf Management For For 1.9 Elect Director John W. Stanton Management For For 1.10 Elect Director John W. Thompson Management For For 1.11 Elect Director Padmasree Warrior Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Deloitte & Touche LLP as Auditors Management For For 4 Amend Right to Call Special Meeting Management For For 5 Amend Omnibus Stock Plan Management For For 6 Proxy Access Shareholder Against Against MONSTER BEVERAGE CORPORATION Meeting Date:OCT 11, 2016 Record Date:AUG 26, 2016 Meeting Type:SPECIAL Ticker:MNST Security ID:61174X109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Increase Authorized Common Stock Management For For MONSTER BEVERAGE CORPORATION Meeting Date:JUN 19, 2017 Record Date:APR 24, 2017 Meeting Type:ANNUAL Ticker:MNST Security ID:61174X109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Rodney C. Sacks Management For For 1.2 Elect Director Hilton H. Schlosberg Management For For 1.3 Elect Director Mark J. Hall Management For For 1.4 Elect Director Norman C. Epstein Management For For 1.5 Elect Director Gary P. Fayard Management For For 1.6 Elect Director Benjamin M. Polk Management For For 1.7 Elect Director Sydney Selati Management For For 1.8 Elect Director Harold C. Taber, Jr. Management For For 1.9 Elect Director Kathy N. Waller Management For For 1.10 Elect Director Mark S. Vidergauz Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Approve Non-Employee Director Omnibus Stock Plan Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Advisory Vote on Say on Pay Frequency Management One Year One Year 6 Adopt Proxy Access Right Shareholder Against Against 7 Report on Sustainability, Including Water Risks Shareholder Against Against MOODY'S CORPORATION Meeting Date:APR 25, 2017 Record Date:FEB 28, 2017 Meeting Type:ANNUAL Ticker:MCO Security ID:615369105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Basil L. Anderson Management For For 1.2 Elect Director Jorge A. Bermudez Management For For 1.3 Elect Director Darrell Duffie Management For For 1.4 Elect Director Kathryn M. Hill Management For For 1.5 Elect Director Ewald Kist Management For For 1.6 Elect Director Raymond W. McDaniel, Jr. Management For For 1.7 Elect Director Henry A. McKinnell, Jr. Management For For 1.8 Elect Director Leslie F. Seidman Management For For 1.9 Elect Director Bruce Van Saun Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year NANOMETRICS INCORPORATED Meeting Date:MAY 23, 2017 Record Date:MAR 27, 2017 Meeting Type:ANNUAL Ticker:NANO Security ID:630077105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director J. Thomas Bentley Management For For 1.2 Elect Director Edward J. Brown, Jr. Management For For 1.3 Elect Director Robert Deuster Management For For 1.4 Elect Director Bruce C. Rhine Management For For 1.5 Elect Director Christopher A. Seams Management For For 1.6 Elect Director Timothy J. Stultz Management For For 1.7 Elect Director Christine A. Tsingos Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Approve Executive Incentive Bonus Plan Management For For 5 Amend Omnibus Stock Plan Management For For 6 Ratify PricewaterhouseCoopers LLP as Auditors Management For For NEVRO CORP. Meeting Date:MAY 25, 2017 Record Date:APR 03, 2017 Meeting Type:ANNUAL Ticker:NVRO Security ID:64157F103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Frank Fischer Management For For 1.2 Elect Director Shawn T McCormick Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against NEWELL BRANDS INC. Meeting Date:MAY 09, 2017 Record Date:MAR 17, 2017 Meeting Type:ANNUAL Ticker:NWL Security ID:651229106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Ian G.H. Ashken Management For For 1b Elect Director Thomas E. Clarke Management For Against 1c Elect Director Kevin C. Conroy Management For Against 1d Elect Director Scott S. Cowen Management For Against 1e Elect Director Michael T. Cowhig Management For For 1f Elect Director Domenico De Sole Management For Against 1g Elect Director Martin E. Franklin Management For For 1h Elect Director Ros L'Esperance Management For For 1i Elect Director Michael B. Polk Management For For 1j Elect Director Steven J. Strobel Management For For 1k Elect Director Michael A. Todman Management For For 1l Elect Director Raymond G. Viault Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Advisory Vote on Say on Pay Frequency Management One Year One Year NIKE, INC. Meeting Date:SEP 22, 2016 Record Date:JUL 22, 2016 Meeting Type:ANNUAL Ticker:NKE Security ID:654106103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Alan B. Graf, Jr. Management For For 1.2 Elect Director Michelle A. Peluso Management For For 1.3 Elect Director Phyllis M. Wise Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Amend Qualified Employee Stock Purchase Plan Management For For 4 Report on Political Contributions Shareholder Against For 5 Ratify PricewaterhouseCoopers LLP as Auditors Management For For NVIDIA CORPORATION Meeting Date:MAY 23, 2017 Record Date:MAR 24, 2017 Meeting Type:ANNUAL Ticker:NVDA Security ID:67066G104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Robert K. Burgess Management For For 1b Elect Director Tench Coxe Management For For 1c Elect Director Persis S. Drell Management For For 1d Elect Director James C. Gaither Management For For 1e Elect Director Jen-Hsun Huang Management For For 1f Elect Director Dawn Hudson Management For For 1g Elect Director Harvey C. Jones Management For For 1h Elect Director Michael G. McCaffery Management For For 1i Elect Director William J. Miller Management For For 1j Elect Director Mark L. Perry Management For For 1k Elect Director A. Brooke Seawell Management For For 1l Elect Director Mark A. Stevens Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify PricewaterhouseCoopers LLP as Auditors Management For For PALO ALTO NETWORKS, INC. Meeting Date:DEC 08, 2016 Record Date:OCT 14, 2016 Meeting Type:ANNUAL Ticker:PANW Security ID:697435105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Mark D. McLaughlin Management For For 1b Elect Director Asheem Chandna Management For For 1c Elect Director James J. Goetz Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For PAYLOCITY HOLDING CORPORATION Meeting Date:DEC 09, 2016 Record Date:OCT 11, 2016 Meeting Type:ANNUAL Ticker:PCTY Security ID:70438V106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Steven R. Beauchamp Management For For 1.2 Elect Director Andres D. Reiner Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management Three Years One Year PINNACLE FOODS INC. Meeting Date:MAY 23, 2017 Record Date:MAR 27, 2017 Meeting Type:ANNUAL Ticker:PF Security ID:72348P104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Jane Nielsen Management For For 1.2 Elect Director Muktesh Pant Management For For 1.3 Elect Director Raymond Silcock Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For POST HOLDINGS, INC. Meeting Date:JAN 26, 2017 Record Date:NOV 29, 2016 Meeting Type:ANNUAL Ticker:POST Security ID:737446104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Robert E. Grote Management For For 1.2 Elect Director David W. Kemper Management For For 1.3 Elect Director Robert V. Vitale Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Report on the Risks Associated with Use of Caged Chickens in Supply Chain Shareholder Against Against 5 Require Independent Board Chairman Shareholder Against For RAYTHEON COMPANY Meeting Date:MAY 25, 2017 Record Date:APR 04, 2017 Meeting Type:ANNUAL Ticker:RTN Security ID:755111507 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Tracy A. Atkinson Management For For 1b Elect Director Robert E. Beauchamp Management For For 1c Elect Director Vernon E. Clark Management For For 1d Elect Director Stephen J. Hadley Management For For 1e Elect Director Thomas A. Kennedy Management For For 1f Elect Director Letitia A. Long Management For For 1g Elect Director George R. Oliver Management For For 1h Elect Director Dinesh C. Paliwal Management For For 1i Elect Director William R. Spivey Management For For 1j Elect Director James A. Winnefeld, Jr. Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Approve Executive Incentive Bonus Plan Management For For 5 Ratify PricewaterhouseCoopers LLP as Auditors Management For For RED HAT, INC. Meeting Date:AUG 11, 2016 Record Date:JUN 15, 2016 Meeting Type:ANNUAL Ticker:RHT Security ID:756577102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Sohaib Abbasi Management For For 1.2 Elect Director W. Steve Albrecht Management For For 1.3 Elect Director Charlene T. Begley Management For For 1.4 Elect Director Jeffrey J. Clarke - Withdrawn Resolution Management None None 1.5 Elect Director Narendra K. Gupta Management For For 1.6 Elect Director Kimberly L. Hammonds Management For For 1.7 Elect Director William S. Kaiser Management For For 1.8 Elect Director Donald H. Livingstone Management For For 1.9 Elect Director H. Hugh Shelton Management For For 1.10 Elect Director James M. Whitehurst Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Approve Executive Incentive Bonus Plan Management For For 5 Approve Qualified Employee Stock Purchase Plan Management For For REVANCE THERAPEUTICS, INC. Meeting Date:MAY 11, 2017 Record Date:MAR 15, 2017 Meeting Type:ANNUAL Ticker:RVNC Security ID:761330109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director L. Daniel Browne Management For For 1b Elect Director Robert Byrnes Management For For 1c Elect Director Philip J. Vickers Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For ROPER TECHNOLOGIES, INC. Meeting Date:JUN 08, 2017 Record Date:APR 13, 2017 Meeting Type:ANNUAL Ticker:ROP Security ID:776696106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Amy Woods Brinkley Management For For 1.2 Elect Director John F. Fort, III Management For For 1.3 Elect Director Brian D. Jellison Management For For 1.4 Elect Director Robert D. Johnson Management For For 1.5 Elect Director Robert E. Knowling, Jr. Management For For 1.6 Elect Director Wilbur J. Prezzano Management For For 1.7 Elect Director Laura G. Thatcher Management For For 1.8 Elect Director Richard F. Wallman Management For For 1.9 Elect Director Christopher Wright Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify PricewaterhouseCoopers LLP as Auditors Management For For SALESFORCE.COM, INC. Meeting Date:JUN 06, 2017 Record Date:APR 12, 2017 Meeting Type:ANNUAL Ticker:CRM Security ID:79466L302 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Marc Benioff Management For For 1b Elect Director Keith Block Management For For 1c Elect Director Craig Conway Management For For 1d Elect Director Alan Hassenfeld Management For For 1e Elect Director Neelie Kroes Management For For 1f Elect Director Colin Powell Management For For 1g Elect Director Sanford Robertson Management For For 1h Elect Director John V. Roos Management For For 1i Elect Director Robin Washington Management For For 1j Elect Director Maynard Webb Management For For 1k Elect Director Susan Wojcicki Management For For 2 Amend Omnibus Stock Plan Management For For 3 Amend Qualified Employee Stock Purchase Plan Management For For 4 Ratify Ernst & Young LLP as Auditors Management For Against 5 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 6 Advisory Vote on Say on Pay Frequency Management One Year One Year 7 Shareholders May Call Special Meeting Shareholder Against For SBA COMMUNICATIONS CORPORATION Meeting Date:JAN 12, 2017 Record Date:DEC 02, 2016 Meeting Type:SPECIAL Ticker:SBAC Security ID:78388J106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Reorganization to Facilitate Transition to REIT Status Management For For 2 Adjourn Meeting Management For For SBA COMMUNICATIONS CORPORATION Meeting Date:MAY 18, 2017 Record Date:MAR 17, 2017 Meeting Type:ANNUAL Ticker:SBAC Security ID:78410G104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Steven E. Bernstein Management For For 1b Elect Director Duncan H. Cocroft Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year SERVICENOW, INC. Meeting Date:JUN 13, 2017 Record Date:APR 18, 2017 Meeting Type:ANNUAL Ticker:NOW Security ID:81762P102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director John J. Donahoe Management For For 1b Elect Director Charles H. Giancarlo Management For For 1c Elect Director Anita M. Sands Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify PricewaterhouseCoopers LLP as Auditors Management For For SIGNATURE BANK Meeting Date:APR 20, 2017 Record Date:MAR 01, 2017 Meeting Type:ANNUAL Ticker:SBNY Security ID:82669G104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Scott A. Shay Management For For 1.2 Elect Director Joseph J. DePaolo Management For For 1.3 Elect Director Barney Frank Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Adopt Majority Voting for Uncontested Election of Directors Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 6 Amend Omnibus Stock Plan Management For For STARBUCKS CORPORATION Meeting Date:MAR 22, 2017 Record Date:JAN 12, 2017 Meeting Type:ANNUAL Ticker:SBUX Security ID:855244109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Howard Schultz Management For For 1b Elect Director William W. Bradley Management For For 1c Elect Director Rosalind Brewer Management For For 1d Elect Director Mary N. Dillon Management For For 1e Elect Director Robert M. Gates Management For For 1f Elect Director Mellody Hobson Management For For 1g Elect Director Kevin R. Johnson Management For For 1h Elect Director Jorgen Vig Knudstorp Management For For 1i Elect Director Satya Nadella Management For For 1j Elect Director Joshua Cooper Ramo Management For For 1k Elect Director Clara Shih Management For For 1l Elect Director Javier G. Teruel Management For For 1m Elect Director Myron E. Ullman, III Management For For 1n Elect Director Craig E. Weatherup Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify Deloitte & Touche LLP as Auditors Management For For 5 Amend Proxy Access Right Shareholder Against Against SVB FINANCIAL GROUP Meeting Date:APR 27, 2017 Record Date:FEB 27, 2017 Meeting Type:ANNUAL Ticker:SIVB Security ID:78486Q101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Greg W. Becker Management For For 1.2 Elect Director Eric A. Benhamou Management For For 1.3 Elect Director David M. Clapper Management For For 1.4 Elect Director Roger F. Dunbar Management For For 1.5 Elect Director Joel P. Friedman Management For For 1.6 Elect Director Lata Krishnan Management For For 1.7 Elect Director Jeffrey N. Maggioncalda Management For For 1.8 Elect Director Mary J. Miller Management For For 1.9 Elect Director Kate D. Mitchell Management For For 1.10 Elect Director John F. Robinson Management For For 1.11 Elect Director Garen K. Staglin Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year SYNCHRONY FINANCIAL Meeting Date:MAY 18, 2017 Record Date:MAR 23, 2017 Meeting Type:ANNUAL Ticker:SYF Security ID:87165B103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Margaret M. Keane Management For For 1b Elect Director Paget L. Alves Management For For 1c Elect Director Arthur W. Coviello, Jr. Management For For 1d Elect Director William W. Graylin Management For For 1e Elect Director Roy A. Guthrie Management For For 1f Elect Director Richard C. Hartnack Management For For 1g Elect Director Jeffrey G. Naylor Management For For 1h Elect Director Laurel J. Richie Management For For 1i Elect Director Olympia J. Snowe Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Amend Omnibus Stock Plan Management For For 4 Ratify KPMG LLP as Auditors Management For For T-MOBILE US, INC. Meeting Date:JUN 13, 2017 Record Date:APR 17, 2017 Meeting Type:ANNUAL Ticker:TMUS Security ID:872590104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director W. Michael Barnes Management For For 1.2 Elect Director Thomas Dannenfeldt Management For For 1.3 Elect Director Srikant M. Datar Management For For 1.4 Elect Director Lawrence H. Guffey Management For For 1.5 Elect Director Timotheus Hottges Management For For 1.6 Elect Director Bruno Jacobfeuerborn Management For For 1.7 Elect Director Raphael Kubler Management For For 1.8 Elect Director Thorsten Langheim Management For For 1.9 Elect Director John J. Legere Management For For 1.10 Elect Director Teresa A. Taylor Management For For 1.11 Elect Director Kelvin R. Westbrook Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management Three Years One Year 5 Adopt Proxy Access Right Shareholder Against For 6 Pro-rata Vesting of Equity Awards Shareholder Against Against 7 Clawback of Incentive Payments Shareholder Against Against TESARO, INC. Meeting Date:MAY 11, 2017 Record Date:MAR 14, 2017 Meeting Type:ANNUAL Ticker:TSRO Security ID:881569107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Leon O. Moulder, Jr. Management For For 1b Elect Director Mary Lynne Hedley Management For For 1c Elect Director David M. Mott Management For For 1d Elect Director Lawrence M. Alleva Management For For 1e Elect Director James O. Armitage Management For For 1f Elect Director Earl M. (Duke) Collier, Jr. Management For For 1g Elect Director Garry A. Nicholson Management For For 1h Elect Director Arnold L. Oronsky Management For For 1i Elect Director Kavita Patel Management For For 1j Elect Director Beth Seidenberg Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Ernst & Young, LLP as Auditors Management For For THE CHARLES SCHWAB CORPORATION Meeting Date:MAY 16, 2017 Record Date:MAR 17, 2017 Meeting Type:ANNUAL Ticker:SCHW Security ID:808513105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director William S. Haraf Management For For 1b Elect Director Frank C. Herringer Management For For 1c Elect Director Stephen T. McLin Management For For 1d Elect Director Roger O. Walther Management For For 1e Elect Director Robert N. Wilson Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Report on Lobbying Payments and Policy Shareholder Against For 6 Prepare Employment Diversity Report and Report on Diversity Policies Shareholder Against Against 7 Adopt Proxy Access Right Shareholder Against For 8 Provide Vote Counting to Exclude Abstentions Shareholder Against Against THE PRICELINE GROUP INC. Meeting Date:JUN 08, 2017 Record Date:APR 13, 2017 Meeting Type:ANNUAL Ticker:PCLN Security ID:741503403 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Timothy M. Armstrong Management For For 1.2 Elect Director Jeffery H. Boyd Management For For 1.3 Elect Director Jan L. Docter Management For For 1.4 Elect Director Jeffrey E. Epstein Management For For 1.5 Elect Director Glenn D. Fogel Management For For 1.6 Elect Director James M. Guyette Management For For 1.7 Elect Director Robert J. Mylod, Jr. Management For For 1.8 Elect Director Charles H. Noski Management For For 1.9 Elect Director Nancy B. Peretsman Management For For 1.10 Elect Director Thomas E. Rothman Management For For 1.11 Elect Director Craig W. Rydin Management For For 1.12 Elect Director Lynn M. Vojvodich Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Reduce Ownership Threshold for Shareholders to Call Special Meeting Shareholder Against For THE WALT DISNEY COMPANY Meeting Date:MAR 08, 2017 Record Date:JAN 09, 2017 Meeting Type:ANNUAL Ticker:DIS Security ID:254687106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Susan E. Arnold Management For For 1b Elect Director John S. Chen Management For For 1c Elect Director Jack Dorsey Management For For 1d Elect Director Robert A. Iger Management For For 1e Elect Director Maria Elena Lagomasino Management For For 1f Elect Director Fred H. Langhammer Management For For 1g Elect Director Aylwin B. Lewis Management For For 1h Elect Director Robert W. Matschullat Management For For 1i Elect Director Mark G. Parker Management For For 1j Elect Director Sheryl K. Sandberg Management For For 1k Elect Director Orin C. Smith Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Report on Lobbying Payments and Policy Shareholder Against Against 6 Proxy Access Bylaw Amendment Shareholder Against Against TYLER TECHNOLOGIES, INC. Meeting Date:MAY 10, 2017 Record Date:MAR 17, 2017 Meeting Type:ANNUAL Ticker:TYL Security ID:902252105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1A Elect Director Donald R. Brattain Management For For 1B Elect Director Glenn A. Carter Management For For 1C Elect Director Brenda A. Cline Management For For 1D Elect Director J. Luther King, Jr. Management For For 1E Elect Director Larry D. Leinweber Management For For 1F Elect Director John S. Marr, Jr. Management For For 1G Elect Director H. Lynn Moore, Jr. Management For For 1H Elect Director Daniel M. Pope Management For For 1I Elect Director Dustin R. Womble Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Other Business Management None Against UNITEDHEALTH GROUP INCORPORATED Meeting Date:JUN 05, 2017 Record Date:APR 11, 2017 Meeting Type:ANNUAL Ticker:UNH Security ID:91324P102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director William C. Ballard, Jr. Management For For 1b Elect Director Richard T. Burke Management For For 1c Elect Director Timothy P. Flynn Management For For 1d Elect Director Stephen J. Hemsley Management For For 1e Elect Director Michele J. Hooper Management For For 1f Elect Director Rodger A. Lawson Management For For 1g Elect Director Glenn M. Renwick Management For Against 1h Elect Director Kenneth I. Shine Management For For 1i Elect Director Gail R. Wilensky Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify Deloitte & Touche LLP as Auditors Management For For 5 Report on Lobbying Payments and Policy Shareholder Against Against UNIVAR INC. Meeting Date:MAY 04, 2017 Record Date:MAR 08, 2017 Meeting Type:ANNUAL Ticker:UNVR Security ID:91336L107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Daniel P. Doheny Management For For 1.2 Elect Director Edward J. Mooney Management For For 1.3 Elect Director Juliet Teo Management For For 1.4 Elect Director David H. Wasserman Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Approve Omnibus Stock Plan Management For For 5 Approve Executive Incentive Bonus Plan Management For For VIASAT, INC. Meeting Date:SEP 08, 2016 Record Date:JUL 15, 2016 Meeting Type:ANNUAL Ticker:VSAT Security ID:92552V100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Richard Baldridge Management For For 1.2 Elect Director B. Allen Lay Management For For 1.3 Elect Director Jeffrey Nash Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For VISA INC. Meeting Date:JAN 31, 2017 Record Date:DEC 02, 2016 Meeting Type:ANNUAL Ticker:V Security ID:92826C839 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Lloyd A. Carney Management For For 1b Elect Director Mary B. Cranston Management For For 1c Elect Director Francisco Javier Fernandez-Carbajal Management For For 1d Elect Director Gary A. Hoffman Management For For 1e Elect Director Alfred F. Kelly, Jr. Management For For 1f Elect Director Robert W. Matschullat Management For For 1g Elect Director Suzanne Nora Johnson Management For For 1h Elect Director John A.C. Swainson Management For For 1i Elect Director Maynard G. Webb, Jr. Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify KPMG LLP as Auditors Management For For ZENDESK, INC. Meeting Date:MAY 16, 2017 Record Date:MAR 20, 2017 Meeting Type:ANNUAL Ticker:ZEN Security ID:98936J101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Mikkel Svane Management For For 1.2 Elect Director Elizabeth Nelson Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For Franklin Natural Resources Fund AGNICO EAGLE MINES LIMITED Meeting Date:APR 28, 2017 Record Date:MAR 13, 2017 Meeting Type:ANNUAL Ticker:AEM Security ID:008474108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Leanne M. Baker Management For For 1.2 Elect Director Sean Boyd Management For For 1.3 Elect Director Martine A. Celej Management For For 1.4 Elect Director Robert J. Gemmell Management For For 1.5 Elect Director Mel Leiderman Management For For 1.6 Elect Director Deborah A. McCombe Management For For 1.7 Elect Director James D. Nasso Management For For 1.8 Elect Director Sean Riley Management For For 1.9 Elect Director J. Merfyn Roberts Management For For 1.10 Elect Director Jamie C. Sokalsky Management For For 1.11 Elect Director Howard R. Stockford Management For For 1.12 Elect Director Pertti Voutilainen Management For For 2 Approve Ernst & Young LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Advisory Vote on Executive Compensation Approach Management For For AKER BP ASA Meeting Date:NOV 24, 2016 Record Date:NOV 17, 2016 Meeting Type:SPECIAL Ticker:AKERBP Security ID:R7173B102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting; Approve Notice of Meeting and Agenda Management For For 2 Elect Chairman of Meeting; Designate Inspector(s) of Minutes of Meeting Management For For 3 Approve Distribution of Dividends Management For For AKER BP ASA Meeting Date:APR 05, 2017 Record Date:MAR 29, 2017 Meeting Type:ANNUAL Ticker:AKERBP Security ID:R7173B102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting; Registration of Attending Shareholders and Proxies Management None None 2 Elect Chairman of Meeting; Designate Inspector(s) of Minutes of Meeting Management For For 3 Approve Notice of Meeting and Agenda Management For For 4 Accept Financial Statements and Statutory Reports Management For For 5 Approve Remuneration Policy And Other Terms of Employment For Executive Management Management For Against 6 Approve Remuneration of Auditors for 2016 Management For For 7 Approve Remuneration of Corporate Assembly Management For For 8 Approve Remuneration of Nomination Committee Management For For 9 Elect Members of Corporate Assembly Management For Against 10 Elect Members of Nominating Committee Management For For 11 Approve Creation of NOK 16.8 Million Pool of Capital without Preemptive Rights Management For Against 12 Authorize Share Repurchase Program and Reissuance of Repurchased Shares Management For Against 13 Authorize Board to Distribute Dvidends Management For For 14 Abolish Corporate Assembly Management For For 15 Amend Articles Re: Abolishing Corporate Assembly Management For For 16 Receive Information Regarding Operations and Prospects Management None None ALAMOS GOLD INC. Meeting Date:MAY 11, 2017 Record Date:MAR 28, 2017 Meeting Type:ANNUAL Ticker:AGI Security ID:011532108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Mark J. Daniel Management For For 1.2 Elect Director Patrick D. Downey Management For For 1.3 Elect Director David Fleck Management For For 1.4 Elect Director David Gower Management For For 1.5 Elect Director Claire M. Kennedy Management For For 1.6 Elect Director John A. McCluskey Management For For 1.7 Elect Director Paul J. Murphy Management For For 1.8 Elect Director Ronald E. Smith Management For For 1.9 Elect Director Kenneth Stowe Management For For 2 Approve KPMG LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Advisory Vote on Executive Compensation Approach Management For For ANADARKO PETROLEUM CORPORATION Meeting Date:MAY 10, 2017 Record Date:MAR 14, 2017 Meeting Type:ANNUAL Ticker:APC Security ID:032511107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Anthony R. Chase Management For For 1b Elect Director David E. Constable Management For For 1c Elect Director H. Paulett Eberhart Management For For 1d Elect Director Claire S. Farley Management For For 1e Elect Director Peter J. Fluor Management For For 1f Elect Director Richard L. George Management For For 1g Elect Director Joseph W. Gorder Management For For 1h Elect Director John R. Gordon Management For For 1i Elect Director Sean Gourley Management For For 1j Elect Director Mark C. McKinley Management For For 1k Elect Director Eric D. Mullins Management For For 1l Elect Director R. A. Walker Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year ANTOFAGASTA PLC Meeting Date:MAY 24, 2017 Record Date:MAY 22, 2017 Meeting Type:ANNUAL Ticker:ANTO Security ID:G0398N128 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Approve Remuneration Policy Management For For 4 Approve Final Dividend Management For For 5 Re-elect Jean-Paul Luksic as Director Management For For 6 Re-elect Ollie Oliveira as Director Management For For 7 Re-elect Gonzalo Menendez as Director Management For For 8 Re-elect Ramon Jara as Director Management For For 9 Re-elect Juan Claro as Director Management For For 10 Re-elect William Hayes as Director Management For For 11 Re-elect Tim Baker as Director Management For For 12 Re-elect Andronico Luksic as Director Management For For 13 Re-elect Vivianne Blanlot as Director Management For For 14 Re-elect Jorge Bande as Director Management For For 15 Elect Francisca Castro as Director Management For For 16 Reappoint PricewaterhouseCoopers LLP as Auditors Management For For 17 Authorise the Audit and Risk Committee to Fix Remuneration of Auditors Management For For 18 Authorise Issue of Equity with Pre-emptive Rights Management For For 19 Authorise Issue of Equity without Pre-emptive Rights Management For For 20 Authorise Issue of Equity without Pre-emptive Rights in Connection with an Acquisition or Other Capital Investment Management For For 21 Authorise Market Purchase of Ordinary Shares Management For For 22 Authorise the Company to Call General Meeting with Two Weeks' Notice Management For For B2GOLD CORP. Meeting Date:JUN 16, 2017 Record Date:APR 21, 2017 Meeting Type:ANNUAL Ticker:BTO Security ID:11777Q209 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Fix Number of Directors at Seven Management For For 2.1 Elect Director Clive Johnson Management For For 2.2 Elect Director Robert Cross Management For For 2.3 Elect Director Robert Gayton Management For For 2.4 Elect Director Jerry Korpan Management For For 2.5 Elect Director Bongani Mtshisi Management For For 2.6 Elect Director Kevin Bullock Management For For 2.7 Elect Director George Johnson Management For For 3 Approve PricewaterhouseCoopers LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For BAKER HUGHES INCORPORATED Meeting Date:APR 27, 2017 Record Date:MAR 03, 2017 Meeting Type:ANNUAL Ticker:BHI Security ID:057224107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Gregory D. Brenneman Management For For 1b Elect Director Clarence P. Cazalot, Jr. Management For For 1c Elect Director Martin S. Craighead Management For For 1d Elect Director William H. Easter, III Management For For 1e Elect Director Lynn L. Elsenhans Management For For 1f Elect Director Anthony G. Fernandes Management For For 1g Elect Director Claire W. Gargalli Management For For 1h Elect Director Pierre H. Jungels Management For For 1i Elect Director James A. Lash Management For For 1j Elect Director J. Larry Nichols Management For For 1k Elect Director James W. Stewart Management For For 1l Elect Director Charles L. Watson Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify Deloitte & Touche LLP as Auditors Management For For 5 Provide Vote Counting to Exclude Abstentions Shareholder Against Against BAKER HUGHES INCORPORATED Meeting Date:JUN 30, 2017 Record Date:MAY 25, 2017 Meeting Type:SPECIAL Ticker:BHI Security ID:057224107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Merger Agreement Management For For 2 Adjourn Meeting Management For For 3 Advisory Vote on Golden Parachutes Management For For 4 Approve Omnibus Stock Plan Management For For 5 Approve Material Terms of the Executive Officer Performance Goals Management For For BARRICK GOLD CORPORATION Meeting Date:APR 25, 2017 Record Date:FEB 24, 2017 Meeting Type:ANNUAL Ticker:ABX Security ID:067901108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Gustavo A. Cisneros Management For For 1.2 Elect Director Graham G. Clow Management For For 1.3 Elect Director Gary A. Doer Management For For 1.4 Elect Director Kelvin P.M. Dushnisky Management For For 1.5 Elect Director J. Michael Evans Management For For 1.6 Elect Director Brian L. Greenspun Management For For 1.7 Elect Director J. Brett Harvey Management For For 1.8 Elect Director Nancy H.O. Lockhart Management For For 1.9 Elect Director Pablo Marcet Management For For 1.10 Elect Director Dambisa F. Moyo Management For For 1.11 Elect Director Anthony Munk Management For For 1.12 Elect Director J. Robert S. Prichard Management For For 1.13 Elect Director Steven J. Shapiro Management For For 1.14 Elect Director John L. Thornton Management For For 1.15 Elect Director Ernie L. Thrasher Management For For 2 Approve PricewaterhouseCoopers LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Advisory Vote on Executive Compensation Approach Management For For BHP BILLITON PLC Meeting Date:OCT 20, 2016 Record Date:SEP 16, 2016 Meeting Type:ANNUAL Ticker:BLT Security ID:05545E209 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Reappoint KPMG LLP as Auditors Management For For 3 Authorise the Risk and Audit Committee to Fix Remuneration of Auditors Management For For 4 Authorise Issue of Equity with Pre-emptive Rights Management For For 5 Authorise Issue of Equity without Pre-emptive Rights Management For For 6 Authorise Market Purchase of Ordinary Shares Management For For 7 Approve Remuneration Report for UK Law Purposes Management For For 8 Approve Remuneration Report for Australian Law Purposes Management For For 9 Approve Grant of Awards under the Group's Long Term Incentive Plan to Andrew Mackenzie Management For For 10 Elect Ken MacKenzie as Director Management For For 11 Re-elect Malcolm Brinded as Director Management For For 12 Re-elect Malcolm Broomhead as Director Management For For 13 Re-elect Pat Davies as Director Management For For 14 Re-elect Anita Frew as Director Management For For 15 Re-elect Carolyn Hewson as Director Management For For 16 Re-elect Andrew Mackenzie as Director Management For For 17 Re-elect Lindsay Maxsted as Director Management For For 18 Re-elect Wayne Murdy as Director Management For For 19 Re-elect Shriti Vadera as Director Management For For 20 Re-elect Jac Nasser as Director Management For For BP PLC Meeting Date:MAY 17, 2017 Record Date:MAR 24, 2017 Meeting Type:ANNUAL Ticker:BP. Security ID:055622104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Approve Remuneration Policy Management For For 4 Re-elect Bob Dudley as Director Management For For 5 Re-elect Dr Brian Gilvary as Director Management For For 6 Elect Nils Andersen as Director Management For For 7 Re-elect Paul Anderson as Director Management For For 8 Re-elect Alan Boeckmann as Director Management For For 9 Re-elect Frank Bowman as Director Management For For 10 Re-elect Ian Davis as Director Management For For 11 Re-elect Dame Ann Dowling as Director Management For For 12 Elect Melody Meyer as Director Management For For 13 Re-elect Brendan Nelson as Director Management For For 14 Re-elect Paula Reynolds as Director Management For For 15 Re-elect Sir John Sawers as Director Management For For 16 Re-elect Carl-Henric Svanberg as Director Management For For 17 Reappoint Ernst & Young LLP as Auditors and Authorise Their Remuneration Management For For 18 Authorise EU Political Donations and Expenditure Management For For 19 Authorise Issue of Equity with Pre-emptive Rights Management For For 20 Authorise Issue of Equity without Pre-emptive Rights Management For For 21 Authorise Issue of Equity without Pre-emptive Rights in Connection with an Acquisition or Other Capital Investment Management For For 22 Authorise Market Purchase of Ordinary Shares Management For For 23 Authorise the Company to Call General Meeting with Two Weeks' Notice Management For For CABOT OIL & GAS CORPORATION Meeting Date:MAY 03, 2017 Record Date:MAR 13, 2017 Meeting Type:ANNUAL Ticker:COG Security ID:127097103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1A Elect Director Dorothy M. Ables Management For For 1B Elect Director Rhys J. Best Management For For 1C Elect Director Robert S. Boswell Management For For 1D Elect Director Dan O. Dinges Management For For 1E Elect Director Robert Kelley Management For For 1F Elect Director W. Matt Ralls Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year CAIRN ENERGY PLC Meeting Date:MAY 19, 2017 Record Date:MAY 17, 2017 Meeting Type:ANNUAL Ticker:CNE Security ID:G17528269 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Approve Remuneration Policy Management For For 4 Reappoint PricewaterhouseCoopers LLP as Auditors Management For For 5 Authorise Board to Fix Remuneration of Auditors Management For For 6 Re-elect Ian Tyler as Director Management For For 7 Re-elect Todd Hunt as Director Management For For 8 Re-elect Iain McLaren as Director Management For For 9 Re-elect Alexander Berger as Director Management For For 10 Re-elect Jacqueline Sheppard as Director Management For For 11 Re-elect Keith Lough as Director Management For For 12 Re-elect Peter Kallos as Director Management For For 13 Elect Nicoletta Giadrossi as Director Management For For 14 Re-elect Simon Thomson as Director Management For For 15 Re-elect James Smith as Director Management For For 16 Authorise Issue of Equity with Pre-emptive Rights Management For For 17 Authorise Issue of Equity without Pre-emptive Rights Management For For 18 Authorise Issue of Equity without Pre-emptive Rights in Connection with an Acquisition or Other Capital Investment Management For For 19 Authorise Market Purchase of Ordinary Shares Management For For 20 Authorise the Company to Call General Meeting with Two Weeks' Notice Management For For 21 Approve Long Term Incentive Plan Management For For 22 Approve Any Disposal by the Company or Any Subsidiary of Any or All Shares in Cairn India Limited Management For For CALLON PETROLEUM COMPANY Meeting Date:MAY 11, 2017 Record Date:MAR 17, 2017 Meeting Type:ANNUAL Ticker:CPE Security ID:13123X102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Anthony J. Nocchiero Management For For 1.2 Elect Director Matthew Regis Bob Management For For 1.3 Elect Director James M. Trimble Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify Grant Thornton LLP as Auditors Management For For CANADIAN NATURAL RESOURCES LIMITED Meeting Date:MAY 04, 2017 Record Date:MAR 15, 2017 Meeting Type:ANNUAL Ticker:CNQ Security ID:136385101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Catherine M. Best, N. Murray Edwards, Timothy W. Faithfull, Gary A. Filmon, Christopher L. Fong, Gordon D. Giffin, Wilfred A. Gobert, Steve W. Laut, Frank J. McKenna, David A. Tuer, and Annette M. Verschuren as Directors Management For For 1.1 Elect Director Catherine M. Best Management For For 1.2 Elect Director N. Murray Edwards Management For For 1.3 Elect Director Timothy W. Faithfull Management For For 1.4 Elect Director Gary A. Filmon Management For For 1.5 Elect Director Christopher L. Fong Management For For 1.6 Elect Director Gordon D. Giffin Management For For 1.7 Elect Director Wilfred A. Gobert Management For For 1.8 Elect Director Steve W. Laut Management For For 1.9 Elect Director Frank J. McKenna Management For For 1.10 Elect Director David A. Tuer Management For For 1.11 Elect Director Annette M. Verschuren Management For For 2 Approve PricewaterhouseCoopers LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Advisory Vote on Executive Compensation Approach Management For For CHEVRON CORPORATION Meeting Date:MAY 31, 2017 Record Date:APR 03, 2017 Meeting Type:ANNUAL Ticker:CVX Security ID:166764100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Wanda M. Austin Management For For 1b Elect Director Linnet F. Deily Management For For 1c Elect Director Robert E. Denham Management For For 1d Elect Director Alice P. Gast Management For For 1e Elect Director Enrique Hernandez, Jr. Management For For 1f Elect Director Jon M. Huntsman, Jr. Management For For 1g Elect Director Charles W. Moorman, IV Management For For 1h Elect Director Dambisa F. Moyo Management For For 1i Elect Director Ronald D. Sugar Management For For 1j Elect Director Inge G. Thulin Management For For 1k Elect Director John S. Watson Management For For 1l Elect Director Michael K. Wirth Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Report on Lobbying Payments and Policy Shareholder Against Against 6 Report on Risks of Doing Business in Conflict-Affected Areas Shareholder Against Against 7 Annually Assess Portfolio Impacts of Policies to Meet 2-degree Scenario *Withdrawn Resolution* Shareholder None None 8 Assess and Report on Transition to a Low Carbon Economy Shareholder Against Against 9 Require Independent Board Chairman Shareholder Against Against 10 Require Director Nominee with Environmental Experience Shareholder Against Against 11 Amend Articles/Bylaws/Charter Call Special Meetings Shareholder Against Against CIMAREX ENERGY CO. Meeting Date:MAY 11, 2017 Record Date:MAR 15, 2017 Meeting Type:ANNUAL Ticker:XEC Security ID:171798101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director David A. Hentschel Management For For 1.2 Elect Director Thomas E. Jorden Management For For 1.3 Elect Director Floyd R. Price Management For For 1.4 Elect Director Frances M. Vallejo Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify KPMG LLP as Auditors Management For For COBALT INTERNATIONAL ENERGY, INC. Meeting Date:MAY 02, 2017 Record Date:MAR 06, 2017 Meeting Type:ANNUAL Ticker:CIE Security ID:19075F106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Declassify the Board of Directors Management For For 2a Elect Director Kenneth W. Moore Management For For 2b Elect Director Myles W. Scoggins Management For For 3 Ratify Ernst & Young LLP as Auditors Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 6 Amend Non-Employee Director Omnibus Stock Plan Management For Against 7 Approve Reverse Stock Split Management For For CONCHO RESOURCES INC. Meeting Date:MAY 17, 2017 Record Date:MAR 20, 2017 Meeting Type:ANNUAL Ticker:CXO Security ID:20605P101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Timothy A. Leach Management For For 1.2 Elect Director William H. Easter, III Management For For 1.3 Elect Director John P. Surma Management For For 2 Ratify Grant Thornton LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year CONOCOPHILLIPS Meeting Date:MAY 16, 2017 Record Date:MAR 20, 2017 Meeting Type:ANNUAL Ticker:COP Security ID:20825C104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Richard L. Armitage Management For For 1b Elect Director Richard H. Auchinleck Management For For 1c Elect Director Charles E. Bunch Management For For 1d Elect Director John V. Faraci Management For For 1e Elect Director Jody L. Freeman Management For For 1f Elect Director Gay Huey Evans Management For For 1g Elect Director Ryan M. Lance Management For For 1h Elect Director Arjun N. Murti Management For For 1i Elect Director Robert A. Niblock Management For For 1j Elect Director Harald J. Norvik Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Advisory Vote on Say on Pay Frequency Management None One Year 5 Report on Lobbying Payments and Policy Shareholder Against Against 6 Report on Executive Compensation Incentives Aligned with Low Carbon Scenarios Shareholder Against Against DET NORSKE OLJESELSKAP ASA Meeting Date:SEP 15, 2016 Record Date:SEP 08, 2016 Meeting Type:SPECIAL Ticker:DETNOR Security ID:R7173B102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting; Approve Notice of Meeting and Agenda Management For For 2 Designate Inspector(s) of Minutes of Meeting Management For For 3 Approve Acquisition and Issuance of 135 Million Shares in Connection with Acquisition of BP Norge AS Management For For 4 Change Company Name to Aker BP ASA Management For For 5 Elect Members and Deputy Members of Corporate Assembly Management For Against 6 Authorize Share Repurchase Program Management For For DIAMONDBACK ENERGY, INC. Meeting Date:DEC 07, 2016 Record Date:NOV 11, 2016 Meeting Type:SPECIAL Ticker:FANG Security ID:25278X109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Increase Authorized Common Stock Management For Against DIAMONDBACK ENERGY, INC. Meeting Date:JUN 07, 2017 Record Date:APR 17, 2017 Meeting Type:ANNUAL Ticker:FANG Security ID:25278X109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Steven E. West Management For For 1.2 Elect Director Travis D. Stice Management For For 1.3 Elect Director Michael P. Cross Management For For 1.4 Elect Director David L. Houston Management For For 1.5 Elect Director Mark L. Plaumann Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Grant Thornton LLP as Auditors Management For For DRIL-QUIP, INC. Meeting Date:MAY 12, 2017 Record Date:MAR 27, 2017 Meeting Type:ANNUAL Ticker:DRQ Security ID:262037104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Blake T. DeBerry Management For For 1.2 Elect Director John V. Lovoi Management For For 2 Ratify Pricewaterhousecoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Approve Omnibus Stock Plan Management For For ENBRIDGE INC. Meeting Date:MAY 11, 2017 Record Date:MAR 23, 2017 Meeting Type:ANNUAL Ticker:ENB Security ID:29250N105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Pamela L. Carter Management For For 1.2 Elect Director Clarence P. Cazalot, Jr. Management For For 1.3 Elect Director Marcel R. Coutu Management For For 1.4 Elect Director Gregory L. Ebel Management For For 1.5 Elect Director J. Herb England Management For For 1.6 Elect Director Charles W. Fischer Management For For 1.7 Elect Director V. Maureen Kempston Darkes Management For For 1.8 Elect Director Michael McShane Management For For 1.9 Elect Director Al Monaco Management For For 1.10 Elect Director Michael E.J. Phelps Management For For 1.11 Elect Director Rebecca B. Roberts Management For For 1.12 Elect Director Dan C. Tutcher Management For For 1.13 Elect Director Catherine L. Williams Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Approve Shareholder Rights Plan Management For For 4 Advisory Vote on Executive Compensation Approach Management For For 5 Prepare a Report Detailing Due Diligence Process to Identify And Address Social And Environmental Risks When Reviewing Potential Acquisitions Shareholder Against Against ENSCO PLC Meeting Date:MAY 22, 2017 Record Date:MAR 27, 2017 Meeting Type:ANNUAL Ticker:ESV Security ID:G3157S106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Re-elect J. Roderick Clark as Director Management For For 1b Re-elect Roxanne J. Decyk as Director Management For For 1c Re-elect Mary E. Francis as Director Management For For 1d Re-elect C. Christopher Gaut as Director Management For For 1e Re-elect Gerald W. Haddock as Director Management For For 1f Re-elect Francis S. Kalman as Director Management For For 1g Re-elect Keith O. Rattie as Director Management For For 1h Re-elect Paul E. Rowsey, III as Director Management For For 1i Re-elect Carl G. Trowell as Director Management For For 2 Ratify KPMG LLP as US Independent Auditor Management For For 3 Appoint KPMG LLP as UK Statutory Auditor Management For For 4 Authorize Board to Fix Remuneration of Auditors Management For For 5 Amend Omnibus Stock Plan Management For For 6 Approve Remuneration Policy Management For For 7 Approve Remuneration Report Management For For 8 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 9 Advisory Vote on Say on Pay Frequency Management One Year One Year 10 Accept Financial Statements and Statutory Reports Management For For 11 Authorize Issue of Equity with Pre-emptive Rights Management For For 12 Authorize Issue of Equity without Pre-emptive Rights Management For For 13 Authorize Issue of Equity without Pre-emptive Rights In Connection with an Acquisition or Specified Capital Investment Management For For EOG RESOURCES, INC. Meeting Date:APR 27, 2017 Record Date:FEB 27, 2017 Meeting Type:ANNUAL Ticker:EOG Security ID:26875P101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Janet F. Clark Management For For 1b Elect Director Charles R. Crisp Management For For 1c Elect Director Robert P. Daniels Management For For 1d Elect Director James C. Day Management For For 1e Elect Director Donald F. Textor Management For For 1f Elect Director William R. Thomas Management For For 1g Elect Director Frank G. Wisner Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Increase Authorized Common Stock Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Advisory Vote on Say on Pay Frequency Management One Year One Year EQT CORPORATION Meeting Date:APR 19, 2017 Record Date:FEB 08, 2017 Meeting Type:ANNUAL Ticker:EQT Security ID:26884L109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Vicky A. Bailey Management For For 1.2 Elect Director Philip G. Behrman Management For For 1.3 Elect Director Kenneth M. Burke Management For For 1.4 Elect Director A. Bray Cary, Jr. Management For For 1.5 Elect Director Margaret K. Dorman Management For For 1.6 Elect Director David L. Porges Management For For 1.7 Elect Director James E. Rohr Management For For 1.8 Elect Director Steven T. Schlotterbeck Management For For 1.9 Elect Director Stephen A. Thorington Management For For 1.10 Elect Director Lee T. Todd, Jr. Management For For 1.11 Elect Director Christine J. Toretti Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify Ernst & Young LLP as Auditors Management For For EXXON MOBIL CORPORATION Meeting Date:MAY 31, 2017 Record Date:APR 06, 2017 Meeting Type:ANNUAL Ticker:XOM Security ID:30231G102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Susan K. Avery Management For For 1.2 Elect Director Michael J. Boskin Management For For 1.3 Elect Director Angela F. Braly Management For For 1.4 Elect Director Ursula M. Burns Management For For 1.5 Elect Director Henrietta H. Fore Management For For 1.6 Elect Director Kenneth C. Frazier Management For For 1.7 Elect Director Douglas R. Oberhelman Management For For 1.8 Elect Director Samuel J. Palmisano Management For For 1.9 Elect Director Steven S. Reinemund Management For For 1.10 Elect Director William C. Weldon Management For For 1.11 Elect Director Darren W. Woods Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Require Independent Board Chairman Shareholder Against For 6 Require a Majority Vote for the Election of Directors Shareholder Against For 7 Amend Bylaws Call Special Meetings Shareholder Against For 8 Amend Bylaws to Prohibit Precatory Proposals Shareholder Against Against 9 Disclose Percentage of Females at Each Percentile of Compensation Shareholder Against Against 10 Report on Lobbying Payments and Policy Shareholder Against For 11 Increase Return of Capital to Shareholders in Light of Climate Change Risks Shareholder Against Against 12 Report on Climate Change Policies Shareholder Against Against 13 Report on Methane Emissions Shareholder Against Against FIRST QUANTUM MINERALS LTD. Meeting Date:MAY 04, 2017 Record Date:MAR 14, 2017 Meeting Type:ANNUAL Ticker:FM Security ID:335934105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Fix Number of Directors at Eight Management For For 2.1 Elect Director Philip K.R. Pascall Management For For 2.2 Elect Director G. Clive Newall Management For For 2.3 Elect Director Martin R. Rowley Management For For 2.4 Elect Director Peter St. George Management For For 2.5 Elect Director Andrew B. Adams Management For For 2.6 Elect Director Paul Brunner Management For For 2.7 Elect Director Robert Harding Management For For 2.8 Elect Director Martin Schady Management For For 3 Approve PricewaterhouseCoopers LLP (UK) as Auditors and Authorize Board to Fix Their Remuneration Management For For 4 Advisory Vote on Executive Compensation Approach Management For For FMC TECHNOLOGIES, INC. Meeting Date:DEC 05, 2016 Record Date:OCT 18, 2016 Meeting Type:SPECIAL Ticker:FTI Security ID:30249U101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Merger Agreement Management For For 2 Adjourn Meeting Management For For 3 Advisory Vote on Golden Parachutes Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year FREEPORT-MCMORAN INC. Meeting Date:JUN 06, 2017 Record Date:APR 11, 2017 Meeting Type:ANNUAL Ticker:FCX Security ID:35671D857 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Richard C. Adkerson Management For For 1.2 Elect Director Gerald J. Ford Management For For 1.3 Elect Director Lydia H. Kennard Management For For 1.4 Elect Director Andrew Langham Management For For 1.5 Elect Director Jon C. Madonna Management For For 1.6 Elect Director Courtney Mather Management For For 1.7 Elect Director Dustan E. McCoy Management For For 1.8 Elect Director Frances Fragos Townsend Management For For 2 RatifyErnst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Advisory Vote on Say on Pay Frequency Management One Year One Year GLENCORE PLC Meeting Date:MAY 24, 2017 Record Date:MAY 22, 2017 Meeting Type:ANNUAL Ticker:GLEN Security ID:G39420107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Reduction of the Company's Capital Contribution Reserves Management For For 3 Re-elect Anthony Hayward as Director Management For For 4 Re-elect Leonhard Fischer as Director Management For For 5 Re-elect Ivan Glasenberg as Director Management For For 6 Re-elect Peter Coates as Director Management For For 7 Re-elect John Mack as Director Management For For 8 Re-elect Peter Grauer as Director Management For For 9 Re-elect Patrice Merrin as Director Management For For 10 Approve Remuneration Report Management For For 11 Approve Remuneration Policy Management For For 12 Reappoint Deloitte LLP as Auditors Management For For 13 Authorise the Audit Committee to Fix Remuneration of Auditors Management For For 14 Authorise Issue of Equity with Pre-emptive Rights Management For For 15 Authorise Issue of Equity without Pre-emptive Rights Management For For 16 Authorise Issue of Equity without Pre-emptive Rights in Connection with an Acquisition or Other Capital Investment Management For For 17 Authorise Market Purchase of Ordinary Shares Management For For GOLDCORP INC. Meeting Date:APR 26, 2017 Record Date:MAR 13, 2017 Meeting Type:ANNUAL/SPECIAL Ticker:G Security ID:380956409 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Beverley A. Briscoe Management For For 1.2 Elect Director Margot A. Franssen Management For For 1.3 Elect Director David A. Garofalo Management For For 1.4 Elect Director Clement A. Pelletier Management For For 1.5 Elect Director P. Randy Reifel Management For For 1.6 Elect Director Charles (Charlie) R. Sartain Management For For 1.7 Elect Director Ian W. Telfer Management For For 1.8 Elect Director Blanca A. Trevino Management For For 1.9 Elect Director Kenneth F. Williamson Management For For 2 Approve Deloitte LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Advisory Vote on Executive Compensation Approach Management For For GRAN TIERRA ENERGY INC. Meeting Date:MAY 03, 2017 Record Date:MAR 09, 2017 Meeting Type:ANNUAL Ticker:GTE Security ID:38500T101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Gary S. Guidry Management For For 1.2 Elect Director Peter J. Dey Management For For 1.3 Elect Director Evan Hazell Management For For 1.4 Elect Director Robert B. Hodgins Management For For 1.5 Elect Director Ronald Royal Management For For 1.6 Elect Director David P. Smith Management For For 1.7 Elect Director Brooke Wade Management For For 2 Ratify Deloitte LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year GULFPORT ENERGY CORPORATION Meeting Date:JUN 08, 2017 Record Date:APR 19, 2017 Meeting Type:ANNUAL Ticker:GPOR Security ID:402635304 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Michael G. Moore Management For For 1.2 Elect Director Craig Groeschel Management For For 1.3 Elect Director David L. Houston Management For For 1.4 Elect Director C. Doug Johnson Management For For 1.5 Elect Director Ben T. Morris Management For For 1.6 Elect Director Scott E. Streller Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Grant Thornton LLP as Auditors Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year GUYANA GOLDFIELDS INC. Meeting Date:MAY 02, 2017 Record Date:MAR 28, 2017 Meeting Type:ANNUAL/SPECIAL Ticker:GUY Security ID:403530108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Jean-Pierre Chauvin Management For For 1b Elect Director Alan Ferry Management For For 1c Elect Director Daniel Noone Management For For 1d Elect Director Wendy Kei Management For For 1e Elect Director David Beatty Management For For 1f Elect Director Rene Marion Management For For 1g Elect Director Scott Caldwell Management For For 1h Elect Director J. Patrick Sheridan Management For For 1i Elect Director Michael Richings Management For For 2 Approve PricewaterhouseCoopers LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Approve Deferred Share Unit Plan Management For For HALLIBURTON COMPANY Meeting Date:MAY 17, 2017 Record Date:MAR 20, 2017 Meeting Type:ANNUAL Ticker:HAL Security ID:406216101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Abdulaziz F. Al Khayyal Management For For 1b Elect Director William E. Albrecht Management For For 1c Elect Director Alan M. Bennett Management For For 1d Elect Director James R. Boyd Management For For 1e Elect Director Milton Carroll Management For Against 1f Elect Director Nance K. Dicciani Management For For 1g Elect Director Murry S. Gerber Management For For 1h Elect Director Jose C. Grubisich Management For For 1i Elect Director David J. Lesar Management For For 1j Elect Director Robert A. Malone Management For For 1k Elect Director J. Landis Martin Management For For 1l Elect Director Jeffrey A. Miller Management For For 1m Elect Director Debra L. Reed Management For Against 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Amend Omnibus Stock Plan Management For For HESS CORPORATION Meeting Date:JUN 07, 2017 Record Date:APR 19, 2017 Meeting Type:ANNUAL Ticker:HES Security ID:42809H107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Rodney F. Chase Management For For 1.2 Elect Director Terrence J. Checki Management For For 1.3 Elect Director Leonard S. Coleman, Jr. Management For For 1.4 Elect Director John B. Hess Management For For 1.5 Elect Director Edith E. Holiday Management For For 1.6 Elect Director Risa Lavizzo-Mourey Management For For 1.7 Elect Director Marc S. Lipschultz Management For For 1.8 Elect Director David McManus Management For For 1.9 Elect Director Kevin O. Meyers Management For For 1.10 Elect Director James H. Quigley Management For For 1.11 Elect Director Fredric G. Reynolds Management For For 1.12 Elect Director William G. Schrader Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify Ernst & Young LLP as Auditors Management For For 5 Approve Omnibus Stock Plan Management For For 6 Report on Plans to Address Stranded Carbon Asset Risks Shareholder Against Against HOLLYFRONTIER CORPORATION Meeting Date:MAY 10, 2017 Record Date:MAR 13, 2017 Meeting Type:ANNUAL Ticker:HFC Security ID:436106108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Douglas Y. Bech Management For For 1b Elect Director George J. Damiris Management For For 1c Elect Director Leldon E. Echols Management For For 1d Elect Director R. Kevin Hardage Management For For 1e Elect Director Michael C. Jennings Management For For 1f Elect Director Robert J. Kostelnik Management For For 1g Elect Director James H. Lee Management For For 1h Elect Director Franklin Myers Management For For 1i Elect Director Michael E. Rose Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify Ernst & Young LLP as Auditors Management For For HUDBAY MINERALS INC. Meeting Date:MAY 04, 2017 Record Date:MAR 27, 2017 Meeting Type:ANNUAL Ticker:HBM Security ID:443628102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Carol T. Banducci Management For For 1b Elect Director Igor A. Gonzales Management For For 1c Elect Director Tom A. Goodman Management For For 1d Elect Director Alan Hair Management For For 1e Elect Director Alan R. Hibben Management For For 1f Elect Director W. Warren Holmes Management For For 1g Elect Director Sarah B. Kavanagh Management For For 1h Elect Director Carin S. Knickel Management For For 1i Elect Director Alan J. Lenczner Management For For 1j Elect Director Kenneth G. Stowe Management For For 2 Approve Deloitte LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Advisory Vote on Executive Compensation Approach Management For For HUNTING PLC Meeting Date:APR 12, 2017 Record Date:APR 10, 2017 Meeting Type:ANNUAL Ticker:HTG Security ID:G46648104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Policy Management For For 3 Approve the Remuneration Committee's Exercise of Discretion for Awards Under the 2014 Hunting Performance Share Plan Management For Abstain 4 Approve Remuneration Report Management For For 5 Re-elect Richard Hunting as Director Management For For 6 Re-elect Annell Bay as Director Management For For 7 Re-elect John Glick as Director Management For For 8 Re-elect John Hofmeister as Director Management For For 9 Re-elect John Nicholas as Director Management For For 10 Re-elect Dennis Proctor as Director Management For For 11 Re-elect Peter Rose as Director Management For For 12 Reappoint PricewaterhouseCoopers LLP as Auditors and Authorise Their Remuneration Management For For 13 Authorise Issue of Equity with Pre-emptive Rights Management For For 14 Authorise Issue of Equity without Pre-emptive Rights Management For For 15 Authorise Issue of Equity without Pre-emptive Rights in Connection with an Acquisition or Other Capital Investment Management For For 16 Authorise Market Purchase of Ordinary Shares Management For For 17 Authorise the Company to Call General Meeting with Two Weeks' Notice Management For For IMPERIAL METALS CORPORATION Meeting Date:MAY 25, 2017 Record Date:APR 06, 2017 Meeting Type:ANNUAL Ticker:III Security ID:452892102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Pierre Lebel Management For For 1.2 Elect Director J. Brian Kynoch Management For For 1.3 Elect Director Larry G. Moeller Management For For 1.4 Elect Director Theodore W. Muraro Management For For 1.5 Elect Director Laurie Pare Management For For 1.6 Elect Director Edward A. Yurkowski Management For For 2 Approve Deloitte LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For KINDER MORGAN, INC. Meeting Date:MAY 10, 2017 Record Date:MAR 13, 2017 Meeting Type:ANNUAL Ticker:KMI Security ID:49456B101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Richard D. Kinder Management For For 1.2 Elect Director Steven J. Kean Management For For 1.3 Elect Director Kimberly A. Dang Management For For 1.4 Elect Director Ted A. Gardner Management For For 1.5 Elect Director Anthony W. Hall, Jr. Management For For 1.6 Elect Director Gary L. Hultquist Management For For 1.7 Elect Director Ronald L. Kuehn, Jr. Management For For 1.8 Elect Director Deborah A. Macdonald Management For For 1.9 Elect Director Michael C. Morgan Management For For 1.10 Elect Director Arthur C. Reichstetter Management For For 1.11 Elect Director Fayez Sarofim Management For For 1.12 Elect Director C. Park Shaper Management For For 1.13 Elect Director William A. Smith Management For For 1.14 Elect Director Joel V. Staff Management For For 1.15 Elect Director Robert F. Vagt Management For For 1.16 Elect Director Perry M. Waughtal Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Adopt Proxy Access Right Shareholder Against Against 4 Report on Methane Emissions Shareholder Against Against 5 Report on Annual Sustainability Shareholder Against Against 6 Report on Capital Expenditure Strategy with Respect to Climate Change Policy Shareholder Against Against LUNDIN MINING CORPORATION Meeting Date:MAY 12, 2017 Record Date:MAR 24, 2017 Meeting Type:ANNUAL/SPECIAL Ticker:LUN Security ID:550372106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Donald K. Charter Management For For 1.2 Elect Director Paul K. Conibear Management For For 1.3 Elect Director John H. Craig Management For For 1.4 Elect Director Peter C. Jones Management For For 1.5 Elect Director Lukas H. Lundin Management For For 1.6 Elect Director Dale C. Peniuk Management For For 1.7 Elect Director William A. Rand Management For For 1.8 Elect Director Catherine J. G. Stefan Management For For 2 Approve PricewaterhouseCoopers LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Advisory Vote on Executive Compensation Approach Management For For 4 Amend Stock Option Plan Management For For MAMMOTH ENERGY SERVICES, INC. Meeting Date:JUN 08, 2017 Record Date:APR 10, 2017 Meeting Type:ANNUAL Ticker:TUSK Security ID:56155L108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Marc McCarthy Management For For 1.2 Elect Director Arty Straehla Management For For 1.3 Elect Director Paul Heerwagen Management For For 1.4 Elect Director Arthur Smith Management For For 1.5 Elect Director Andre Weiss Management For For 1.6 Elect Director Matthew Ross Management For For 2 Ratify Grant Thornton LLP as Auditors Management For For MARATHON PETROLEUM CORPORATION Meeting Date:APR 26, 2017 Record Date:FEB 27, 2017 Meeting Type:ANNUAL Ticker:MPC Security ID:56585A102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Steven A. Davis Management For For 1b Elect Director Gary R. Heminger Management For For 1c Elect Director J. Michael Stice Management For For 1d Elect Director John P. Surma Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For For 5 Report on Environmental and Human Rights Due Diligence Shareholder Against Against 6 Report on Strategy for Aligning with 2 Degree Scenario Shareholder Against Against 7 Adopt Simple Majority Vote Shareholder Against For MATADOR RESOURCES COMPANY Meeting Date:JUN 01, 2017 Record Date:APR 07, 2017 Meeting Type:ANNUAL Ticker:MTDR Security ID:576485205 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Joseph Wm. Foran Management For For 1.2 Elect Director Reynald A. Baribault Management For For 1.3 Elect Director R. Gaines Baty Management For For 1.4 Elect Director William M. Byerley Management For For 1.5 Elect Director Julia P. Forrester Management For For 1.6 Elect Director Kenneth L. Stewart Management For For 2 Increase Authorized Common Stock Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Ratify KPMG LLP as Auditors Management For For NAUTILUS MINERALS INC. Meeting Date:OCT 26, 2016 Record Date:SEP 19, 2016 Meeting Type:SPECIAL Ticker:NUS Security ID:639097104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Issuance of Shares in One or More Private Placements Management For For NAUTILUS MINERALS INC. Meeting Date:JUN 20, 2017 Record Date:MAY 03, 2017 Meeting Type:ANNUAL Ticker:NUS Security ID:639097104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Russell Debney Management For For 1.2 Elect Director Mohammed Al Barwani Management For For 1.3 Elect Director Tariq Al Barwani Management For For 1.4 Elect Director Mark Horn Management For For 2 Approve PricewaterhouseCoopers LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Re-approve Stock Option Plan Management For For 4 Re-approve Share Loan Plan Management For For NEWCREST MINING LTD. Meeting Date:NOV 08, 2016 Record Date:NOV 06, 2016 Meeting Type:ANNUAL Ticker:NCM Security ID:Q6651B114 Proposal No Proposal Proposed By Management Recommendation Vote Cast 2a Elect Peter Hay as Director Management For For 2b Elect Philip Aiken as Director Management For For 2c Elect Rick Lee as Director Management For For 2d Elect John Spark as Director Management For For 2e Elect Vickki McFadden as Director Management For For 3a Approve the Grant of Performance Rights to Sandeep Biswas Management For For 3b Approve the Grant of Performance Rights to Gerard Bond Management For For 4 Approve the Remuneration Report Management For For NOBLE ENERGY, INC. Meeting Date:APR 25, 2017 Record Date:FEB 24, 2017 Meeting Type:ANNUAL Ticker:NBL Security ID:655044105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Jeffrey L. Berenson Management For For 1b Elect Director Michael A. Cawley Management For For 1c Elect Director Edward F. Cox Management For For 1d Elect Director James E. Craddock Management For For 1e Elect Director Thomas J. Edelman Management For For 1f Elect Director Kirby L. Hedrick Management For For 1g Elect Director David L. Stover Management For For 1h Elect Director Scott D. Urban Management For For 1i Elect Director William T. Van Kleef Management For For 1j Elect Director Molly K. Williamson Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Approve Omnibus Stock Plan Management For For 6 Assess Portfolio Impacts of Policies to Meet 2 Degree Scenario Shareholder Against Against OCCIDENTAL PETROLEUM CORPORATION Meeting Date:MAY 12, 2017 Record Date:MAR 14, 2017 Meeting Type:ANNUAL Ticker:OXY Security ID:674599105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Spencer Abraham Management For For 1b Elect Director Howard I. Atkins Management For For 1c Elect Director Eugene L. Batchelder Management For For 1d Elect Director John E. Feick Management For For 1e Elect Director Margaret M. Foran Management For For 1f Elect Director Carlos M. Gutierrez Management For For 1g Elect Director Vicki Hollub Management For For 1h Elect Director William R. Klesse Management For For 1i Elect Director Jack B. Moore Management For For 1j Elect Director Avedick B. Poladian Management For For 1k Elect Director Elisse B. Walter Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify KPMG LLP as Auditors Management For For 5 Assess Portfolio Impacts of Policies to Meet 2 Degree Scenario Shareholder Against Against 6 Reduce Ownership Threshold for Shareholders to Call Special Meeting Shareholder Against For 7 Report on Methane Emissions and Flaring Targets Shareholder Against Against 8 Report on Political Contributions and Expenditures Shareholder Against Against OCEANAGOLD CORPORATION Meeting Date:JUN 23, 2017 Record Date:MAY 19, 2017 Meeting Type:ANNUAL/SPECIAL Ticker:OGC Security ID:675222103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director James E. Askew Management For For 1.2 Elect Director Jose P. Leviste, Jr. Management For For 1.3 Elect Director Geoff W. Raby Management For For 1.4 Elect Director Michael F. Wilkes Management For For 1.5 Elect Director William H. Myckatyn Management For For 1.6 Elect Director Paul B. Sweeney Management For For 1.7 Elect Director Diane R. Garrett Management For For 2 Approve PricewaterhouseCoopers LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Advisory Vote on Executive Compensation Approach Management For For OCEANEERING INTERNATIONAL, INC. Meeting Date:MAY 05, 2017 Record Date:MAR 22, 2017 Meeting Type:ANNUAL Ticker:OII Security ID:675232102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director William B. Berry Management For For 1.2 Elect Director T. Jay Collins Management For For 1.3 Elect Director Jon Erik Reinhardsen Management For Withhold 2 Amend Omnibus Stock Plan Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Ratify Ernst & Young LLP as Auditors Management For For OIL STATES INTERNATIONAL, INC. Meeting Date:MAY 09, 2017 Record Date:MAR 15, 2017 Meeting Type:ANNUAL Ticker:OIS Security ID:678026105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Lawrence R. Dickerson Management For For 1.2 Elect Director Christopher T. Seaver Management For For 1.3 Elect Director Cindy B. Taylor Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify Ernst & Young LLP as Auditors Management For For OPHIR ENERGY PLC Meeting Date:MAY 17, 2017 Record Date:MAY 15, 2017 Meeting Type:ANNUAL Ticker:OPHR Security ID:G6768E101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Re-elect Bill Schrader as Director Management For For 4 Re-elect Nick Cooper as Director Management For For 5 Re-elect Bill Higgs as Director Management For For 6 Re-elect Tony Rouse as Director Management For For 7 Re-elect Carol Bell as Director Management For For 8 Re-elect Alan Booth as Director Management For For 9 Re-elect Vivien Gibney as Director Management For For 10 Elect David Davies as Director Management For For 11 Elect Carl Trowell as Director Management For For 12 Reappoint Ernst & Young LLP as Auditors Management For For 13 Authorise Board to Fix Remuneration of Auditors Management For For 14 Authorise Issue of Equity with Pre-emptive Rights Management For For 15 Authorise Issue of Equity without Pre-emptive Rights Management For For 16 Authorise Issue of Equity without Pre-emptive Rights in Connection with an Acquisition or Other Capital Investment Management For For 17 Authorise Market Purchase of Ordinary Shares Management For For 18 Authorise the Company to Call General Meeting with Two Weeks' Notice Management For For 19 Authorise EU Political Donations and Expenditure Management For For PETROLEO BRASILEIRO SA-PETROBRAS Meeting Date:AUG 04, 2016 Record Date:JUL 15, 2016 Meeting Type:SPECIAL Ticker:PETR4 Security ID:71654V408 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Amend Articles Management For For 2 Consolidate Bylaws Management For For 3 Elect Director Management For For 4 Grant Waiver to Nelson Luiz Costa Silva in Order to Hold an Executive Position Management For For PETROLEO BRASILEIRO SA-PETROBRAS Meeting Date:NOV 30, 2016 Record Date:NOV 07, 2016 Meeting Type:SPECIAL Ticker:PETR4 Security ID:71654V408 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Marcelo Mesquita de Siqueira Filho as Director Appointed by Minority Shareholder Shareholder None For 2 Approve Sale of 90 Percent of Shares of Nova Transportadora do Sudeste - NTS (NTS) Management For For 3 Waive Petrobras' Preemptive Rights to Subscribe Convertible Debentures to be Issued by Nova Transportadora do Sudeste - NTS (NTS) Management For For 4 Amend Articles Management For For 5 Consolidate Bylaws Management For For PETROLEO BRASILEIRO SA-PETROBRAS Meeting Date:JAN 31, 2017 Record Date:JAN 10, 2017 Meeting Type:SPECIAL Ticker:PETR4 Security ID:71654V408 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Sale of Liquigas Distribuidora S.A. Management For For 2 Approve Sale of PetroquimicaSuape and CITEPE Management For For PETROLEO BRASILEIRO SA-PETROBRAS Meeting Date:MAR 27, 2017 Record Date:MAR 06, 2017 Meeting Type:SPECIAL Ticker:PETR4 Security ID:71654V408 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Fiscal Council Member Management For For 2 Approve Sale of PetroquimicaSuape and CITEPE Management For For PETROLEO BRASILEIRO SA-PETROBRAS Meeting Date:APR 27, 2017 Record Date:MAR 27, 2017 Meeting Type:ANNUAL/SPECIAL Ticker:PETR4 Security ID:71654V408 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports for Fiscal Year Ended Dec. 31, 2016 Management For Against 2.1 Elect Fiscal Council Members Management For Against 2.2a Elect Reginaldo Ferreira Alexandre as Fiscal Council Member and Marcelo Gasparino da Silva as Alternate Appointed by Minority Shareholder Shareholder None For 2.2b Elect Francisco Vidal Luna as Fiscal Council Member and Manuelito Pereira Magalhaes Junior as Alternate Appointed by Minority Shareholder Shareholder None Abstain 3 Approve Remuneration of Company's Management and Fiscal Council Members Management For For 1 Amend Articles Management For For 2 Consolidate Bylaws Management For For 3 Amend Policy of Appointment of Members of the Fiscal Council, Board of Directors and Executive Directors of Petrobras Management For For PHILLIPS 66 Meeting Date:MAY 03, 2017 Record Date:MAR 10, 2017 Meeting Type:ANNUAL Ticker:PSX Security ID:718546104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director William R. Loomis, Jr. Management For For 1b Elect Director Glenn F. Tilton Management For For 1c Elect Director Marna C. Whittington Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For PIONEER ENERGY SERVICES CORP. Meeting Date:MAY 17, 2017 Record Date:MAR 20, 2017 Meeting Type:ANNUAL Ticker:PES Security ID:723664108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Dean A. Burkhardt Management For For 1.2 Elect Director Scott D. Urban Management For For 2 Increase Authorized Common Stock Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Ratify KPMG LLP as Auditors Management For For PIONEER NATURAL RESOURCES COMPANY Meeting Date:MAY 18, 2017 Record Date:MAR 23, 2017 Meeting Type:ANNUAL Ticker:PXD Security ID:723787107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Edison C. Buchanan Management For For 1.2 Elect Director Andrew F. Cates Management For For 1.3 Elect Director Timothy L. Dove Management For For 1.4 Elect Director Phillip A. Gobe Management For For 1.5 Elect Director Larry R. Grillot Management For For 1.6 Elect Director Stacy P. Methvin Management For For 1.7 Elect Director Royce W. Mitchell Management For For 1.8 Elect Director Frank A. Risch Management For For 1.9 Elect Director Scott D. Sheffield Management For For 1.10 Elect Director Mona K. Sutphen Management For For 1.11 Elect Director J. Kenneth Thompson Management For For 1.12 Elect Director Phoebe A. Wood Management For For 1.13 Elect Director Michael D. Wortley Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Report on Annual Sustainability Shareholder Against Against RANDGOLD RESOURCES LTD Meeting Date:MAY 02, 2017 Record Date:MAR 24, 2017 Meeting Type:ANNUAL Ticker:RRS Security ID:752344309 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3 Approve Remuneration Report Management For For 4 Approve Remuneration Policy Management For For 5 Re-elect Safiatou Ba-N'Daw as Director Management For For 6 Re-elect Mark Bristow as Director Management For For 7 Re-elect Christopher Coleman as Director Management For For 8 Re-elect Jamil Kassum as Director Management For For 9 Elect Olivia Kirtley as Director Management For For 10 Re-elect Jeanine Mabunda Lioko as Director Management For For 11 Re-elect Andrew Quinn as Director Management For For 12 Re-elect Graham Shuttleworth as Director Management For For 13 Reappoint BDO LLP as Auditors Management For For 14 Authorise the Audit Committee to Fix Remuneration of Auditors Management For For 15 Authorise Issue of Equity with Pre-emptive Rights Management For For 16 Approve Awards of Ordinary Shares to Non-executive Directors Management For For 17 Approve Award of Ordinary Shares to the Senior Independent Director Management For For 18 Approve Award of Ordinary Shares to the Chairman Management For For 19 Authorise Issue of Equity without Pre-emptive Rights Management For For 20 Authorise Market Purchase of Ordinary Shares and American Depositary Shares Management For For RESOLUTE ENERGY CORPORATION Meeting Date:MAY 12, 2017 Record Date:MAR 14, 2017 Meeting Type:ANNUAL Ticker:REN Security ID:76116A306 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director James M. Piccone Management For For 1.2 Elect Director Thomas O. Hicks, Jr. Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Amend Omnibus Stock Plan Management For For 5 Approve Shareholder Rights Plan Management For Against 6 Ratify KPMG LLP as Auditors Management For For RICE ENERGY INC. Meeting Date:MAY 31, 2017 Record Date:APR 03, 2017 Meeting Type:ANNUAL Ticker:RICE Security ID:762760106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Daniel J. Rice, III Management For For 1.2 Elect Director John McCartney Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Ernst & Young LLP as Auditors Management For For RIO TINTO PLC Meeting Date:APR 12, 2017 Record Date:MAR 03, 2017 Meeting Type:ANNUAL Ticker:RIO Security ID:767204100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report for UK Law Purposes Management For For 3 Approve Remuneration Report for Australian Law Purposes Management For For 4 Approve the Potential Termination of Benefits for Australian Law Purposes Management For For 5 Re-elect Megan Clark as Director Management For For 6 Elect David Constable as Director Management For For 7 Re-elect Jan du Plessis as Director Management For For 8 Re-elect Ann Godbehere as Director Management For For 9 Elect Simon Henry as Director Management For For 10 Elect Jean-Sebastien Jacques as Director Management For For 11 Elect Sam Laidlaw as Director Management For For 12 Re-elect Michael L'Estrange as Director Management For For 13 Re-elect Chris Lynch as Director Management For For 14 Re-elect Paul Tellier as Director Management For For 15 Re-elect Simon Thompson as Director Management For For 16 Re-elect John Varley as Director Management For For 17 Reappoint PricewaterhouseCoopers LLP as Auditors Management For For 18 Authorise the Audit Committee to Fix Remuneration of Auditors Management For For 19 Authorise EU Political Donations and Expenditure Management For For 20 Authorise Issue of Equity with Pre-emptive Rights Management For For 21 Authorise Issue of Equity without Pre-emptive Rights Management For For 22 Authorise Market Purchase of Ordinary Shares Management For For 23 Authorise the Company to Call General Meeting with Two Weeks' Notice Management For For RIO TINTO PLC Meeting Date:JUN 27, 2017 Record Date:MAY 30, 2017 Meeting Type:SPECIAL Ticker:RIO Security ID:767204100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Disposal of Coal & Allied Industries Limited to Yancoal Australia Limited Management For For ROWAN COMPANIES PLC Meeting Date:MAY 25, 2017 Record Date:MAR 29, 2017 Meeting Type:ANNUAL Ticker:RDC Security ID:G7665A101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director William E. Albrecht Management For For 1b Elect Director Thomas P. Burke Management For For 1c Elect Director Thomas R. Hix Management For For 1d Elect Director Jack B. Moore Management For For 1e Elect Director Thierry Pilenko Management For For 1f Elect Director Suzanne P. Nimocks Management For For 1g Elect Director John J. Quicke Management For For 1h Elect Director Tore I. Sandvold Management For For 1i Elect Director Charles L. Szews Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Approve Remuneration Policy Management For For 5 Approve Remuneration Report Management For For 6 Accept Financial Statements and Statutory Reports Management For For 7 Ratify Deloitte U.S as Auditors Management For For 8 Reappoint Deloitte U.K. as Auditors Management For For 9 Authorize Board to Fix Remuneration of Auditors Management For For 10 Amend Omnibus Stock Plan Management For For 11 Resolution to Approve the Form of Share Repurchase Contracts and Repurchase Counterparties Management For For 12 Resolution Authorizing the Board to Allot Equity Securities Management For For 13 Issue of Equity or Equity-Linked Securities without Pre-emptive Rights Management For For 14 Issue of Equity or Equity-Linked Securities without Pre-emptive Rights Management For For ROYAL DUTCH SHELL PLC Meeting Date:MAY 23, 2017 Record Date:APR 13, 2017 Meeting Type:ANNUAL Ticker:RDSA Security ID:780259206 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Policy Management For For 3 Approve Remuneration Report Management For For 4 Elect Catherine Hughes as Director Management For For 5 Elect Roberto Setubal as Director Management For For 6 Re-elect Ben van Beurden as Director Management For For 7 Re-elect Guy Elliott as Director Management For For 8 Re-elect Euleen Goh as Director Management For For 9 Re-elect Charles Holliday as Director Management For For 10 Re-elect Gerard Kleisterlee as Director Management For For 11 Re-elect Sir Nigel Sheinwald as Director Management For For 12 Re-elect Linda Stuntz as Director Management For For 13 Elect Jessica Uhl as Director Management For For 14 Re-elect Hans Wijers as Director Management For For 15 Re-elect Gerrit Zalm as Director Management For For 16 Reappoint Ernst & Young LLP as Auditors Management For For 17 Authorise the Audit Committee to Fix Remuneration of Auditors Management For For 18 Authorise Issue of Equity with Pre-emptive Rights Management For For 19 Authorise Issue of Equity without Pre-emptive Rights Management For For 20 Authorise Market Purchase of Ordinary Shares Management For For 21 Request Shell to Set and Publish Targets for Reducing Greenhouse Gas (GHG) Emissions Shareholder Against Against RPC, INC. Meeting Date:APR 25, 2017 Record Date:FEB 28, 2017 Meeting Type:ANNUAL Ticker:RES Security ID:749660106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director R. Randall Rollins Management For For 1.2 Elect Director Henry B. Tippie Management For Withhold 1.3 Elect Director James B. Williams Management For For 2 Ratify Grant Thornton LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management Three Years One Year SANDFIRE RESOURCES NL Meeting Date:NOV 28, 2016 Record Date:NOV 26, 2016 Meeting Type:ANNUAL Ticker:SFR Security ID:Q82191109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve the Remuneration Report Management For For 2 Elect Maree Arnason as Director Management For For 3 Elect Robert Scott as Director Management For For 4 Elect Paul Hallam as Director Management For For 5 Approve the Grant of Performance Rights to Karl M. Simich, Managing Director and Chief Executive Officer of the Company Management For For SCHLUMBERGER LIMITED Meeting Date:APR 05, 2017 Record Date:FEB 15, 2017 Meeting Type:ANNUAL Ticker:SLB Security ID:806857108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Peter L.S. Currie Management For For 1b Elect Director Miguel M. Galuccio Management For For 1c Elect Director V. Maureen Kempston Darkes Management For For 1d Elect Director Paal Kibsgaard Management For For 1e Elect Director Nikolay Kudryavtsev Management For For 1f Elect Director Helge Lund Management For For 1g Elect Director Michael E. Marks Management For For 1h Elect Director Indra K. Nooyi Management For For 1i Elect Director Lubna S. Olayan Management For For 1j Elect Director Leo Rafael Reif Management For For 1k Elect Director Tore I. Sandvold Management For For 1l Elect Director Henri Seydoux Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Adopt and Approve Financials and Dividends Management For For 5 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 6 Approve Omnibus Stock Plan Management For For 7 Amend Employee Stock Purchase Plan Management For For SM ENERGY COMPANY Meeting Date:MAY 23, 2017 Record Date:APR 04, 2017 Meeting Type:ANNUAL Ticker:SM Security ID:78454L100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Larry W. Bickle Management For For 1.2 Elect Director Stephen R. Brand Management For For 1.3 Elect Director Loren M. Leiker Management For For 1.4 Elect Director Javan D. Ottoson Management For For 1.5 Elect Director Ramiro G. Peru Management For For 1.6 Elect Director Julio M. Quintana Management For For 1.7 Elect Director Rose M. Robeson Management For For 1.8 Elect Director William D. Sullivan Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Amend Qualified Employee Stock Purchase Plan Management For For SOUTH32 LIMITED Meeting Date:NOV 24, 2016 Record Date:NOV 22, 2016 Meeting Type:ANNUAL Ticker:S32 Security ID:Q86668102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 2a Elect Wayne Osborn as Director Management For For 2b Elect Keith Rumble as Director Management For For 3 Approve the Remuneration Report Management For For 4 Approve the Grant of Equity Awards to Graham Kerr, Chief Executive Officer and Executive Director of the Company Management For For SPECTRA ENERGY CORP Meeting Date:DEC 15, 2016 Record Date:NOV 07, 2016 Meeting Type:SPECIAL Ticker:SE Security ID:847560109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Merger Agreement Management For For 2 Advisory Vote on Golden Parachutes Management For For SRC ENERGY INC. Meeting Date:JUN 15, 2017 Record Date:APR 10, 2017 Meeting Type:ANNUAL Ticker:SRCI Security ID:78470V108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Lynn A. Peterson Management For For 1.2 Elect Director Jack N. Aydin Management For For 1.3 Elect Director Daniel E. Kelly Management For For 1.4 Elect Director Paul J. Korus Management For For 1.5 Elect Director Raymond E. McElhaney Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Change Company Name to SRC Energy Inc. Management For For SUNCOR ENERGY INC. Meeting Date:APR 27, 2017 Record Date:MAR 07, 2017 Meeting Type:ANNUAL Ticker:SU Security ID:867224107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Patricia M. Bedient Management For For 1.2 Elect Director Mel E. Benson Management For For 1.3 Elect Director Jacynthe Cote Management For For 1.4 Elect Director Dominic D'Alessandro Management For For 1.5 Elect Director John D. Gass Management For For 1.6 Elect Director John R. Huff Management For For 1.7 Elect Director Maureen McCaw Management For For 1.8 Elect Director Michael W. O'Brien Management For For 1.9 Elect Director Eira M. Thomas Management For For 1.10 Elect Director Steven W. Williams Management For For 1.11 Elect Director Michael M. Wilson Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Amend Stock Option Plan Management For For 4 Advisory Vote on Executive Compensation Approach Management For For SUPERIOR ENERGY SERVICES, INC. Meeting Date:MAY 23, 2017 Record Date:APR 03, 2017 Meeting Type:ANNUAL Ticker:SPN Security ID:868157108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Harold J. Bouillion Management For For 1.2 Elect Director David D. Dunlap Management For For 1.3 Elect Director James M. Funk Management For For 1.4 Elect Director Terence E. Hall Management For For 1.5 Elect Director Peter D. Kinnear Management For For 1.6 Elect Director Janiece M. Longoria Management For For 1.7 Elect Director Michael M. McShane Management For For 1.8 Elect Director W. Matt Ralls Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify KPMG LLP as Auditors Management For For TAHOE RESOURCES INC. Meeting Date:MAY 03, 2017 Record Date:MAR 20, 2017 Meeting Type:ANNUAL Ticker:THO Security ID:873868103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director C. Kevin McArthur Management For For 1.2 Elect Director Ronald W. Clayton Management For For 1.3 Elect Director Tanya M. Jakusconek Management For For 1.4 Elect Director Charles A. Jeannes Management For For 1.5 Elect Director Drago G. Kisic Management For For 1.6 Elect Director Alan C. Moon Management For For 1.7 Elect Director A. Dan Rovig Management For For 1.8 Elect Director Paul B. Sweeney Management For For 1.9 Elect Director James S. Voorhees Management For For 1.10 Elect Director Kenneth F. Williamson Management For For 2 Ratify Deloitte LLP as Auditors Management For For 3 Advisory Vote on Executive Compensation Approach Management For For TARGA RESOURCES CORP. Meeting Date:MAY 22, 2017 Record Date:APR 03, 2017 Meeting Type:ANNUAL Ticker:TRGP Security ID:87612G101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Charles R. Crisp Management For For 1.2 Elect Director Laura C. Fulton Management For For 1.3 Elect Director Michael A. Heim Management For For 1.4 Elect Director James W. Whalen Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Amend Omnibus Stock Plan Management For For 6 Approve Issuance of Shares of Common Stock Upon Conversion of Series A Preferred Stock and Exercise of Outstanding Warrants Management For For TECK RESOURCES LIMITED Meeting Date:APR 26, 2017 Record Date:MAR 07, 2017 Meeting Type:ANNUAL Ticker:TCK.B Security ID:878742204 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Mayank M. Ashar Management For For 1.2 Elect Director Quan Chong Management For For 1.3 Elect Director Laura L. Dottori-Attanasio Management For For 1.4 Elect Director Edward C. Dowling Management For For 1.5 Elect Director Eiichi Fukuda Management For For 1.6 Elect Director Norman B. Keevil Management For For 1.7 Elect Director Norman B. Keevil, III Management For For 1.8 Elect Director Takeshi Kubota Management For For 1.9 Elect Director Donald R. Lindsay Management For For 1.10 Elect Director Tracey L. McVicar Management For For 1.11 Elect Director Kenneth W. Pickering Management For For 1.12 Elect Director Una M. Power Management For For 1.13 Elect Director Warren S. R. Seyffert Management For For 1.14 Elect Director Timothy R. Snider Management For For 2 Approve PricewaterhouseCoopers LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Advisory Vote on Executive Compensation Approach Management For For THE MOSAIC COMPANY Meeting Date:MAY 18, 2017 Record Date:MAR 21, 2017 Meeting Type:ANNUAL Ticker:MOS Security ID:61945C103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Nancy E. Cooper Management For For 1b Elect Director Gregory L. Ebel Management For For 1c Elect Director Timothy S. Gitzel Management For For 1d Elect Director Denise C. Johnson Management For For 1e Elect Director Emery N. Koenig Management For For 1f Elect Director Robert L. Lumpkins Management For For 1g Elect Director William T. Monahan Management For For 1h Elect Director James ('Joc') C. O'Rourke Management For For 1i Elect Director James L. Popowich Management For For 1j Elect Director David T. Seaton Management For For 1k Elect Director Steven M. Seibert Management For For 1l Elect Director Kelvin W. Westbrook Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year TOTAL SA Meeting Date:MAY 26, 2017 Record Date:APR 24, 2017 Meeting Type:ANNUAL/SPECIAL Ticker:FP Security ID:89151E109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Statutory Reports Management For For 2 Approve Consolidated Financial Statements and Statutory Reports Management For For 3 Approve Allocation of Income and Dividends of EUR 2.45 per Share Management For For 4 Approve Stock Dividend Program (Cash or New Shares) Management For For 5 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 6 Reelect Patricia Barbizet as Director Management For For 7 Reelect Marie-Christine Coisne-Roquette as Director Management For For 8 Elect Mark Cutifani as Director Management For For 9 Elect Carlos Tavares as Director Management For For 10 Receive Auditors' Special Report on Related-Party Transactions Mentioning the Absence of New Transactions Management For For 11 Non-Binding Vote on Compensation of Patrick Pouyanne, CEO and Chairman Management For For 12 Approve Remuneration Policy of Chairman and CEO Management For For 13 Authorize Decrease in Share Capital via Cancellation of Repurchased Shares Management For For UNITED STATES STEEL CORPORATION Meeting Date:APR 25, 2017 Record Date:FEB 27, 2017 Meeting Type:ANNUAL Ticker:X Security ID:912909108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Patricia Diaz Dennis Management For For 1b Elect Director Dan O. Dinges Management For For 1c Elect Director John G. Drosdick Management For For 1d Elect Director John J. Engel Management For For 1e Elect Director Murry S. Gerber Management For For 1f Elect Director Stephen J. Girsky Management For For 1g Elect Director Mario Longhi Management For For 1h Elect Director Paul A. Mascarenas Management For For 1i Elect Director Glenda G. McNeal Management For For 1j Elect Director Robert J. Stevens Management For For 1k Elect Director David S. Sutherland Management For For 1l Elect Director Patricia A. Tracey Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Amend Omnibus Stock Plan Management For For 5 Amend Certificate of Incorporation to Eliminate References to a Classified Board Structure Management For For 6 Ratify PricewaterhouseCoopers LLP as Auditors Management For For VALERO ENERGY CORPORATION Meeting Date:MAY 03, 2017 Record Date:MAR 07, 2017 Meeting Type:ANNUAL Ticker:VLO Security ID:91913Y100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director H. Paulett Eberhart Management For For 1b Elect Director Joseph W. Gorder Management For For 1c Elect Director Kimberly S. Greene Management For For 1d Elect Director Deborah P. Majoras Management For For 1e Elect Director Donald L. Nickles Management For For 1f Elect Director Philip J. Pfeiffer Management For For 1g Elect Director Robert A. Profusek Management For For 1h Elect Director Susan Kaufman Purcell Management For For 1i Elect Director Stephen M. Waters Management For For 1j Elect Director Randall J. Weisenburger Management For For 1k Elect Director Rayford Wilkins, Jr. Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year WEATHERFORD INTERNATIONAL PLC Meeting Date:JUN 15, 2017 Record Date:APR 18, 2017 Meeting Type:ANNUAL Ticker:WFT Security ID:G48833100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1A Elect Director Mohamed A. Awad Management For For 1B Elect Director David J. Butters Management For For 1C Elect Director John D. Gass Management For For 1D Elect Director Emyr Jones Parry Management For For 1E Elect Director Francis S. Kalman Management For For 1F Elect Director William E. Macaulay Management For For 1G Elect Director Mark A. McCollum Management For For 1H Elect Director Robert K. Moses, Jr. Management For For 1I Elect Director Guillermo Ortiz Management For Against 2 Approve KPMG LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Amend Omnibus Stock Plan Management For For Franklin Small Cap Growth Fund 2U, INC. Meeting Date:JUN 05, 2017 Record Date:APR 24, 2017 Meeting Type:ANNUAL Ticker:TWOU Security ID:90214J101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Sallie L. Krawcheck Management For For 1.2 Elect Director Mark J. Chernis Management For For 1.3 Elect Director John M. Larson Management For For 1.4 Elect Director Edward S. Macias Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Approve Qualified Employee Stock Purchase Plan Management For For ACLARIS THERAPEUTICS, INC. Meeting Date:JUN 15, 2017 Record Date:APR 17, 2017 Meeting Type:ANNUAL Ticker:ACRS Security ID:00461U105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Anand Mehra Management For For 1.2 Elect Director Andrew Powell Management For For 1.3 Elect Director Stephen A. Tullman Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For ALARM.COM HOLDINGS, INC. Meeting Date:MAY 23, 2017 Record Date:MAR 27, 2017 Meeting Type:ANNUAL Ticker:ALRM Security ID:011642105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Timothy McAdam Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For ALLEGIANT TRAVEL COMPANY Meeting Date:JUN 29, 2017 Record Date:MAY 01, 2017 Meeting Type:ANNUAL Ticker:ALGT Security ID:01748X102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1A Elect Director Montie Brewer Management For For 1B Elect Director Gary Ellmer Management For For 1C Elect Director Maurice J. Gallagher, Jr. Management For For 1D Elect Director Linda A. Marvin Management For For 1E Elect Director Charles W. Pollard Management For For 1F Elect Director John Redmond Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management Three Years One Year 4 Ratify KPMG LLP as Auditors Management For For ALTRA INDUSTRIAL MOTION CORP. Meeting Date:APR 26, 2017 Record Date:MAR 14, 2017 Meeting Type:ANNUAL Ticker:AIMC Security ID:02208R106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Edmund M. Carpenter Management For For 1.2 Elect Director Carl R. Christenson Management For For 1.3 Elect Director Lyle G. Ganske Management For For 1.4 Elect Director Michael S. Lipscomb Management For For 1.5 Elect Director Larry P. McPherson Management For For 1.6 Elect Director Thomas W. Swidarski Management For For 1.7 Elect Director James H. Woodward, Jr. Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Amend Omnibus Stock Plan Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Advisory Vote on Say on Pay Frequency Management One Year One Year AMERICAN RENAL ASSOCIATES HOLDINGS, INC. Meeting Date:JUN 16, 2017 Record Date:APR 21, 2017 Meeting Type:ANNUAL Ticker:ARA Security ID:029227105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Michael E. Boxer Management For For 1.2 Elect Director Thomas W. Erickson Management For For 1.3 Elect Director Robert H. Fish Management For For 2 Ratify Grant Thornton LLP as Auditors Management For For ARATANA THERAPEUTICS, INC. Meeting Date:JUN 21, 2017 Record Date:APR 26, 2017 Meeting Type:ANNUAL Ticker:PETX Security ID:03874P101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Laura A. Brege Management For For 1.2 Elect Director Robert 'Rip' Gerber, Jr. Management For For 1.3 Elect Director Wendy L. Yarno Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For ASTRONICS CORPORATION Meeting Date:MAY 31, 2017 Record Date:APR 12, 2017 Meeting Type:ANNUAL Ticker:ATRO Security ID:046433108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Raymond W. Boushie Management For For 1.2 Elect Director Robert T. Brady Management For For 1.3 Elect Director John B. Drenning Management For Withhold 1.4 Elect Director Jeffrey D. Frisby Management For For 1.5 Elect Director Peter J. Gundermann Management For For 1.6 Elect Director Warren C. Johnson Management For For 1.7 Elect Director Kevin T. Keane Management For For 1.8 Elect Director Neil Kim Management For For 1.9 Elect Director Robert J. McKenna Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Approve Omnibus Stock Plan Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Advisory Vote on Say on Pay Frequency Management Three Years One Year AT HOME GROUP INC. Meeting Date:JUN 08, 2017 Record Date:APR 18, 2017 Meeting Type:ANNUAL Ticker:HOME Security ID:04650Y100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Lewis L. Bird, III Management For Withhold 1.2 Elect Director Elisabeth B. Charles Management For Withhold 1.3 Elect Director Allen I. Questrom Management For Withhold 2 Ratify Ernst & Young LLP as Auditors Management For For AVEXIS, INC. Meeting Date:MAY 30, 2017 Record Date:APR 05, 2017 Meeting Type:ANNUAL Ticker:AVXS Security ID:05366U100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Paul F. Manning Management For For 1.2 Elect Director Sean P. Nolan Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For BAZAARVOICE, INC. Meeting Date:OCT 12, 2016 Record Date:AUG 15, 2016 Meeting Type:ANNUAL Ticker:BV Security ID:073271108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Gene Austin Management For For 1.2 Elect Director Steven H. Berkowitz Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For BEACON ROOFING SUPPLY, INC. Meeting Date:FEB 10, 2017 Record Date:DEC 16, 2016 Meeting Type:ANNUAL Ticker:BECN Security ID:073685109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Robert R. Buck Management For For 1.2 Elect Director Paul M. Isabella Management For For 1.3 Elect Director Carl T. Berquist Management For For 1.4 Elect Director Richard W. Frost Management For For 1.5 Elect Director Alan Gershenhorn Management For For 1.6 Elect Director Philip W. Knisely Management For For 1.7 Elect Director Robert M. McLaughlin Management For For 1.8 Elect Director Neil S. Novich Management For For 1.9 Elect Director Stuart A. Randle Management For For 1.10 Elect Director Douglas L. Young Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Approve Executive Incentive Bonus Plan Management For For BOTTOMLINE TECHNOLOGIES (DE), INC. Meeting Date:NOV 17, 2016 Record Date:SEP 28, 2016 Meeting Type:ANNUAL Ticker:EPAY Security ID:101388106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Jennifer M. Gray Management For For 1.2 Elect Director Benjamin E. Robinson, III Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Amend Omnibus Stock Plan Management For For 4 Ratify Ernst & Young LLP as Auditors Management For For BROADSOFT, INC. Meeting Date:APR 27, 2017 Record Date:MAR 03, 2017 Meeting Type:ANNUAL Ticker:BSFT Security ID:11133B409 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director John D. Markley, Jr. Management For For 1.2 Elect Director David Bernardi Management For For 1.3 Elect Director Jane A. Dietze Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify PricewaterhouseCoopers LLP as Auditors Management For For BUFFALO WILD WINGS, INC. Meeting Date:JUN 02, 2017 Record Date:APR 13, 2017 Meeting Type:PROXY CONTEST Ticker:BWLD Security ID:119848109 Proposal No Proposal Proposed By Management Recommendation Vote Cast Management Proxy (Yellow Proxy Card) 1.1 Elect Director Cynthia L. Davis Management For Did Not Vote 1.2 Elect Director Andre J. Fernandez Management For Did Not Vote 1.3 Elect Director Janice L. Fields Management For Did Not Vote 1.4 Elect Director Harry A. Lawton Management For Did Not Vote 1.5 Elect Director J. Oliver Maggard Management For Did Not Vote 1.6 Elect Director Jerry R. Rose Management For Did Not Vote 1.7 Elect Director Sam B. Rovit Management For Did Not Vote 1.8 Elect Director Harmit J. Singh Management For Did Not Vote 1.9 Elect Director Sally J. Smith Management For Did Not Vote 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Did Not Vote 3 Advisory Vote on Say on Pay Frequency Management One Year Did Not Vote 4 Approve Omnibus Stock Plan Management For Did Not Vote 5 Ratify KPMG LLP as Auditors Management For Did Not Vote Proposal No Proposal Proposed By Dissident Recommendation Vote Cast Dissident Proxy (White Proxy Card) 1.1 Elect Director Scott O. Bergren Shareholder For For 1.2 Elect Director Richard T. McGuire, III Shareholder For For 1.3 Management Nominee Sam B. Rovit Shareholder For For 1.4 Elect Director Emil Lee Sanders Shareholder For Withhold 1.5 Management Nominee Andre J. Fernandez Shareholder For For 1.6 Management Nominee Janice L. Fields Shareholder For For 1.7 Management Nominee Harry A. Lawton Shareholder For For 1.8 Management Nominee Harmit J. Singh Shareholder For For 1.9 Management Nominee Sally J. Smith Shareholder For For 2 Amend Bylaws Management For For 3 Ratify KPMG LLP as Auditors Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 6 Approve Omnibus Stock Plan Management For For CALLIDUS SOFTWARE INC. Meeting Date:JUN 14, 2017 Record Date:APR 17, 2017 Meeting Type:ANNUAL Ticker:CALD Security ID:13123E500 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Kevin M. Klausmeyer Management For For 1b Elect Director James D. White Management For For 2 Amend Omnibus Stock Plan Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Ratify KPMG LLP as Auditors Management For For CAVIUM, INC. Meeting Date:JUN 20, 2017 Record Date:APR 24, 2017 Meeting Type:ANNUAL Ticker:CAVM Security ID:14964U108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Edward H. Frank Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Advisory Vote on Say on Pay Frequency Management One Year One Year CELLDEX THERAPEUTICS, INC. Meeting Date:JUN 15, 2017 Record Date:APR 20, 2017 Meeting Type:ANNUAL Ticker:CLDX Security ID:15117B103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Larry Ellberger Management For For 1.2 Elect Director Anthony S. Marucci Management For For 1.3 Elect Director Keith L. Brownlie Management For For 1.4 Elect Director Herbert J. Conrad Management For For 1.5 Elect Director James J. Marino Management For For 1.6 Elect Director Gerald McMahon Management For For 1.7 Elect Director Harry H. Penner, Jr. Management For For 1.8 Elect Director Karen L. Shoos Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Approve Issuance of Shares for a Private Placement Management For For 4 Amend Omnibus Stock Plan Management For For 5 Amend Qualified Employee Stock Purchase Plan Management For For 6 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 7 Advisory Vote on Say on Pay Frequency Management One Year One Year CHEMICAL FINANCIAL CORPORATION Meeting Date:APR 26, 2017 Record Date:FEB 27, 2017 Meeting Type:ANNUAL Ticker:CHFC Security ID:163731102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director James R. Fitterling Management For For 1.2 Elect Director Ronald A. Klein Management For For 1.3 Elect Director Richard M. Lievense Management For For 1.4 Elect Director Barbara J. Mahone Management For For 1.5 Elect Director John E. Pelizzari Management For For 1.6 Elect Director David T. Provost Management For For 1.7 Elect Director David B. Ramaker Management For For 1.8 Elect Director Larry D. Stauffer Management For For 1.9 Elect Director Jeffrey L. Tate Management For For 1.10 Elect Director Gary Torgow Management For For 1.11 Elect Director Arthur A. Weiss Management For For 1.12 Elect Director Franklin C. Wheatlake Management For For 2 Increase Authorized Common Stock Management For For 3 Approve Omnibus Stock Plan Management For For 4 Ratify KPMG LLP as Auditors Management For For 5 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 6 Advisory Vote on Say on Pay Frequency Management One Year One Year COGNEX CORPORATION Meeting Date:APR 27, 2017 Record Date:MAR 03, 2017 Meeting Type:ANNUAL Ticker:CGNX Security ID:192422103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Patrick A. Alias Management For For 1.2 Elect Director Theodor Krantz Management For For 1.3 Elect Director J. Bruce Robinson Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify Grant Thornton LLP as Auditors Management For For 5 Adopt a Policy on Board Diversity Shareholder Against For COLLEGIUM PHARMACEUTICAL, INC. Meeting Date:MAY 24, 2017 Record Date:APR 04, 2017 Meeting Type:ANNUAL Ticker:COLL Security ID:19459J104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Michael T. Heffernan Management For For 1.2 Elect Director Gino Santini Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For CORESITE REALTY CORPORATION Meeting Date:MAY 24, 2017 Record Date:MAR 24, 2017 Meeting Type:ANNUAL Ticker:COR Security ID:21870Q105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Robert G. Stuckey Management For For 1.2 Elect Director Paul E. Szurek Management For For 1.3 Elect Director James A. Attwood, Jr. Management For For 1.4 Elect Director Kelly C. Chambliss Management For For 1.5 Elect Director Michael R. Koehler Management For For 1.6 Elect Director J. David Thompson Management For For 1.7 Elect Director David A. Wilson Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year CORIUM INTERNATIONAL, INC. Meeting Date:MAR 09, 2017 Record Date:JAN 09, 2017 Meeting Type:ANNUAL Ticker:CORI Security ID:21887L107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Peter D. Staple Management For For 1.2 Elect Director Ivan Gergel Management For For 1.3 Elect Director Robert W. Thomas Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For CUBIC CORPORATION Meeting Date:FEB 20, 2017 Record Date:DEC 23, 2016 Meeting Type:ANNUAL Ticker:CUB Security ID:229669106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Walter C. Zable Management For For 1.2 Elect Director Bruce G. Blakley Management For For 1.3 Elect Director Maureen Breakiron-Evans Management For For 1.4 Elect Director Bradley H. Feldmann Management For For 1.5 Elect Director Edwin A. Guiles Management For For 1.6 Elect Director Janice M. Hamby Management For For 1.7 Elect Director Steven J. Norris Management For For 1.8 Elect Director John H. Warner, Jr. Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify Ernst & Young LLP as Auditors Management For For DEXCOM, INC. Meeting Date:MAY 31, 2017 Record Date:APR 07, 2017 Meeting Type:ANNUAL Ticker:DXCM Security ID:252131107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Richard Collins Management For For 1b Elect Director Mark Foletta Management For For 1c Elect Director Eric J. Topol Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Amend Omnibus Stock Plan Management For Against 6 Increase Authorized Common Stock Management For Against DIGITALGLOBE, INC. Meeting Date:JUN 22, 2017 Record Date:APR 24, 2017 Meeting Type:ANNUAL Ticker:DGI Security ID:25389M877 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1A Elect Director Howell M. Estes, III Management For Against 1B Elect Director Kimberly Till Management For For 1C Elect Director Eddy Zervigon Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year ECHO GLOBAL LOGISTICS, INC. Meeting Date:JUN 16, 2017 Record Date:APR 21, 2017 Meeting Type:ANNUAL Ticker:ECHO Security ID:27875T101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Douglas R. Waggoner Management For For 1.2 Elect Director Samuel K. Skinner Management For For 1.3 Elect Director Matthew Ferguson Management For For 1.4 Elect Director David Habiger Management For For 1.5 Elect Director Nelda J. Connors Management For For 1.6 Elect Director William M. Farrow, III Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Amend Omnibus Stock Plan Management For Against 5 Advisory Vote on Say on Pay Frequency Management One Year One Year EDGE THERAPEUTICS, INC. Meeting Date:JUN 20, 2017 Record Date:APR 24, 2017 Meeting Type:ANNUAL Ticker:EDGE Security ID:279870109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Isaac Blech Management For For 1.2 Elect Director James Loughlin Management For For 1.3 Elect Director R. Loch Macdonald Management For For 2 Ratify KPMG LLP as Auditors Management For For EVERCORE PARTNERS INC. Meeting Date:JUN 12, 2017 Record Date:APR 20, 2017 Meeting Type:ANNUAL Ticker:EVR Security ID:29977A105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Roger C. Altman Management For For 1.2 Elect Director Richard I. Beattie Management For For 1.3 Elect Director Gail B. Harris Management For For 1.4 Elect Director Robert B. Millard Management For For 1.5 Elect Director Willard J. Overlock, Jr. Management For For 1.6 Elect Director Simon M. Robertson Management For For 1.7 Elect Director Ralph L. Schlosstein Management For For 1.8 Elect Director John S. Weinberg Management For For 1.9 Elect Director William J. Wheeler Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify Deloitte & Touche LLP as Auditors Management For For FARO TECHNOLOGIES, INC. Meeting Date:MAY 12, 2017 Record Date:MAR 17, 2017 Meeting Type:ANNUAL Ticker:FARO Security ID:311642102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Stephen R. Cole Management For For 1.2 Elect Director Marvin R. Sambur Management For For 2 Ratify Grant Thornton LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year FIVE BELOW, INC. Meeting Date:JUN 20, 2017 Record Date:APR 25, 2017 Meeting Type:ANNUAL Ticker:FIVE Security ID:33829M101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Joel D. Anderson Management For For 1b Elect Director Kathleen S. Barclay Management For For 1c Elect Director Thomas M. Ryan Management For For 2 Ratify KPMG LLP as Auditors Management For For FLUIDIGM CORPORATION Meeting Date:AUG 03, 2016 Record Date:JUN 10, 2016 Meeting Type:ANNUAL Ticker:FLDM Security ID:34385P108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Samuel D. Colella Management For For 1.2 Elect Director Gajus V. Worthington Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify PricewaterhouseCoopers LLP as Auditors Management For For GRAND CANYON EDUCATION, INC. Meeting Date:JUN 14, 2017 Record Date:APR 20, 2017 Meeting Type:ANNUAL Ticker:LOPE Security ID:38526M106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Brian E. Mueller Management For For 1.2 Elect Director Sara R. Dial Management For For 1.3 Elect Director Jack A. Henry Management For For 1.4 Elect Director Kevin F. Warren Management For For 1.5 Elect Director David J. Johnson Management For For 2 Approve Omnibus Stock Plan Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Ratify KPMG LLP as Auditors Management For For GUIDEWIRE SOFTWARE, INC. Meeting Date:DEC 01, 2016 Record Date:OCT 07, 2016 Meeting Type:ANNUAL Ticker:GWRE Security ID:40171V100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Craig Conway Management For For 1.2 Elect Director Guy Dubois Management For For 2 Adopt the Jurisdiction of Incorporation as the Exclusive Forum for Certain Disputes Management For Against 3 Ratify KPMG LLP as Auditors Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For H.B. FULLER COMPANY Meeting Date:APR 06, 2017 Record Date:FEB 08, 2017 Meeting Type:ANNUAL Ticker:FUL Security ID:359694106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director J. Michael Losh Management For For 1.2 Elect Director Lee R. Mitau Management For For 1.3 Elect Director R. William Van Sant Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify KPMG LLP as Auditors Management For For HEALTHEQUITY, INC. Meeting Date:JUN 22, 2017 Record Date:APR 24, 2017 Meeting Type:ANNUAL Ticker:HQY Security ID:42226A107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Robert W. Selander Management For For 1.2 Elect Director Jon Kessler Management For For 1.3 Elect Director Stephen D. Neeleman Management For For 1.4 Elect Director Frank A. Corvino Management For For 1.5 Elect Director Adrian T. Dillon Management For For 1.6 Elect Director Evelyn Dilsaver Management For For 1.7 Elect Director Frank T. Medici Management For For 1.8 Elect Director Ian Sacks Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year HERON THERAPEUTICS, INC. Meeting Date:JUN 12, 2017 Record Date:APR 17, 2017 Meeting Type:ANNUAL Ticker:HRTX Security ID:427746102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Kevin C. Tang Management For For 1.2 Elect Director Barry D. Quart Management For For 1.3 Elect Director Robert H. Rosen Management For For 1.4 Elect Director Craig A. Johnson Management For Withhold 1.5 Elect Director John W. Poyhonen Management For Withhold 1.6 Elect Director Christian Waage Management For For 2 Ratify OUM & Co. LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Increase Authorized Common Stock Management For For 5 Amend Omnibus Stock Plan Management For For 6 Amend Qualified Employee Stock Purchase Plan Management For For HOSTESS BRANDS, INC. Meeting Date:JUN 15, 2017 Record Date:APR 21, 2017 Meeting Type:ANNUAL Ticker:TWNK Security ID:44109J106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Mark R. Stone Management For For 1.2 Elect Director William D. Toler Management For For 2 Ratify KPMG LLP as Auditors Management For For HOULIHAN LOKEY, INC. Meeting Date:OCT 21, 2016 Record Date:AUG 24, 2016 Meeting Type:ANNUAL Ticker:HLI Security ID:441593100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Scott L. Beiser Management For Withhold 1.2 Elect Director Jacqueline B. Kosecoff Management For For 1.3 Elect Director Robert J.B. Lenhardt Management For For 2 Ratify KPMG LLP as Auditors Management For For HUBSPOT, INC. Meeting Date:JUN 07, 2017 Record Date:APR 12, 2017 Meeting Type:ANNUAL Ticker:HUBS Security ID:443573100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Julie Herendeen Management For For 1.2 Elect Director Michael Simon Management For For 1.3 Elect Director Jay Simons Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year IMAX CORPORATION Meeting Date:JUN 06, 2017 Record Date:APR 11, 2017 Meeting Type:ANNUAL Ticker:IMAX Security ID:45245E109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Neil S. Braun Management For For 1.2 Elect Director Eric A. Demirian Management For Withhold 1.3 Elect Director Kevin Douglas Management For For 1.4 Elect Director Greg Foster Management For For 1.5 Elect Director Richard L. Gelfond Management For For 1.6 Elect Director David W. Leebron Management For For 1.7 Elect Director Michael Lynne Management For Withhold 1.8 Elect Director Michael MacMillan Management For For 1.9 Elect Director Dana Settle Management For For 1.10 Elect Director Darren Throop Management For Withhold 1.11 Elect Director Bradley J. Wechsler Management For For 2 Approve PricewaterhouseCoopers LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Advisory Vote on Say on Pay Frequency Management One Year One Year INGEVITY CORPORATION Meeting Date:APR 27, 2017 Record Date:MAR 07, 2017 Meeting Type:ANNUAL Ticker:NGVT Security ID:45688C107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Richard B. Kelson Management For For 1.2 Elect Director D. Michael Wilson Management For For 2 Approve Qualified Employee Stock Purchase Plan Management For For 3 Amend Omnibus Stock Plan Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Advisory Vote on Say on Pay Frequency Management One Year One Year 6 Ratify PricewaterhouseCoopers LLP as Auditors Management For For INTEGER HOLDINGS CORPORATION Meeting Date:MAY 23, 2017 Record Date:APR 07, 2017 Meeting Type:ANNUAL Ticker:ITGR Security ID:45826H109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Pamela G. Bailey Management For For 1.2 Elect Director Joseph W. Dziedzic Management For For 1.3 Elect Director Jean Hobby Management For For 1.4 Elect Director M. Craig Maxwell Management For For 1.5 Elect Director Filippo Passerini Management For For 1.6 Elect Director Bill R. Sanford Management For For 1.7 Elect Director Peter H. Soderberg Management For For 1.8 Elect Director Donald J. Spence Management For For 1.9 Elect Director William B. Summers, Jr. Management For For 2 Amend Executive Incentive Bonus Plan Management For For 3 Ratify Deloitte & Touche LLP as Auditors Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Advisory Vote on Say on Pay Frequency Management One Year One Year INTEGRATED DEVICE TECHNOLOGY, INC. Meeting Date:SEP 20, 2016 Record Date:JUL 26, 2016 Meeting Type:ANNUAL Ticker:IDTI Security ID:458118106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director John Schofield Management For For 1.2 Elect Director Gregory L. Waters Management For For 1.3 Elect Director Umesh Padval Management For For 1.4 Elect Director Gordon Parnell Management For For 1.5 Elect Director Ken Kannappan Management For For 1.6 Elect Director Robert Rango Management For For 1.7 Elect Director Norman Taffe Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify PricewaterhouseCoopers LLP as Auditors Management For For INTERFACE, INC. Meeting Date:MAY 16, 2017 Record Date:MAR 10, 2017 Meeting Type:ANNUAL Ticker:TILE Security ID:458665304 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director John P. Burke Management For For 1.2 Elect Director Andrew B. Cogan Management For Withhold 1.3 Elect Director Carl I. Gable Management For For 1.4 Elect Director Jay D. Gould Management For For 1.5 Elect Director Daniel T. Hendrix Management For For 1.6 Elect Director Christopher G. Kennedy Management For For 1.7 Elect Director K. David Kohler Management For For 1.8 Elect Director Erin A. Matts Management For For 1.9 Elect Director James B. Miller, Jr. Management For Withhold 1.10 Elect Director Sheryl D. Palmer Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify BDO USA, LLP as Auditors Management For For INTERSIL CORPORATION Meeting Date:DEC 08, 2016 Record Date:OCT 25, 2016 Meeting Type:SPECIAL Ticker:ISIL Security ID:46069S109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Merger Agreement Management For For 2 Adjourn Meeting Management For For 3 Advisory Vote on Golden Parachutes Management For For INTERXION HOLDING NV Meeting Date:JUN 30, 2017 Record Date:JUN 02, 2017 Meeting Type:ANNUAL Ticker:INXN Security ID:N47279109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Adopt Financial Statements and Statutory Reports Management For For 2 Approve Discharge of Board of Directors Management For For 3.a Elect Frank Esser as Director Management For For 3.b Elect Mark Heraghty as Director Management For For 4 Approve Grant of Shares to Non-Executive Director Management For For 5.a Grant Board Authority to Issue Shares Re: Employee Incentive Schemes Management For Against 5.b Grant Board Authority to Issue Shares Up To 10 Percent of Issued Capital Plus Management For For 6 Ratify KPMG as Auditors Management For For 7 Other Business (Non-Voting) Management None None IRHYTHM TECHNOLOGIES, INC. Meeting Date:JUN 14, 2017 Record Date:APR 17, 2017 Meeting Type:ANNUAL Ticker:IRTC Security ID:450056106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1A Elect Director Kevin M. King Management For For 1B Elect Director Raymond W. Scott Management For Against 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For KARYOPHARM THERAPEUTICS INC. Meeting Date:JUN 15, 2017 Record Date:APR 18, 2017 Meeting Type:ANNUAL Ticker:KPTI Security ID:48576U106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director J. Scott Garland Management For For 1.2 Elect Director Barry E. Greene Management For For 1.3 Elect Director Mansoor Raza Mirza Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For KB HOME Meeting Date:APR 13, 2017 Record Date:FEB 10, 2017 Meeting Type:ANNUAL Ticker:KBH Security ID:48666K109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Timothy W. Finchem Management For For 1.2 Elect Director Stuart A. Gabriel Management For For 1.3 Elect Director Thomas W. Gilligan Management For For 1.4 Elect Director Kenneth M. Jastrow, II Management For For 1.5 Elect Director Robert L. Johnson Management For Against 1.6 Elect Director Melissa Lora Management For For 1.7 Elect Director Jeffery T. Mezger Management For For 1.8 Elect Director Robert L. Patton, Jr. Management For For 1.9 Elect Director Michael M. Wood Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify Ernst & Young LLP as Auditors Management For For KENNAMETAL INC. Meeting Date:OCT 25, 2016 Record Date:AUG 26, 2016 Meeting Type:ANNUAL Ticker:KMT Security ID:489170100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Cindy L. Davis Management For For 1.2 Elect Director William J. Harvey Management For For 1.3 Elect Director William M. Lambert Management For For 1.4 Elect Director Sagar A. Patel Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Executive Incentive Bonus Plan Management For For 5 Amend Omnibus Stock Plan Management For For LATTICE SEMICONDUCTOR CORPORATION Meeting Date:FEB 28, 2017 Record Date:JAN 04, 2017 Meeting Type:SPECIAL Ticker:LSCC Security ID:518415104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Merger Agreement Management For For 2 Adjourn Meeting Management For For 3 Advisory Vote on Golden Parachutes Management For For LATTICE SEMICONDUCTOR CORPORATION Meeting Date:MAY 31, 2017 Record Date:APR 11, 2017 Meeting Type:ANNUAL Ticker:LSCC Security ID:518415104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Darin G. Billerbeck Management For For 1.2 Elect Director Robin A. Abrams Management For Withhold 1.3 Elect Director Brian M. Beattie Management For For 1.4 Elect Director John Bourgoin Management For For 1.5 Elect Director Robert R. Herb Management For For 1.6 Elect Director Mark E. Jensen Management For For 1.7 Elect Director D. Jeffrey Richardson Management For For 1.8 Elect Director Frederick D. Weber Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Amend Omnibus Stock Plan Management For For 5 Amend Non-Employee Director Omnibus Stock Plan Management For Against 6 Ratify KPMG LLP as Auditors Management For For LION BIOTECHNOLOGIES, INC. Meeting Date:JUN 01, 2017 Record Date:APR 05, 2017 Meeting Type:ANNUAL Ticker:LBIO Security ID:53619R102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Iain Dukes Management For For 1.2 Elect Director Maria Fardis Management For For 1.3 Elect Director Sanford J. Hillsberg Management For For 1.4 Elect Director Ryan Maynard Management For For 1.5 Elect Director Merrill A. McPeak Management For For 1.6 Elect Director Wayne P. Rothbaum Management For For 1.7 Elect Director Jay Venkatesan Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Change State of Incorporation [Nevada to Delaware] Management For For 4 Ratify Marcum LLP as Auditors Management For For 5 Other Business Management For For LITHIA MOTORS, INC. Meeting Date:APR 19, 2017 Record Date:FEB 28, 2017 Meeting Type:ANNUAL Ticker:LAD Security ID:536797103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Sidney B. DeBoer Management For For 1.2 Elect Director Thomas R. Becker Management For For 1.3 Elect Director Susan O. Cain Management For For 1.4 Elect Director Bryan B. DeBoer Management For For 1.5 Elect Director Kenneth E. Roberts Management For For 1.6 Elect Director David J. Robino Management For For 2 Amend Executive Incentive Bonus Plan Management For For 3 Amend Omnibus Stock Plan Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Advisory Vote on Say on Pay Frequency Management One Year One Year 6 Ratify KPMG LLP as Auditors Management For For LOXO ONCOLOGY, INC. Meeting Date:JUN 22, 2017 Record Date:APR 24, 2017 Meeting Type:ANNUAL Ticker:LOXO Security ID:548862101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Steven A. Elms Management For For 1.2 Elect Director Alan Fuhrman Management For For 1.3 Elect Director Avi Z. Naider Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For M/I HOMES, INC. Meeting Date:MAY 09, 2017 Record Date:MAR 13, 2017 Meeting Type:ANNUAL Ticker:MHO Security ID:55305B101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Phillip G. Creek Management For For 1.2 Elect Director Nancy J. Kramer Management For For 1.3 Elect Director Norman L. Traeger Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify Deloitte & Touche LLP as Auditors Management For For MACOM TECHNOLOGY SOLUTIONS HOLDINGS, INC. Meeting Date:MAR 02, 2017 Record Date:JAN 09, 2017 Meeting Type:ANNUAL Ticker:MTSI Security ID:55405Y100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Charles Bland Management For Withhold 1.2 Elect Director Stephen G. Daly Management For For 1.3 Elect Director Susan Ocampo Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For MATADOR RESOURCES COMPANY Meeting Date:JUN 01, 2017 Record Date:APR 07, 2017 Meeting Type:ANNUAL Ticker:MTDR Security ID:576485205 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Joseph Wm. Foran Management For For 1.2 Elect Director Reynald A. Baribault Management For For 1.3 Elect Director R. Gaines Baty Management For For 1.4 Elect Director William M. Byerley Management For For 1.5 Elect Director Julia P. Forrester Management For For 1.6 Elect Director Kenneth L. Stewart Management For For 2 Increase Authorized Common Stock Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Ratify KPMG LLP as Auditors Management For For MB FINANCIAL, INC. Meeting Date:MAY 23, 2017 Record Date:MAR 30, 2017 Meeting Type:ANNUAL Ticker:MBFI Security ID:55264U108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director David P. Bolger Management For For 1b Elect Director C. Bryan Daniels Management For For 1c Elect Director Mitchell Feiger Management For For 1d Elect Director Sunil Garg Management For For 1e Elect Director Charles J. Gries Management For For 1f Elect Director James N. Hallene Management For For 1g Elect Director Thomas H. Harvey Management For For 1h Elect Director Richard J. Holmstrom Management For For 1i Elect Director Karen J. May Management For For 1j Elect Director Ronald D. Santo Management For For 1k Elect Director Jennifer W. Steans Management For For 1l Elect Director Renee Togher Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify RSM US LLP as Auditors Management For For MERCURY SYSTEMS, INC. Meeting Date:OCT 19, 2016 Record Date:AUG 12, 2016 Meeting Type:ANNUAL Ticker:MRCY Security ID:589378108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director James K. Bass Management For For 1.2 Elect Director Michael A. Daniels Management For For 2 Amend Omnibus Stock Plan Management For Against 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Ratify KPMG LLP as Auditors Management For For MOBILE MINI, INC. Meeting Date:APR 27, 2017 Record Date:FEB 27, 2017 Meeting Type:ANNUAL Ticker:MINI Security ID:60740F105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Michael L. Watts Management For For 1b Elect Director Erik Olsson Management For For 1c Elect Director Sara R. Dial Management For For 1d Elect Director Jeffrey S. Goble Management For For 1e Elect Director James J. Martell Management For For 1f Elect Director Stephen A. McConnell Management For For 1g Elect Director Frederick G. McNamee, III Management For For 1h Elect Director Kimberly J. McWaters Management For Against 1i Elect Director Lawrence Trachtenberg Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year NANOMETRICS INCORPORATED Meeting Date:MAY 23, 2017 Record Date:MAR 27, 2017 Meeting Type:ANNUAL Ticker:NANO Security ID:630077105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director J. Thomas Bentley Management For For 1.2 Elect Director Edward J. Brown, Jr. Management For For 1.3 Elect Director Robert Deuster Management For For 1.4 Elect Director Bruce C. Rhine Management For For 1.5 Elect Director Christopher A. Seams Management For For 1.6 Elect Director Timothy J. Stultz Management For For 1.7 Elect Director Christine A. Tsingos Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Approve Executive Incentive Bonus Plan Management For For 5 Amend Omnibus Stock Plan Management For For 6 Ratify PricewaterhouseCoopers LLP as Auditors Management For For NEOGEN CORPORATION Meeting Date:OCT 06, 2016 Record Date:AUG 09, 2016 Meeting Type:ANNUAL Ticker:NEOG Security ID:640491106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director William T. Boehm Management For For 1.2 Elect Director Jack C. Parnell Management For For 1.3 Elect Director James P. Tobin Management For For 1.4 Elect Director James C. Borel Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify BDO USA, LLP as Auditors Management For For NEOS THERAPEUTICS, INC. Meeting Date:JUN 15, 2017 Record Date:APR 26, 2017 Meeting Type:ANNUAL Ticker:NEOS Security ID:64052L106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Vipin Garg Management For For 1.2 Elect Director Greg Robitaille Management For For 2 Ratify RSM US LLP as Auditors Management For For NEVRO CORP. Meeting Date:MAY 25, 2017 Record Date:APR 03, 2017 Meeting Type:ANNUAL Ticker:NVRO Security ID:64157F103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Frank Fischer Management For For 1.2 Elect Director Shawn T McCormick Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against NORD ANGLIA EDUCATION, INC. Meeting Date:APR 20, 2017 Record Date:MAR 07, 2017 Meeting Type:ANNUAL Ticker:NORD Security ID:G6583A102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Alan Kelsey Management For For 1.2 Elect Director Andrew Fitzmaurice Management For For 1.3 Elect Director Graeme Halder Management For For 1.4 Elect Director Jack Hennessy Management For For 1.5 Elect Director Kosmas Kalliarekos Management For For 1.6 Elect Director Carlos Watson Management For For 1.7 Elect Director Nicholas Baird Management For For 1.8 Elect Director Louis T. Hsieh Management For For 2 Ratify Pricewaterhousecoopers as Auditors Management For For PAREXEL INTERNATIONAL CORPORATION Meeting Date:DEC 08, 2016 Record Date:OCT 11, 2016 Meeting Type:ANNUAL Ticker:PRXL Security ID:699462107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director A. Dana Callow, Jr. Management For For 1.2 Elect Director Christopher J. Lindop Management For For 1.3 Elect Director Josef H. von Rickenbach Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Ernst & Young LLP as Auditors Management For For PATHEON N.V. Meeting Date:MAR 07, 2017 Record Date:FEB 07, 2017 Meeting Type:ANNUAL Ticker:PTHN Security ID:N6865W105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1A Elect Director James C. Mullen Management For Against 1B Elect Director Stephan B. Tanda Management For Against 1C Elect Director Jeffrey P. McMullen Management For Against 1D Elect Director Gary P. Pisano Management For Against 1E Elect Director Charles I. Cogut Management For Against 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Adopt Financial Statements and Statutory Reports Management For For 5 Approve Discharge of Management Board Management For For 6 Ratify Ernst & Young LLP as Auditors Management For For 7 Authorize Repurchase of Up to 50 Percent of Issued Share Capital Management For Against 8 Grant Board Authority to Issue Shares Up To 20 Percent of Issued Capital Plus 15,356,685 Shares Management For Against 9 Authorize Board to Exclude Preemptive Rights from Share Issuances Management For Against 10 Amend Omnibus Stock Plan Management For Against PAYLOCITY HOLDING CORPORATION Meeting Date:DEC 09, 2016 Record Date:OCT 11, 2016 Meeting Type:ANNUAL Ticker:PCTY Security ID:70438V106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Steven R. Beauchamp Management For For 1.2 Elect Director Andres D. Reiner Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management Three Years One Year PENUMBRA, INC. Meeting Date:JUN 07, 2017 Record Date:APR 12, 2017 Meeting Type:ANNUAL Ticker:PEN Security ID:70975L107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Arani Bose Management For For 1b Elect Director Bridget O'Rourke Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year PFENEX INC. Meeting Date:MAY 05, 2017 Record Date:MAR 10, 2017 Meeting Type:ANNUAL Ticker:PFNX Security ID:717071104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Jason Grenfell-Gardner Management For For 1.2 Elect Director Sigurdur (Siggi) Olafsson Management For For 2 Amend Omnibus Stock Plan Management For For 3 Ratify KPMG LLP as Auditors Management For For PINNACLE FINANCIAL PARTNERS, INC. Meeting Date:APR 18, 2017 Record Date:FEB 24, 2017 Meeting Type:ANNUAL Ticker:PNFP Security ID:72346Q104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Charles E. Brock Management For For 1.2 Elect Director Renda J. Burkhart Management For For 1.3 Elect Director Gregory L. Burns Management For For 1.4 Elect Director Marty G. Dickens Management For For 1.5 Elect Director Thomas C. Farnsworth, III Management For For 1.6 Elect Director Joseph C. Galante Management For For 1.7 Elect Director Glenda Baskin Glover Management For For 1.8 Elect Director David B. Ingram Management For For 1.9 Elect Director Ed C. Loughry, Jr. Management For For 1.10 Elect Director Robert A. McCabe, Jr. Management For For 1.11 Elect Director Ronald L. Samuels Management For For 1.12 Elect Director Reese L. Smith, III Management For For 1.13 Elect Director Gary L. Scott Management For For 1.14 Elect Director M. Terry Turner Management For For 2 Ratify Crowe Horwath LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year PINNACLE FINANCIAL PARTNERS, INC. Meeting Date:JUN 12, 2017 Record Date:APR 28, 2017 Meeting Type:SPECIAL Ticker:PNFP Security ID:72346Q104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Issue Shares in Connection with Merger Management For For 2 Adjourn Meeting Management For For PRA GROUP, INC. Meeting Date:JUN 01, 2017 Record Date:APR 06, 2017 Meeting Type:ANNUAL Ticker:PRAA Security ID:69354N106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director James A. Nussle Management For For 1.2 Elect Director Scott M. Tabakin Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year PROOFPOINT, INC. Meeting Date:JUN 01, 2017 Record Date:APR 05, 2017 Meeting Type:ANNUAL Ticker:PFPT Security ID:743424103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Jonathan Feiber Management For For 1.2 Elect Director Eric Hahn Management For For 1.3 Elect Director Kevin Harvey Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For PURE STORAGE, INC. Meeting Date:JUN 20, 2017 Record Date:APR 25, 2017 Meeting Type:ANNUAL Ticker:PSTG Security ID:74624M102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Mark Garrett Management For For 1.2 Elect Director Frank Slootman Management For For 1.3 Elect Director Mike Speiser Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Amend Omnibus Stock Plan Management For Against Q2 HOLDINGS, INC. Meeting Date:JUN 08, 2017 Record Date:APR 25, 2017 Meeting Type:ANNUAL Ticker:QTWO Security ID:74736L109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director R. Lynn Atchison Management For For 1.2 Elect Director Charles T. Doyle Management For For 1.3 Elect Director Carl James Schaper Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year RESOLUTE ENERGY CORPORATION Meeting Date:MAY 12, 2017 Record Date:MAR 14, 2017 Meeting Type:ANNUAL Ticker:REN Security ID:76116A306 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director James M. Piccone Management For For 1.2 Elect Director Thomas O. Hicks, Jr. Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Amend Omnibus Stock Plan Management For For 5 Approve Shareholder Rights Plan Management For Against 6 Ratify KPMG LLP as Auditors Management For For REVANCE THERAPEUTICS, INC. Meeting Date:MAY 11, 2017 Record Date:MAR 15, 2017 Meeting Type:ANNUAL Ticker:RVNC Security ID:761330109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director L. Daniel Browne Management For For 1b Elect Director Robert Byrnes Management For For 1c Elect Director Philip J. Vickers Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For SAGE THERAPEUTICS, INC. Meeting Date:JUN 07, 2017 Record Date:APR 10, 2017 Meeting Type:ANNUAL Ticker:SAGE Security ID:78667J108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1A Elect Director Michael F. Cola Management For For 1B Elect Director Jeffrey M. Jonas Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For SHORETEL, INC. Meeting Date:NOV 09, 2016 Record Date:SEP 23, 2016 Meeting Type:ANNUAL Ticker:SHOR Security ID:825211105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Mark Bregman Management For For 1.2 Elect Director Marjorie Bowen Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Approve Qualified Employee Stock Purchase Plan Management For For SHUTTERFLY, INC. Meeting Date:MAY 24, 2017 Record Date:MAR 27, 2017 Meeting Type:ANNUAL Ticker:SFLY Security ID:82568P304 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Ann Mather Management For Withhold 1.2 Elect Director H. Tayloe Stansbury Management For For 1.3 Elect Director Brian T. Swette Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Amend Omnibus Stock Plan Management For Against 5 Ratify PricewaterhouseCoopers LLP as Auditors Management For For SMART & FINAL STORES, INC. Meeting Date:MAY 23, 2017 Record Date:MAR 28, 2017 Meeting Type:ANNUAL Ticker:SFS Security ID:83190B101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director David G. Hirz Management For For 1b Elect Director David B. Kaplan Management For For 1c Elect Director Joseph S. Tesoriero Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For For SPIRIT AIRLINES, INC. Meeting Date:MAY 23, 2017 Record Date:MAR 27, 2017 Meeting Type:ANNUAL Ticker:SAVE Security ID:848577102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Robert L. Fornaro Management For For 1.2 Elect Director H. McIntyre Gardner Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For SPORTSMAN'S WAREHOUSE HOLDINGS, INC. Meeting Date:MAY 18, 2017 Record Date:MAR 24, 2017 Meeting Type:ANNUAL Ticker:SPWH Security ID:84920Y106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Kent V. Graham Management For For 1.2 Elect Director Gregory P. Hickey Management For For 1.3 Elect Director John V. Schaefer Management For For 2 Ratify KPMG LLP as Auditors Management For For SRC ENERGY INC. Meeting Date:JUN 15, 2017 Record Date:APR 10, 2017 Meeting Type:ANNUAL Ticker:SRCI Security ID:78470V108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Lynn A. Peterson Management For For 1.2 Elect Director Jack N. Aydin Management For For 1.3 Elect Director Daniel E. Kelly Management For For 1.4 Elect Director Paul J. Korus Management For For 1.5 Elect Director Raymond E. McElhaney Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Change Company Name to SRC Energy Inc. Management For For STEELCASE INC. Meeting Date:JUL 13, 2016 Record Date:MAY 16, 2016 Meeting Type:ANNUAL Ticker:SCS Security ID:858155203 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Lawrence J. Blanford Management For For 1.2 Elect Director William P. Crawford Management For For 1.3 Elect Director Connie K. Duckworth Management For For 1.4 Elect Director David W. Joos Management For For 1.5 Elect Director James P. Keane Management For For 1.6 Elect Director Robert C. Pew, III Management For For 1.7 Elect Director Cathy D. Ross Management For For 1.8 Elect Director Peter M. Wege, II Management For For 1.9 Elect Director P. Craig Welch, Jr. Management For For 1.10 Elect Director Kate Pew Wolters Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Deloitte & Touche LLP as Auditors Management For For SUPERIOR ENERGY SERVICES, INC. Meeting Date:MAY 23, 2017 Record Date:APR 03, 2017 Meeting Type:ANNUAL Ticker:SPN Security ID:868157108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Harold J. Bouillion Management For For 1.2 Elect Director David D. Dunlap Management For For 1.3 Elect Director James M. Funk Management For For 1.4 Elect Director Terence E. Hall Management For For 1.5 Elect Director Peter D. Kinnear Management For For 1.6 Elect Director Janiece M. Longoria Management For For 1.7 Elect Director Michael M. McShane Management For For 1.8 Elect Director W. Matt Ralls Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify KPMG LLP as Auditors Management For For TALMER BANCORP, INC. Meeting Date:JUL 14, 2016 Record Date:JUN 08, 2016 Meeting Type:SPECIAL Ticker:TLMR Security ID:87482X101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Merger Agreement Management For For 2 Advisory Vote on Golden Parachutes Management For Against 3 Adjourn Meeting Management For For TENNECO INC. Meeting Date:MAY 17, 2017 Record Date:MAR 20, 2017 Meeting Type:ANNUAL Ticker:TEN Security ID:880349105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Thomas C. Freyman Management For For 1b Elect Director Brian J. Kesseler Management For For 1c Elect Director Dennis J. Letham Management For For 1d Elect Director James S. Metcalf Management For For 1e Elect Director Roger B. Porter Management For For 1f Elect Director David B. Price, Jr. Management For For 1g Elect Director Gregg M. Sherrill Management For For 1h Elect Director Paul T. Stecko Management For For 1i Elect Director Jane L. Warner Management For For 1j Elect Director Roger J. Wood Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year TG THERAPEUTICS, INC. Meeting Date:JUN 16, 2017 Record Date:APR 18, 2017 Meeting Type:ANNUAL Ticker:TGTX Security ID:88322Q108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Laurence N. Charney Management For For 1.2 Elect Director Yann Echelard Management For For 1.3 Elect Director William J. Kennedy Management For For 1.4 Elect Director Kenneth Hoberman Management For For 1.5 Elect Director Daniel Hume Management For For 1.6 Elect Director Mark Schoenebaum Management For For 1.7 Elect Director Michael S. Weiss Management For For 2 Ratify CohnReznick LLP as Auditors Management For For THE HABIT RESTAURANTS, INC. Meeting Date:JUN 21, 2017 Record Date:APR 24, 2017 Meeting Type:ANNUAL Ticker:HABT Security ID:40449J103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Russell W. Bendel Management For For 1.2 Elect Director Ira Zecher Management For For 1.3 Elect Director A. William Allen, III Management For For 2 Ratify Moss Adams LLP as Auditors Management For For THE KEYW HOLDING CORPORATION Meeting Date:MAY 10, 2017 Record Date:MAR 22, 2017 Meeting Type:ANNUAL Ticker:KEYW Security ID:493723100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Deborah Bonanni Management For For 1b Elect Director Bill Campbell Management For For 1c Elect Director Shep Hill Management For For 1d Elect Director Chris Inglis Management For For 1e Elect Director Ken Minihan Management For For 1f Elect Director Art Money Management For For 1g Elect Director Caroline Pisano Management For For 1h Elect Director Mark Sopp Management For For 1i Elect Director Bill Weber Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For THE SPECTRANETICS CORPORATION Meeting Date:JUN 08, 2017 Record Date:APR 11, 2017 Meeting Type:ANNUAL Ticker:SPNC Security ID:84760C107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Daniel A. Pelak Management For For 1.2 Elect Director Maria Sainz Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify KPMG LLP as Auditors Management For For THERAPEUTICSMD, INC. Meeting Date:JUN 16, 2017 Record Date:APR 17, 2017 Meeting Type:ANNUAL Ticker:TXMD Security ID:88338N107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Tommy G. Thompson Management For For 1.2 Elect Director Robert G. Finizio Management For For 1.3 Elect Director John C.K. Milligan, IV. Management For For 1.4 Elect Director Brian Bernick Management For For 1.5 Elect Director J. Martin Carroll Management For For 1.6 Elect Director Cooper C. Collins Management For For 1.7 Elect Director Robert V. LaPenta, Jr. Management For For 1.8 Elect Director Jules A. Musing Management For For 1.9 Elect Director Angus C. Russell Management For For 1.10 Elect Director Nicholas Segal Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Grant Thornton LLP as Auditors Management For For TILE SHOP HOLDINGS, INC. Meeting Date:JUL 12, 2016 Record Date:MAY 16, 2016 Meeting Type:ANNUAL Ticker:TTS Security ID:88677Q109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Chris R. Homeister Management For For 1.2 Elect Director Peter J. Jacullo, III Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For TREEHOUSE FOODS, INC. Meeting Date:APR 27, 2017 Record Date:FEB 27, 2017 Meeting Type:ANNUAL Ticker:THS Security ID:89469A104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Dennis F. O'Brien Management For For 1.2 Elect Director Sam K. Reed Management For For 1.3 Elect Director Ann M. Sardini Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Amend Omnibus Stock Plan Management For For TWILIO INC. Meeting Date:JUN 12, 2017 Record Date:APR 17, 2017 Meeting Type:ANNUAL Ticker:TWLO Security ID:90138F102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Richard Dalzell Management For For 1.2 Elect Director Erika Rottenberg Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Amend Omnibus Stock Plan Management For Against UNIVAR INC. Meeting Date:MAY 04, 2017 Record Date:MAR 08, 2017 Meeting Type:ANNUAL Ticker:UNVR Security ID:91336L107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Daniel P. Doheny Management For For 1.2 Elect Director Edward J. Mooney Management For For 1.3 Elect Director Juliet Teo Management For For 1.4 Elect Director David H. Wasserman Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Approve Omnibus Stock Plan Management For For 5 Approve Executive Incentive Bonus Plan Management For For US ECOLOGY, INC. Meeting Date:MAY 23, 2017 Record Date:MAR 29, 2017 Meeting Type:ANNUAL Ticker:ECOL Security ID:91732J102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Joe F. Colvin Management For For 1.2 Elect Director Katina Dorton Management For For 1.3 Elect Director Jeffrey R. Feeler Management For For 1.4 Elect Director Daniel Fox Management For For 1.5 Elect Director Stephen A. Romano Management For For 1.6 Elect Director John T. Sahlberg Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year VIASAT, INC. Meeting Date:SEP 08, 2016 Record Date:JUL 15, 2016 Meeting Type:ANNUAL Ticker:VSAT Security ID:92552V100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Richard Baldridge Management For For 1.2 Elect Director B. Allen Lay Management For For 1.3 Elect Director Jeffrey Nash Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For WESTERN ALLIANCE BANCORPORATION Meeting Date:JUN 06, 2017 Record Date:APR 10, 2017 Meeting Type:ANNUAL Ticker:WAL Security ID:957638109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1A Elect Director Bruce Beach Management For For 1B Elect Director William S. Boyd Management For For 1C Elect Director Howard N. Gould Management For For 1D Elect Director Steven J. Hilton Management For Against 1E Elect Director Marianne Boyd Johnson Management For For 1F Elect Director Robert P. Latta Management For For 1G Elect Director Cary Mack Management For For 1H Elect Director Todd Marshall Management For For 1I Elect Director James E. Nave Management For For 1J Elect Director Michael Patriarca Management For For 1K Elect Director Robert Gary Sarver Management For For 1L Elect Director Donald D. Snyder Management For For 1M Elect Director Sung Won Sohn Management For For 1N Elect Director Kenneth A. Vecchione Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify RSM US LLP as Auditors Management For For WINGSTOP INC. Meeting Date:MAY 03, 2017 Record Date:MAR 06, 2017 Meeting Type:ANNUAL Ticker:WING Security ID:974155103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Lynn Crump-Caine Management For For 1.2 Elect Director Wesley S. McDonald Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For ZENDESK, INC. Meeting Date:MAY 16, 2017 Record Date:MAR 20, 2017 Meeting Type:ANNUAL Ticker:ZEN Security ID:98936J101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Mikkel Svane Management For For 1.2 Elect Director Elizabeth Nelson Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For ZOE'S KITCHEN, INC. Meeting Date:JUN 08, 2017 Record Date:APR 13, 2017 Meeting Type:ANNUAL Ticker:ZOES Security ID:98979J109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1A Elect Director Kevin Miles Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For Franklin Small-Mid Cap Growth Fund 2U, INC. Meeting Date:JUN 05, 2017 Record Date:APR 24, 2017 Meeting Type:ANNUAL Ticker:TWOU Security ID:90214J101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Sallie L. Krawcheck Management For For 1.2 Elect Director Mark J. Chernis Management For For 1.3 Elect Director John M. Larson Management For For 1.4 Elect Director Edward S. Macias Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Approve Qualified Employee Stock Purchase Plan Management For For ACADIA PHARMACEUTICALS INC. Meeting Date:JUN 13, 2017 Record Date:APR 19, 2017 Meeting Type:ANNUAL Ticker:ACAD Security ID:004225108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director James Daly Management For For 1.2 Elect Director Edmund P. Harrigan Management For Withhold 2 Amend Omnibus Stock Plan Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Ratify Ernst & Young LLP as Auditors Management For For ACUITY BRANDS, INC. Meeting Date:JAN 06, 2017 Record Date:NOV 11, 2016 Meeting Type:ANNUAL Ticker:AYI Security ID:00508Y102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director W. Patrick Battle Management For For 1.2 Elect Director Gordon D. Harnett Management For For 1.3 Elect Director Robert F. McCullough Management For For 1.4 Elect Director Dominic J. Pileggi Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Declassify the Board of Directors Management For For 5 Approve Dividend Increase Shareholder Against Against ADVANCE AUTO PARTS, INC. Meeting Date:MAY 17, 2017 Record Date:MAR 20, 2017 Meeting Type:ANNUAL Ticker:AAP Security ID:00751Y106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director John F. Bergstrom Management For For 1.2 Elect Director John C. Brouillard Management For For 1.3 Elect Director Brad W. Buss Management For For 1.4 Elect Director Fiona P. Dias Management For For 1.5 Elect Director John F. Ferraro Management For For 1.6 Elect Director Thomas R. Greco Management For For 1.7 Elect Director Adriana Karaboutis Management For For 1.8 Elect Director Eugene I. Lee, Jr. Management For For 1.9 Elect Director William S. Oglesby Management For For 1.10 Elect Director Reuben E. Slone Management For For 1.11 Elect Director Jeffrey C. Smith Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Amend Executive Incentive Bonus Plan Management For For 5 Ratify Deloitte & Touche LLP as Auditors Management For For 6 Reduce Ownership Threshold for Shareholders to Call Special Meeting Management For For AFFILIATED MANAGERS GROUP, INC. Meeting Date:JUN 13, 2017 Record Date:APR 17, 2017 Meeting Type:ANNUAL Ticker:AMG Security ID:008252108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Samuel T. Byrne Management For For 1b Elect Director Dwight D. Churchill Management For For 1c Elect Director Glenn Earle Management For For 1d Elect Director Niall Ferguson Management For For 1e Elect Director Sean M. Healey Management For For 1f Elect Director Tracy P. Palandjian Management For For 1g Elect Director Patrick T. Ryan Management For For 1h Elect Director Jide J. Zeitlin Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Provide Directors May Be Removed With or Without Cause Management For For 5 Ratify PricewaterhouseCoopers LLP as Auditors Management For For AKORN, INC. Meeting Date:JUL 01, 2016 Record Date:MAY 11, 2016 Meeting Type:ANNUAL Ticker:AKRX Security ID:009728106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director John N. Kapoor Management For For 1.2 Elect Director Kenneth S. Abramowitz Management For Withhold 1.3 Elect Director Adrienne L. Graves Management For For 1.4 Elect Director Ronald M. Johnson Management For Withhold 1.5 Elect Director Steven J. Meyer Management For Withhold 1.6 Elect Director Terry Allison Rappuhn Management For For 1.7 Elect Director Brian Tambi Management For For 1.8 Elect Director Alan Weinstein Management For Withhold 2 Ratify BDO USA, LLP as Auditors Management For Abstain 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For AKORN, INC. Meeting Date:DEC 16, 2016 Record Date:OCT 28, 2016 Meeting Type:SPECIAL Ticker:AKRX Security ID:009728106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Qualified Employee Stock Purchase Plan Management For For 2 Amend Omnibus Stock Plan Management For For ALARM.COM HOLDINGS, INC. Meeting Date:MAY 23, 2017 Record Date:MAR 27, 2017 Meeting Type:ANNUAL Ticker:ALRM Security ID:011642105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Timothy McAdam Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For ALLEGIANT TRAVEL COMPANY Meeting Date:JUN 29, 2017 Record Date:MAY 01, 2017 Meeting Type:ANNUAL Ticker:ALGT Security ID:01748X102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1A Elect Director Montie Brewer Management For For 1B Elect Director Gary Ellmer Management For For 1C Elect Director Maurice J. Gallagher, Jr. Management For For 1D Elect Director Linda A. Marvin Management For For 1E Elect Director Charles W. Pollard Management For For 1F Elect Director John Redmond Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management Three Years One Year 4 Ratify KPMG LLP as Auditors Management For For ALLIANCE DATA SYSTEMS CORPORATION Meeting Date:JUN 07, 2017 Record Date:APR 07, 2017 Meeting Type:ANNUAL Ticker:ADS Security ID:018581108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Bruce K. Anderson Management For For 1.2 Elect Director Roger H. Ballou Management For For 1.3 Elect Director Kelly J. Barlow Management For For 1.4 Elect Director D. Keith Cobb Management For For 1.5 Elect Director E. Linn Draper, Jr. Management For For 1.6 Elect Director Edward J. Heffernan Management For For 1.7 Elect Director Kenneth R. Jensen Management For For 1.8 Elect Director Robert A. Minicucci Management For For 1.9 Elect Director Timothy J. Theriault Management For For 1.10 Elect Director Laurie A. Tucker Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify Deloitte & Touche LLP as Auditors Management For For AMERICAN CAMPUS COMMUNITIES, INC. Meeting Date:MAY 04, 2017 Record Date:MAR 13, 2017 Meeting Type:ANNUAL Ticker:ACC Security ID:024835100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director William C. Bayless, Jr. Management For For 1b Elect Director Blakeley W. Chandlee, III Management For For 1c Elect Director G. Steven Dawson Management For For 1d Elect Director Cydney C. Donnell Management For For 1e Elect Director Dennis G. Lopez Management For For 1f Elect Director Edward Lowenthal Management For For 1g Elect Director Oliver Luck Management For For 1h Elect Director C. Patrick Oles, Jr. Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year ANALOG DEVICES, INC. Meeting Date:MAR 08, 2017 Record Date:JAN 09, 2017 Meeting Type:ANNUAL Ticker:ADI Security ID:032654105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Ray Stata Management For For 1b Elect Director Vincent Roche Management For For 1c Elect Director James A. Champy Management For For 1d Elect Director Bruce R. Evans Management For For 1e Elect Director Edward H. Frank Management For For 1f Elect Director Mark M. Little Management For For 1g Elect Director Neil Novich Management For For 1h Elect Director Kenton J. Sicchitano Management For For 1i Elect Director Lisa T. Su Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify Ernst & Young LLP as Auditors Management For For ANSYS, INC. Meeting Date:MAY 19, 2017 Record Date:MAR 20, 2017 Meeting Type:ANNUAL Ticker:ANSS Security ID:03662Q105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director James E. Cashman, III Management For For 1b Elect Director Ajei S. Gopal Management For For 1c Elect Director William R. McDermott Management For Against 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify Deloitte & Touche LLP as Auditors Management For For ARTHUR J. GALLAGHER & CO. Meeting Date:MAY 16, 2017 Record Date:MAR 20, 2017 Meeting Type:ANNUAL Ticker:AJG Security ID:363576109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Sherry S. Barrat Management For For 1b Elect Director William L. Bax Management For For 1c Elect Director D. John Coldman Management For For 1d Elect Director Frank E. English, Jr. Management For For 1e Elect Director J. Patrick Gallagher, Jr. Management For For 1f Elect Director Elbert O. Hand Management For For 1g Elect Director David S. Johnson Management For For 1h Elect Director Kay W. McCurdy Management For For 1i Elect Director Ralph J. Nicoletti Management For For 1j Elect Director Norman L. Rosenthal Management For For 2 Approve Omnibus Stock Plan Management For For 3 Ratify Ernst & Young LLP as Auditors Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Advisory Vote on Say on Pay Frequency Management One Year One Year ATLASSIAN CORPORATION PLC Meeting Date:DEC 06, 2016 Record Date:OCT 17, 2016 Meeting Type:ANNUAL Ticker:TEAM Security ID:G06242104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Approve Remuneration Policy Management For Against 4 Appoint Ernst & Young LLP as Auditors Management For For 5 Authorise the Audit Committee to Fix Remuneration of Auditors Management For For 6 Authorise Issue of Equity with Pre-emptive Rights Management For Against 7 Authorise Issue of Equity without Pre-emptive Rights Management For Against 8 Amend Articles of Association Management For For AUTODESK, INC. Meeting Date:JUN 14, 2017 Record Date:APR 20, 2017 Meeting Type:ANNUAL Ticker:ADSK Security ID:052769106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Carl Bass Management For For 1b Elect Director Crawford W. Beveridge Management For For 1c Elect Director Jeff Clarke Management For For 1d Elect Director Scott Ferguson Management For For 1e Elect Director Thomas Georgens Management For For 1f Elect Director Richard (Rick) S. Hill Management For For 1g Elect Director Mary T. McDowell Management For For 1h Elect Director Lorrie M. Norrington Management For For 1i Elect Director Betsy Rafael Management For For 1j Elect Director Stacy J. Smith Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Amend Qualified Employee Stock Purchase Plan Management For For 6 Amend Omnibus Stock Plan Management For For AXALTA COATING SYSTEMS LTD. Meeting Date:APR 26, 2017 Record Date:MAR 02, 2017 Meeting Type:ANNUAL Ticker:AXTA Security ID:G0750C108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Charles W. Shaver Management For For 1.2 Elect Director Mark Garrett Management For For 1.3 Elect Director Lori J. Ryerkerk Management For Withhold 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For B/E AEROSPACE, INC. Meeting Date:JUL 28, 2016 Record Date:MAY 31, 2016 Meeting Type:ANNUAL Ticker:BEAV Security ID:073302101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Mary M. VanDeWeghe Management For For 1.2 Elect Director James F. Albaugh Management For For 1.3 Elect Director John T. Whates Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Deloitte & Touche LLP as Auditors Management For For BIOMARIN PHARMACEUTICAL INC. Meeting Date:JUN 06, 2017 Record Date:APR 10, 2017 Meeting Type:ANNUAL Ticker:BMRN Security ID:09061G101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Jean-Jacques Bienaime Management For For 1.2 Elect Director Willard Dere Management For For 1.3 Elect Director Michael Grey Management For For 1.4 Elect Director Elaine J. Heron Management For For 1.5 Elect Director V. Bryan Lawlis Management For For 1.6 Elect Director Alan J. Lewis Management For For 1.7 Elect Director Richard A. Meier Management For For 1.8 Elect Director David Pyott Management For For 1.9 Elect Director Dennis J. Slamon Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Approve Omnibus Stock Plan Management For For 6 Increase Authorized Common Stock Management For Against BOTTOMLINE TECHNOLOGIES (DE), INC. Meeting Date:NOV 17, 2016 Record Date:SEP 28, 2016 Meeting Type:ANNUAL Ticker:EPAY Security ID:101388106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Jennifer M. Gray Management For For 1.2 Elect Director Benjamin E. Robinson, III Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Amend Omnibus Stock Plan Management For For 4 Ratify Ernst & Young LLP as Auditors Management For For BUFFALO WILD WINGS, INC. Meeting Date:JUN 02, 2017 Record Date:APR 13, 2017 Meeting Type:PROXY CONTEST Ticker:BWLD Security ID:119848109 Proposal No Proposal Proposed By Management Recommendation Vote Cast Management Proxy (Yellow Proxy Card) 1.1 Elect Director Cynthia L. Davis Management For Did Not Vote 1.2 Elect Director Andre J. Fernandez Management For Did Not Vote 1.3 Elect Director Janice L. Fields Management For Did Not Vote 1.4 Elect Director Harry A. Lawton Management For Did Not Vote 1.5 Elect Director J. Oliver Maggard Management For Did Not Vote 1.6 Elect Director Jerry R. Rose Management For Did Not Vote 1.7 Elect Director Sam B. Rovit Management For Did Not Vote 1.8 Elect Director Harmit J. Singh Management For Did Not Vote 1.9 Elect Director Sally J. Smith Management For Did Not Vote 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Did Not Vote 3 Advisory Vote on Say on Pay Frequency Management One Year Did Not Vote 4 Approve Omnibus Stock Plan Management For Did Not Vote 5 Ratify KPMG LLP as Auditors Management For Did Not Vote Proposal No Proposal Proposed By Dissident Recommendation Vote Cast Dissident Proxy (White Proxy Card) 1.1 Elect Director Scott O. Bergren Shareholder For For 1.2 Elect Director Richard T. McGuire, III Shareholder For For 1.3 Management Nominee Sam B. Rovit Shareholder For For 1.4 Elect Director Emil Lee Sanders Shareholder For Withhold 1.5 Management Nominee Andre J. Fernandez Shareholder For For 1.6 Management Nominee Janice L. Fields Shareholder For For 1.7 Management Nominee Harry A. Lawton Shareholder For For 1.8 Management Nominee Harmit J. Singh Shareholder For For 1.9 Management Nominee Sally J. Smith Shareholder For For 2 Amend Bylaws Management For For 3 Ratify KPMG LLP as Auditors Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 6 Approve Omnibus Stock Plan Management For For C. R. BARD, INC. Meeting Date:APR 19, 2017 Record Date:FEB 27, 2017 Meeting Type:ANNUAL Ticker:BCR Security ID:067383109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director David M. Barrett Management For For 1.2 Elect Director Robert M. Davis Management For For 1.3 Elect Director Herbert L. Henkel Management For For 1.4 Elect Director John C. Kelly Management For For 1.5 Elect Director David F. Melcher Management For For 1.6 Elect Director Gail K. Naughton Management For For 1.7 Elect Director Timothy M. Ring Management For For 1.8 Elect Director Tommy G. Thompson Management For For 1.9 Elect Director John H. Weiland Management For For 1.10 Elect Director Anthony Welters Management For For 1.11 Elect Director Tony L. White Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year CABOT OIL & GAS CORPORATION Meeting Date:MAY 03, 2017 Record Date:MAR 13, 2017 Meeting Type:ANNUAL Ticker:COG Security ID:127097103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1A Elect Director Dorothy M. Ables Management For For 1B Elect Director Rhys J. Best Management For For 1C Elect Director Robert S. Boswell Management For For 1D Elect Director Dan O. Dinges Management For For 1E Elect Director Robert Kelley Management For For 1F Elect Director W. Matt Ralls Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year CAVIUM, INC. Meeting Date:JUN 20, 2017 Record Date:APR 24, 2017 Meeting Type:ANNUAL Ticker:CAVM Security ID:14964U108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Edward H. Frank Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Advisory Vote on Say on Pay Frequency Management One Year One Year CBRE GROUP, INC. Meeting Date:MAY 19, 2017 Record Date:MAR 20, 2017 Meeting Type:ANNUAL Ticker:CBG Security ID:12504L109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Brandon B. Boze Management For For 1b Elect Director Beth F. Cobert Management For For 1c Elect Director Curtis F. Feeny Management For For 1d Elect Director Bradford M. Freeman Management For For 1e Elect Director Christopher T. Jenny Management For For 1f Elect Director Gerardo I. Lopez Management For Against 1g Elect Director Frederic V. Malek Management For For 1h Elect Director Paula R. Reynolds Management For For 1i Elect Director Robert E. Sulentic Management For For 1j Elect Director Laura D. Tyson Management For For 1k Elect Director Ray Wirta Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Approve Omnibus Stock Plan Management For For CERNER CORPORATION Meeting Date:MAY 24, 2017 Record Date:MAR 29, 2017 Meeting Type:ANNUAL Ticker:CERN Security ID:156782104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Julie L. Gerberding Management For For 1b Elect Director Neal L. Patterson Management For For 1c Elect Director William D. Zollars Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year CHURCH & DWIGHT CO., INC. Meeting Date:MAY 04, 2017 Record Date:MAR 07, 2017 Meeting Type:ANNUAL Ticker:CHD Security ID:171340102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director James R. Craigie Management For For 1b Elect Director Robert D. LeBlanc Management For For 1c Elect Director Janet S. Vergis Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Approve Executive Incentive Bonus Plan Management For For 5 Increase Authorized Common Stock Management For For 6 Ratify Deloitte & Touche LLP as Auditors Management For For COGNEX CORPORATION Meeting Date:APR 27, 2017 Record Date:MAR 03, 2017 Meeting Type:ANNUAL Ticker:CGNX Security ID:192422103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Patrick A. Alias Management For For 1.2 Elect Director Theodor Krantz Management For For 1.3 Elect Director J. Bruce Robinson Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify Grant Thornton LLP as Auditors Management For For 5 Adopt a Policy on Board Diversity Shareholder Against For CONSTELLATION BRANDS, INC. Meeting Date:JUL 20, 2016 Record Date:MAY 23, 2016 Meeting Type:ANNUAL Ticker:STZ Security ID:21036P108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Jerry Fowden Management For For 1.2 Elect Director Barry A. Fromberg Management For For 1.3 Elect Director Robert L. Hanson Management For For 1.4 Elect Director Ernesto M. Hernandez Management For For 1.5 Elect Director James A. Locke, III Management For Withhold 1.6 Elect Director Daniel J. McCarthy Management For For 1.7 Elect Director Richard Sands Management For For 1.8 Elect Director Robert Sands Management For For 1.9 Elect Director Judy A. Schmeling Management For For 1.10 Elect Director Keith E. Wandell Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For COSTAR GROUP, INC. Meeting Date:JUN 06, 2017 Record Date:APR 10, 2017 Meeting Type:ANNUAL Ticker:CSGP Security ID:22160N109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Michael R. Klein Management For For 1b Elect Director Andrew C. Florance Management For For 1c Elect Director Laura Cox Kaplan Management For For 1d Elect Director Michael J. Glosserman Management For For 1e Elect Director Warren H. Haber Management For For 1f Elect Director John W. Hill Management For For 1g Elect Director Christopher J. Nassetta Management For For 1h Elect Director David J. Steinberg Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year CSRA INC. Meeting Date:AUG 09, 2016 Record Date:JUN 13, 2016 Meeting Type:ANNUAL Ticker:CSRA Security ID:12650T104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Keith B. Alexander Management For For 1b Elect Director Sanju K. Bansal Management For For 1c Elect Director Michele A. Flournoy Management For For 1d Elect Director Mark A. Frantz Management For For 1e Elect Director Nancy Killefer Management For For 1f Elect Director Craig Martin Management For For 1g Elect Director Sean O'Keefe Management For For 1h Elect Director Lawrence B. Prior, III Management For For 1i Elect Director Michael E. Ventling Management For For 1j Elect Director Billie I. Williamson Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Amend Omnibus Stock Plan Management For For DAVITA INC. Meeting Date:JUN 16, 2017 Record Date:APR 24, 2017 Meeting Type:ANNUAL Ticker:DVA Security ID:23918K108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Pamela M. Arway Management For For 1b Elect Director Charles G. Berg Management For For 1c Elect Director Carol Anthony ("John") Davidson Management For For 1d Elect Director Barbara J. Desoer Management For For 1e Elect Director Pascal Desroches Management For For 1f Elect Director Paul J. Diaz Management For For 1g Elect Director Peter T. Grauer Management For Against 1h Elect Director John M. Nehra Management For For 1i Elect Director William L. Roper Management For For 1j Elect Director Kent J. Thiry Management For For 1k Elect Director Phyllis R. Yale Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year DELPHI AUTOMOTIVE PLC Meeting Date:APR 27, 2017 Record Date:FEB 27, 2017 Meeting Type:ANNUAL Ticker:DLPH Security ID:G27823106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Joseph S. Cantie Management For For 2 Elect Director Kevin P. Clark Management For For 3 Elect Director Gary L. Cowger Management For For 4 Elect Director Nicholas M. Donofrio Management For For 5 Elect Director Mark P. Frissora Management For For 6 Elect Director Rajiv L. Gupta Management For For 7 Elect Director Sean O. Mahoney Management For For 8 Elect Director Timothy M. Manganello Management For For 9 Elect Director Ana G. Pinczuk Management For For 10 Elect Director Thomas W. Sidlik Management For For 11 Elect Director Bernd Wiedemann Management For For 12 Elect Director Lawrence A. Zimmerman Management For For 13 Ratify Ernst & Young LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 14 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For DEXCOM, INC. Meeting Date:MAY 31, 2017 Record Date:APR 07, 2017 Meeting Type:ANNUAL Ticker:DXCM Security ID:252131107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Richard Collins Management For For 1b Elect Director Mark Foletta Management For For 1c Elect Director Eric J. Topol Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Amend Omnibus Stock Plan Management For Against 6 Increase Authorized Common Stock Management For Against DICK'S SPORTING GOODS, INC. Meeting Date:JUN 07, 2017 Record Date:APR 12, 2017 Meeting Type:ANNUAL Ticker:DKS Security ID:253393102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Edward W. Stack Management For For 1b Elect Director Jacqualyn A. Fouse Management For For 1c Elect Director Lawrence J. Schorr Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Amend Omnibus Stock Plan Management For For DIGITALGLOBE, INC. Meeting Date:JUN 22, 2017 Record Date:APR 24, 2017 Meeting Type:ANNUAL Ticker:DGI Security ID:25389M877 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1A Elect Director Howell M. Estes, III Management For Against 1B Elect Director Kimberly Till Management For For 1C Elect Director Eddy Zervigon Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year DOLLAR TREE, INC. Meeting Date:JUN 15, 2017 Record Date:APR 13, 2017 Meeting Type:ANNUAL Ticker:DLTR Security ID:256746108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Arnold S. Barron Management For For 1.2 Elect Director Gregory M. Bridgeford Management For For 1.3 Elect Director Macon F. Brock, Jr. Management For For 1.4 Elect Director Mary Anne Citrino Management For For 1.5 Elect Director H. Ray Compton Management For For 1.6 Elect Director Conrad M. Hall Management For For 1.7 Elect Director Lemuel E. Lewis Management For For 1.8 Elect Director Bob Sasser Management For For 1.9 Elect Director Thomas A. Saunders, III Management For For 1.10 Elect Director Thomas E. Whiddon Management For For 1.11 Elect Director Carl P. Zeithaml Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify KPMG LLP as Auditors Management For For DOMINO'S PIZZA, INC. Meeting Date:APR 25, 2017 Record Date:MAR 01, 2017 Meeting Type:ANNUAL Ticker:DPZ Security ID:25754A201 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director David A. Brandon Management For For 1.2 Elect Director C. Andrew Ballard Management For For 1.3 Elect Director Andrew B. Balson Management For For 1.4 Elect Director Diana F. Cantor Management For For 1.5 Elect Director J. Patrick Doyle Management For For 1.6 Elect Director Richard L. Federico Management For For 1.7 Elect Director James A. Goldman Management For For 1.8 Elect Director Gregory A. Trojan Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Adopt Policy and Plan to Eliminate Deforestation in Supply Chain Shareholder Against Against EDWARDS LIFESCIENCES CORPORATION Meeting Date:MAY 11, 2017 Record Date:MAR 17, 2017 Meeting Type:ANNUAL Ticker:EW Security ID:28176E108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Michael A. Mussallem Management For For 1b Elect Director Kieran T. Gallahue Management For For 1c Elect Director Leslie S. Heisz Management For For 1d Elect Director William J. Link Management For For 1e Elect Director Steven R. Loranger Management For For 1f Elect Director Martha H. Marsh Management For For 1g Elect Director Wesley W. von Schack Management For For 1h Elect Director Nicholas J. Valeriani Management For For 2 Advisory Vote on Say on Pay Frequency Management One Year One Year 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For For 5 Amend Qualified Employee Stock Purchase Plan Management For For 6 Ratify PricewaterhouseCoopers LLP as Auditors Management For For ELECTRONIC ARTS INC. Meeting Date:JUL 28, 2016 Record Date:JUN 06, 2016 Meeting Type:ANNUAL Ticker:EA Security ID:285512109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Leonard S. Coleman Management For For 1b Elect Director Jay C. Hoag Management For For 1c Elect Director Jeffrey T. Huber Management For For 1d Elect Director Vivek Paul Management For For 1e Elect Director Lawrence F. Probst, III Management For For 1f Elect Director Talbott Roche Management For For 1g Elect Director Richard A. Simonson Management For For 1h Elect Director Luis A. Ubinas Management For For 1i Elect Director Denise F. Warren Management For For 1j Elect Director Andrew Wilson Management For For 2 Amend Executive Incentive Bonus Plan Management For For 3 Amend Omnibus Stock Plan Management For For 4 Amend Qualified Employee Stock Purchase Plan Management For For 5 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 6 Ratify KPMG LLP as Auditors Management For For ENVISION HEALTHCARE HOLDINGS, INC. Meeting Date:NOV 28, 2016 Record Date:OCT 07, 2016 Meeting Type:SPECIAL Ticker:EVHC Security ID:29413U103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Merger Agreement Management For For 2 Advisory Vote on Golden Parachutes Management For For 3 Adjourn Meeting Management For For EQUINIX, INC. Meeting Date:MAY 31, 2017 Record Date:APR 05, 2017 Meeting Type:ANNUAL Ticker:EQIX Security ID:29444U700 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Thomas Bartlett Management For For 1.2 Elect Director Nanci Caldwell Management For For 1.3 Elect Director Gary Hromadko Management For For 1.4 Elect Director John Hughes Management For For 1.5 Elect Director Scott Kriens Management For For 1.6 Elect Director William Luby Management For For 1.7 Elect Director Irving Lyons, III Management For For 1.8 Elect Director Christopher Paisley Management For For 1.9 Elect Director Stephen Smith Management For For 1.10 Elect Director Peter Van Camp Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Re-approve Material Terms for Long-Term Incentive Performance Awards Management For For 5 Ratify PricewaterhouseCoopers LLP as Auditors Management For For EXPEDIA, INC. Meeting Date:JUN 13, 2017 Record Date:APR 17, 2017 Meeting Type:ANNUAL Ticker:EXPE Security ID:30212P303 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Susan C. Athey Management For For 1b Elect Director A. George "Skip" Battle Management For For 1c Elect Director Chelsea Clinton Management For For 1d Elect Director Pamela L. Coe Management For For 1e Elect Director Barry Diller Management For For 1f Elect Director Jonathan L. Dolgen Management For For 1g Elect Director Craig A. Jacobson Management For For 1h Elect Director Victor A. Kaufman Management For For 1i Elect Director Peter M. Kern Management For For 1j Elect Director Dara Khosrowshahi Management For For 1k Elect Director John C. Malone Management For For 1l Elect Director Scott Rudin Management For For 1m Elect Director Christopher W. Shean Management For For 1n Elect Director Alexander von Furstenberg Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management Three Years One Year 4 Ratify Ernst & Young LLP as Auditors Management For For 5 Report on Political Contributions and Expenditures Shareholder Against Against FIDELITY NATIONAL INFORMATION SERVICES, INC. Meeting Date:MAY 31, 2017 Record Date:APR 03, 2017 Meeting Type:ANNUAL Ticker:FIS Security ID:31620M106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Ellen R. Alemany Management For For 1b Elect Director Thomas M. Hagerty Management For For 1c Elect Director Keith W. Hughes Management For For 1d Elect Director David K. Hunt Management For For 1e Elect Director Stephan A. James Management For For 1f Elect Director Frank R. Martire Management For For 1g Elect Director Leslie M. Muma Management For For 1h Elect Director Gary A. Norcross Management For For 1i Elect Director James B. Stallings, Jr. Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify KPMG LLP as Auditors Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year FLEETCOR TECHNOLOGIES, INC. Meeting Date:JUN 21, 2017 Record Date:APR 24, 2017 Meeting Type:ANNUAL Ticker:FLT Security ID:339041105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Michael Buckman Management For For 1.2 Elect Director Thomas M. Hagerty Management For Withhold 1.3 Elect Director Steven T. Stull Management For Withhold 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Advisory Vote on Say on Pay Frequency Management Three Years One Year 5 Adopt Simple Majority Vote Shareholder Against For FORTIVE CORPORATION Meeting Date:JUN 06, 2017 Record Date:APR 10, 2017 Meeting Type:ANNUAL Ticker:FTV Security ID:34959J108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1A Elect Director Kate Mitchell Management For For 1B Elect Director Israel Ruiz Management For Against 2 Ratify Ernst and Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Declassify the Board of Directors Management For For GENESEE & WYOMING INC. Meeting Date:MAY 24, 2017 Record Date:MAR 27, 2017 Meeting Type:ANNUAL Ticker:GWR Security ID:371559105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director John C. Hellmann Management For For 1.2 Elect Director Albert J. Neupaver Management For Withhold 1.3 Elect Director Joseph H. Pyne Management For Withhold 1.4 Elect Director Hunter C. Smith Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify PricewaterhouseCoopers LLP as Auditors Management For For GODADDY INC. Meeting Date:JUN 07, 2017 Record Date:APR 10, 2017 Meeting Type:ANNUAL Ticker:GDDY Security ID:380237107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Richard H. Kimball Management For For 1.2 Elect Director Elizabeth S. Rafael Management For For 1.3 Elect Director Lee E. Wittlinger Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For GRAND CANYON EDUCATION, INC. Meeting Date:JUN 14, 2017 Record Date:APR 20, 2017 Meeting Type:ANNUAL Ticker:LOPE Security ID:38526M106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Brian E. Mueller Management For For 1.2 Elect Director Sara R. Dial Management For For 1.3 Elect Director Jack A. Henry Management For For 1.4 Elect Director Kevin F. Warren Management For For 1.5 Elect Director David J. Johnson Management For For 2 Approve Omnibus Stock Plan Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Ratify KPMG LLP as Auditors Management For For HANESBRANDS INC. Meeting Date:APR 25, 2017 Record Date:FEB 14, 2017 Meeting Type:ANNUAL Ticker:HBI Security ID:410345102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Gerald W. Evans, Jr. Management For For 1b Elect Director Bobby J. Griffin Management For For 1c Elect Director James C. Johnson Management For Against 1d Elect Director Jessica T. Mathews Management For For 1e Elect Director Franck J. Moison Management For For 1f Elect Director Robert F. Moran Management For For 1g Elect Director Ronald L. Nelson Management For Against 1h Elect Director Richard A. Noll Management For For 1i Elect Director David V. Singer Management For For 1j Elect Director Ann E. Ziegler Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year HD SUPPLY HOLDINGS, INC. Meeting Date:MAY 17, 2017 Record Date:MAR 20, 2017 Meeting Type:ANNUAL Ticker:HDS Security ID:40416M105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Kathleen J. Affeldt Management For For 1.2 Elect Director Peter A. Dorsman Management For For 1.3 Elect Director Peter A. Leav Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For For 5 Amend Executive Incentive Bonus Plan Management For For HERON THERAPEUTICS, INC. Meeting Date:JUN 12, 2017 Record Date:APR 17, 2017 Meeting Type:ANNUAL Ticker:HRTX Security ID:427746102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Kevin C. Tang Management For For 1.2 Elect Director Barry D. Quart Management For For 1.3 Elect Director Robert H. Rosen Management For For 1.4 Elect Director Craig A. Johnson Management For Withhold 1.5 Elect Director John W. Poyhonen Management For Withhold 1.6 Elect Director Christian Waage Management For For 2 Ratify OUM & Co. LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Increase Authorized Common Stock Management For For 5 Amend Omnibus Stock Plan Management For For 6 Amend Qualified Employee Stock Purchase Plan Management For For HEXCEL CORPORATION Meeting Date:MAY 04, 2017 Record Date:MAR 09, 2017 Meeting Type:ANNUAL Ticker:HXL Security ID:428291108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Nick L. Stanage Management For For 1.2 Elect Director Joel S. Beckman Management For For 1.3 Elect Director Lynn Brubaker Management For For 1.4 Elect Director Jeffrey C. Campbell Management For For 1.5 Elect Director Cynthia M. Egnotovich Management For For 1.6 Elect Director W. Kim Foster Management For For 1.7 Elect Director Thomas A. Gendron Management For For 1.8 Elect Director Jeffrey A. Graves Management For Against 1.9 Elect Director Guy C. Hachey Management For For 1.10 Elect Director David L. Pugh Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify Ernst & Young LLP as Auditors Management For For HOLOGIC, INC. Meeting Date:MAR 08, 2017 Record Date:JAN 09, 2017 Meeting Type:ANNUAL Ticker:HOLX Security ID:436440101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Christopher J. Coughlin Management For For 1.2 Elect Director Sally W. Crawford Management For For 1.3 Elect Director Scott T. Garrett Management For For 1.4 Elect Director Lawrence M. Levy Management For For 1.5 Elect Director Stephen P. MacMillan Management For For 1.6 Elect Director Christiana Stamoulis Management For For 1.7 Elect Director Elaine S. Ullian Management For For 1.8 Elect Director Amy M. Wendell Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Adopt Majority Voting for Uncontested Election of Directors Management For For 5 Ratify Ernst & Young LLP as Auditors Management For For HOSTESS BRANDS, INC. Meeting Date:JUN 15, 2017 Record Date:APR 21, 2017 Meeting Type:ANNUAL Ticker:TWNK Security ID:44109J106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Mark R. Stone Management For For 1.2 Elect Director William D. Toler Management For For 2 Ratify KPMG LLP as Auditors Management For For IHS INC. Meeting Date:JUL 11, 2016 Record Date:JUN 10, 2016 Meeting Type:SPECIAL Ticker:IHS Security ID:451734107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Merger Agreement Management For For 2 Advisory Vote on Golden Parachutes Management For For 3 Adjourn Meeting Management For For IHS MARKIT LTD. Meeting Date:APR 05, 2017 Record Date:FEB 08, 2017 Meeting Type:ANNUAL Ticker:INFO Security ID:G47567105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Ruann F. Ernst Management For For 1.2 Elect Director William E. Ford Management For For 1.3 Elect Director Balakrishnan S. Iyer Management For For 2 Approve Ernst & Young LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Approve Qualified Employee Stock Purchase Plan Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Advisory Vote on Say on Pay Frequency Management One Year One Year ILLUMINA, INC. Meeting Date:MAY 30, 2017 Record Date:APR 07, 2017 Meeting Type:ANNUAL Ticker:ILMN Security ID:452327109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Caroline D. Dorsa Management For For 1b Elect Director Robert S. Epstein Management For For 1c Elect Director Philip W. Schiller Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Eliminate Supermajority Vote Requirement Management For For IMAX CORPORATION Meeting Date:JUN 06, 2017 Record Date:APR 11, 2017 Meeting Type:ANNUAL Ticker:IMAX Security ID:45245E109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Neil S. Braun Management For For 1.2 Elect Director Eric A. Demirian Management For Withhold 1.3 Elect Director Kevin Douglas Management For For 1.4 Elect Director Greg Foster Management For For 1.5 Elect Director Richard L. Gelfond Management For For 1.6 Elect Director David W. Leebron Management For For 1.7 Elect Director Michael Lynne Management For Withhold 1.8 Elect Director Michael MacMillan Management For For 1.9 Elect Director Dana Settle Management For For 1.10 Elect Director Darren Throop Management For Withhold 1.11 Elect Director Bradley J. Wechsler Management For For 2 Approve PricewaterhouseCoopers LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Advisory Vote on Say on Pay Frequency Management One Year One Year INCYTE CORPORATION Meeting Date:MAY 26, 2017 Record Date:APR 07, 2017 Meeting Type:ANNUAL Ticker:INCY Security ID:45337C102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Julian C. Baker Management For For 1.2 Elect Director Jean-Jacques Bienaime Management For For 1.3 Elect Director Paul A. Brooke Management For For 1.4 Elect Director Paul J. Clancy Management For For 1.5 Elect Director Wendy L. Dixon Management For For 1.6 Elect Director Paul A. Friedman Management For For 1.7 Elect Director Herve Hoppenot Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify Ernst & Young LLP as Auditors Management For For INGEVITY CORPORATION Meeting Date:APR 27, 2017 Record Date:MAR 07, 2017 Meeting Type:ANNUAL Ticker:NGVT Security ID:45688C107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Richard B. Kelson Management For For 1.2 Elect Director D. Michael Wilson Management For For 2 Approve Qualified Employee Stock Purchase Plan Management For For 3 Amend Omnibus Stock Plan Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Advisory Vote on Say on Pay Frequency Management One Year One Year 6 Ratify PricewaterhouseCoopers LLP as Auditors Management For For INPHI CORPORATION Meeting Date:MAY 25, 2017 Record Date:APR 11, 2017 Meeting Type:ANNUAL Ticker:IPHI Security ID:45772F107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Nicholas E. Brathwaite Management For For 1.2 Elect Director David Liddle Management For For 1.3 Elect Director Bruce McWilliams Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify Pricewaterhousecoopers LLP as Auditors Management For For INSULET CORPORATION Meeting Date:MAY 17, 2017 Record Date:MAR 24, 2017 Meeting Type:ANNUAL Ticker:PODD Security ID:45784P101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Sally Crawford Management For For 1.2 Elect Director Regina Sommer Management For For 1.3 Elect Director Joseph Zakrzewski Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Approve Omnibus Stock Plan Management For For 5 Ratify Grant Thornton LLP as Auditors Management For For INTEGRATED DEVICE TECHNOLOGY, INC. Meeting Date:SEP 20, 2016 Record Date:JUL 26, 2016 Meeting Type:ANNUAL Ticker:IDTI Security ID:458118106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director John Schofield Management For For 1.2 Elect Director Gregory L. Waters Management For For 1.3 Elect Director Umesh Padval Management For For 1.4 Elect Director Gordon Parnell Management For For 1.5 Elect Director Ken Kannappan Management For For 1.6 Elect Director Robert Rango Management For For 1.7 Elect Director Norman Taffe Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify PricewaterhouseCoopers LLP as Auditors Management For For INTERCONTINENTAL EXCHANGE, INC. Meeting Date:OCT 12, 2016 Record Date:AUG 24, 2016 Meeting Type:SPECIAL Ticker:ICE Security ID:45866F104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Increase Authorized Common Stock Management For For INTERNATIONAL FLAVORS & FRAGRANCES INC. Meeting Date:MAY 03, 2017 Record Date:MAR 08, 2017 Meeting Type:ANNUAL Ticker:IFF Security ID:459506101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Marcello V. Bottoli Management For For 1b Elect Director Linda Buck Management For For 1c Elect Director Michael L. Ducker Management For For 1d Elect Director David R. Epstein Management For For 1e Elect Director Roger W. Ferguson, Jr. Management For For 1f Elect Director John F. Ferraro Management For For 1g Elect Director Andreas Fibig Management For For 1h Elect Director Christina Gold Management For For 1i Elect Director Henry W. Howell, Jr. Management For For 1j Elect Director Katherine M. Hudson Management For For 1k Elect Director Dale F. Morrison Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Amend Omnibus Stock Plan Management For For INTUITIVE SURGICAL, INC. Meeting Date:APR 20, 2017 Record Date:FEB 24, 2017 Meeting Type:ANNUAL Ticker:ISRG Security ID:46120E602 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Craig H. Barratt Management For For 1.2 Elect Director Michael A. Friedman Management For For 1.3 Elect Director Gary S. Guthart Management For For 1.4 Elect Director Amal M. Johnson Management For For 1.5 Elect Director Keith R. Leonard, Jr. Management For For 1.6 Elect Director Alan J. Levy Management For For 1.7 Elect Director Jami Dover Nachtsheim Management For For 1.8 Elect Director Mark J. Rubash Management For For 1.9 Elect Director Lonnie M. Smith Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 5 Amend Qualified Employee Stock Purchase Plan Management For For 6 Amend Omnibus Stock Plan Management For Against IRHYTHM TECHNOLOGIES, INC. Meeting Date:JUN 14, 2017 Record Date:APR 17, 2017 Meeting Type:ANNUAL Ticker:IRTC Security ID:450056106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1A Elect Director Kevin M. King Management For For 1B Elect Director Raymond W. Scott Management For Against 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For J.B. HUNT TRANSPORT SERVICES, INC. Meeting Date:APR 20, 2017 Record Date:FEB 14, 2017 Meeting Type:ANNUAL Ticker:JBHT Security ID:445658107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Douglas G. Duncan Management For For 1.2 Elect Director Francesca M. Edwardson Management For For 1.3 Elect Director Wayne Garrison Management For For 1.4 Elect Director Sharilyn S. Gasaway Management For For 1.5 Elect Director Gary C. George Management For For 1.6 Elect Director J. Bryan Hunt, Jr. Management For Against 1.7 Elect Director Coleman H. Peterson Management For For 1.8 Elect Director John N. Roberts, III Management For For 1.9 Elect Director James L. Robo Management For For 1.10 Elect Director Kirk Thompson Management For For 2 Amend Omnibus Stock Plan Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Ratify Ernst & Young LLP as Auditors Management For Against 6 Report on Political Contributions Shareholder Against For L BRANDS, INC. Meeting Date:MAY 18, 2017 Record Date:MAR 24, 2017 Meeting Type:ANNUAL Ticker:LB Security ID:501797104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Donna A. James Management For For 1.2 Elect Director Jeffrey H. Miro Management For For 1.3 Elect Director Michael G. Morris Management For For 1.4 Elect Director Raymond Zimmerman Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Reduce Supermajority Vote Requirement Shareholder Against Against LAM RESEARCH CORPORATION Meeting Date:NOV 09, 2016 Record Date:SEP 13, 2016 Meeting Type:ANNUAL Ticker:LRCX Security ID:512807108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Martin B. Anstice Management For For 1.2 Elect Director Eric K. Brandt Management For For 1.3 Elect Director Michael R. Cannon Management For For 1.4 Elect Director Youssef A. El-Mansy Management For For 1.5 Elect Director Christine A. Heckart Management For For 1.6 Elect Director Catherine P. Lego Management For For 1.7 Elect Director Stephen G. Newberry Management For For 1.8 Elect Director Abhijit Y. Talwalkar Management For For 1.9 Elect Director Lih Shyng (Rick L.) Tsai Management For Withhold 2.10 Elect Director John T. Dickson - Withdrawn Resolution Management None None 2.11 Elect Director Gary B. Moore - Withdrawn Resolution Management None None 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Ratify Ernst & Young LLP as Auditors Management For For LAZARD LTD Meeting Date:APR 25, 2017 Record Date:MAR 02, 2017 Meeting Type:ANNUAL Ticker:LAZ Security ID:G54050102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Kenneth M. Jacobs Management For For 1.2 Elect Director Michelle Jarrard Management For For 1.3 Elect Director Philip A. Laskawy Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Approve Deloitte & Touche LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 5 Limit/Prohibit Accelerated Vesting of Awards Shareholder Against For MALLINCKRODT PLC Meeting Date:MAR 01, 2017 Record Date:JAN 04, 2017 Meeting Type:ANNUAL Ticker:MNK Security ID:G5785G107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Melvin D. Booth Management For For 1b Elect Director David R. Carlucci Management For For 1c Elect Director J. Martin Carroll Management For For 1d Elect Director Diane H. Gulyas Management For For 1e Elect Director JoAnn A. Reed Management For For 1f Elect Director Angus C. Russell Management For For 1g Elect Director Virgil D. Thompson - Withdrawn Resolution Management None None 1h Elect Director Mark C. Trudeau Management For For 1i Elect Director Kneeland C. Youngblood Management For For 1j Elect Director Joseph A. Zaccagnino Management For For 2 Approve Deloitte & Touche LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Authorize Share Repurchase up to 10 Percent of Issued Share Capital Management For For 5 Determine Price Range for Reissuance of Treasury Shares Management For For 6a Amend Memorandum of Association Management For For 6b Amend Articles of Association Management For For 7 Approve Reduction in Share Capital Management For For MARKETAXESS HOLDINGS INC. Meeting Date:JUN 08, 2017 Record Date:APR 11, 2017 Meeting Type:ANNUAL Ticker:MKTX Security ID:57060D108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Richard M. McVey Management For For 1b Elect Director Steven L. Begleiter Management For For 1c Elect Director Stephen P. Casper Management For For 1d Elect Director Jane Chwick Management For For 1e Elect Director William F. Cruger Management For For 1f Elect Director David G. Gomach Management For For 1g Elect Director Carlos M. Hernandez Management For For 1h Elect Director Richard G. Ketchum Management For For 1i Elect Director John Steinhardt Management For For 1j Elect Director James J. Sullivan Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year MARRIOTT INTERNATIONAL, INC. Meeting Date:MAY 05, 2017 Record Date:MAR 13, 2017 Meeting Type:ANNUAL Ticker:MAR Security ID:571903202 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director J.W. Marriott, Jr. Management For For 1.2 Elect Director Mary K. Bush Management For For 1.3 Elect Director Bruce W. Duncan Management For For 1.4 Elect Director Deborah Marriott Harrison Management For For 1.5 Elect Director Frederick A. 'Fritz' Henderson Management For Against 1.6 Elect Director Eric Hippeau Management For For 1.7 Elect Director Lawrence W. Kellner Management For Against 1.8 Elect Director Debra L. Lee Management For For 1.9 Elect Director Aylwin B. Lewis Management For Against 1.10 Elect Director George Munoz Management For For 1.11 Elect Director Steven S. Reinemund Management For For 1.12 Elect Director W. Mitt Romney Management For For 1.13 Elect Director Susan C. Schwab Management For For 1.14 Elect Director Arne M. Sorenson Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Adopt Holy Land Principles Shareholder Against Against MARTIN MARIETTA MATERIALS, INC. Meeting Date:MAY 18, 2017 Record Date:MAR 10, 2017 Meeting Type:ANNUAL Ticker:MLM Security ID:573284106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Sue W. Cole Management For For 1.2 Elect Director Michael J. Quillen Management For For 1.3 Elect Director John J. Koraleski Management For For 1.4 Elect Director Stephen P. Zelnak, Jr. Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Adopt Proxy Access Right Shareholder Against For MEDNAX, INC. Meeting Date:MAY 11, 2017 Record Date:MAR 07, 2017 Meeting Type:ANNUAL Ticker:MD Security ID:58502B106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Cesar L. Alvarez Management For For 1.2 Elect Director Karey D. Barker Management For For 1.3 Elect Director Waldemar A. Carlo Management For For 1.4 Elect Director Michael B. Fernandez Management For For 1.5 Elect Director Paul G. Gabos Management For For 1.6 Elect Director Pascal J. Goldschmidt Management For For 1.7 Elect Director Manuel Kadre Management For For 1.8 Elect Director Roger J. Medel Management For For 1.9 Elect Director Donna E. Shalala Management For For 1.10 Elect Director Enrique J. Sosa Management For For 2 Amend Omnibus Stock Plan Management For For 3 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Advisory Vote on Say on Pay Frequency Management One Year One Year METTLER-TOLEDO INTERNATIONAL INC. Meeting Date:MAY 04, 2017 Record Date:MAR 06, 2017 Meeting Type:ANNUAL Ticker:MTD Security ID:592688105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Robert F. Spoerry Management For For 1.2 Elect Director Wah-Hui Chu Management For For 1.3 Elect Director Francis A. Contino Management For For 1.4 Elect Director Olivier A. Filliol Management For For 1.5 Elect Director Richard Francis Management For For 1.6 Elect Director Constance L. Harvey Management For For 1.7 Elect Director Michael A. Kelly Management For For 1.8 Elect Director Hans Ulrich Maerki Management For For 1.9 Elect Director Thomas P. Salice Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year MICROCHIP TECHNOLOGY INCORPORATED Meeting Date:AUG 15, 2016 Record Date:JUN 21, 2016 Meeting Type:ANNUAL Ticker:MCHP Security ID:595017104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Steve Sanghi Management For For 1.2 Elect Director Matthew W. Chapman Management For For 1.3 Elect Director L.B. Day Management For Against 1.4 Elect Director Esther L. Johnson Management For For 1.5 Elect Director Wade F. Meyercord Management For For 2 Amend Executive Incentive Bonus Plan Management For For 3 Ratify Ernst & Young LLP as Auditors Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against MOLSON COORS BREWING COMPANY Meeting Date:MAY 17, 2017 Record Date:MAR 24, 2017 Meeting Type:ANNUAL Ticker:TAP Security ID:60871R209 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Roger G. Eaton Management For For 1.2 Elect Director Charles M. Herington Management For For 1.3 Elect Director H. Sanford Riley Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For MONOLITHIC POWER SYSTEMS, INC. Meeting Date:JUN 15, 2017 Record Date:APR 18, 2017 Meeting Type:ANNUAL Ticker:MPWR Security ID:609839105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Victor K. Lee Management For For 1.2 Elect Director James C. Moyer Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year MONSTER BEVERAGE CORPORATION Meeting Date:OCT 11, 2016 Record Date:AUG 26, 2016 Meeting Type:SPECIAL Ticker:MNST Security ID:61174X109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Increase Authorized Common Stock Management For For MONSTER BEVERAGE CORPORATION Meeting Date:JUN 19, 2017 Record Date:APR 24, 2017 Meeting Type:ANNUAL Ticker:MNST Security ID:61174X109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Rodney C. Sacks Management For For 1.2 Elect Director Hilton H. Schlosberg Management For For 1.3 Elect Director Mark J. Hall Management For For 1.4 Elect Director Norman C. Epstein Management For For 1.5 Elect Director Gary P. Fayard Management For For 1.6 Elect Director Benjamin M. Polk Management For For 1.7 Elect Director Sydney Selati Management For For 1.8 Elect Director Harold C. Taber, Jr. Management For For 1.9 Elect Director Kathy N. Waller Management For For 1.10 Elect Director Mark S. Vidergauz Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Approve Non-Employee Director Omnibus Stock Plan Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Advisory Vote on Say on Pay Frequency Management One Year One Year 6 Adopt Proxy Access Right Shareholder Against Against 7 Report on Sustainability, Including Water Risks Shareholder Against Against MOODY'S CORPORATION Meeting Date:APR 25, 2017 Record Date:FEB 28, 2017 Meeting Type:ANNUAL Ticker:MCO Security ID:615369105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Basil L. Anderson Management For For 1.2 Elect Director Jorge A. Bermudez Management For For 1.3 Elect Director Darrell Duffie Management For For 1.4 Elect Director Kathryn M. Hill Management For For 1.5 Elect Director Ewald Kist Management For For 1.6 Elect Director Raymond W. McDaniel, Jr. Management For For 1.7 Elect Director Henry A. McKinnell, Jr. Management For For 1.8 Elect Director Leslie F. Seidman Management For For 1.9 Elect Director Bruce Van Saun Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year NEUROCRINE BIOSCIENCES, INC. Meeting Date:MAY 22, 2017 Record Date:MAR 31, 2017 Meeting Type:ANNUAL Ticker:NBIX Security ID:64125C109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Kevin C. Gorman Management For For 1.2 Elect Director Gary A. Lyons Management For For 1.3 Elect Director Alfred W. Sandrock, Jr. Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Amend Omnibus Stock Plan Management For For 5 Ratify Ernst & Young LLP as Auditors Management For For NEVRO CORP. Meeting Date:MAY 25, 2017 Record Date:APR 03, 2017 Meeting Type:ANNUAL Ticker:NVRO Security ID:64157F103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Frank Fischer Management For For 1.2 Elect Director Shawn T McCormick Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against NEWELL BRANDS INC. Meeting Date:MAY 09, 2017 Record Date:MAR 17, 2017 Meeting Type:ANNUAL Ticker:NWL Security ID:651229106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Ian G.H. Ashken Management For For 1b Elect Director Thomas E. Clarke Management For Against 1c Elect Director Kevin C. Conroy Management For Against 1d Elect Director Scott S. Cowen Management For Against 1e Elect Director Michael T. Cowhig Management For For 1f Elect Director Domenico De Sole Management For Against 1g Elect Director Martin E. Franklin Management For For 1h Elect Director Ros L'Esperance Management For For 1i Elect Director Michael B. Polk Management For For 1j Elect Director Steven J. Strobel Management For For 1k Elect Director Michael A. Todman Management For For 1l Elect Director Raymond G. Viault Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Advisory Vote on Say on Pay Frequency Management One Year One Year NOBLE ENERGY, INC. Meeting Date:APR 25, 2017 Record Date:FEB 24, 2017 Meeting Type:ANNUAL Ticker:NBL Security ID:655044105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Jeffrey L. Berenson Management For For 1b Elect Director Michael A. Cawley Management For For 1c Elect Director Edward F. Cox Management For For 1d Elect Director James E. Craddock Management For For 1e Elect Director Thomas J. Edelman Management For For 1f Elect Director Kirby L. Hedrick Management For For 1g Elect Director David L. Stover Management For For 1h Elect Director Scott D. Urban Management For For 1i Elect Director William T. Van Kleef Management For For 1j Elect Director Molly K. Williamson Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Approve Omnibus Stock Plan Management For For 6 Assess Portfolio Impacts of Policies to Meet 2 Degree Scenario Shareholder Against Against NORWEGIAN CRUISE LINE HOLDINGS LTD. Meeting Date:MAY 25, 2017 Record Date:MAR 20, 2017 Meeting Type:ANNUAL Ticker:NCLH Security ID:G66721104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director David M. Abrams Management For For 1b Elect Director John W. Chidsey Management For For 1c Elect Director Russell W. Galbut Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Approve PricewaterhouseCoopers LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For NVIDIA CORPORATION Meeting Date:MAY 23, 2017 Record Date:MAR 24, 2017 Meeting Type:ANNUAL Ticker:NVDA Security ID:67066G104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Robert K. Burgess Management For For 1b Elect Director Tench Coxe Management For For 1c Elect Director Persis S. Drell Management For For 1d Elect Director James C. Gaither Management For For 1e Elect Director Jen-Hsun Huang Management For For 1f Elect Director Dawn Hudson Management For For 1g Elect Director Harvey C. Jones Management For For 1h Elect Director Michael G. McCaffery Management For For 1i Elect Director William J. Miller Management For For 1j Elect Director Mark L. Perry Management For For 1k Elect Director A. Brooke Seawell Management For For 1l Elect Director Mark A. Stevens Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify PricewaterhouseCoopers LLP as Auditors Management For For NVR, INC. Meeting Date:MAY 04, 2017 Record Date:MAR 03, 2017 Meeting Type:ANNUAL Ticker:NVR Security ID:62944T105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director C. E. Andrews Management For For 1.2 Elect Director Timothy M. Donahue Management For For 1.3 Elect Director Thomas D. Eckert Management For For 1.4 Elect Director Alfred E. Festa Management For For 1.5 Elect Director Ed Grier Management For For 1.6 Elect Director Manuel H. Johnson Management For For 1.7 Elect Director Mel Martinez Management For For 1.8 Elect Director William A. Moran Management For Against 1.9 Elect Director David A. Preiser Management For For 1.10 Elect Director W. Grady Rosier Management For For 1.11 Elect Director Susan Williamson Ross Management For For 1.12 Elect Director Dwight C. Schar Management For For 1.13 Elect Director Paul W. Whetsell Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year O'REILLY AUTOMOTIVE, INC. Meeting Date:MAY 09, 2017 Record Date:FEB 28, 2017 Meeting Type:ANNUAL Ticker:ORLY Security ID:67103H107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director David O'Reilly Management For For 1b Elect Director Charles H. O'Reilly Jr. Management For Against 1c Elect Director Larry O'Reilly Management For Against 1d Elect Director Rosalie O'Reilly Wooten Management For Against 1e Elect Director Jay D. Burchfield Management For For 1f Elect Director Thomas T. Hendrickson Management For For 1g Elect Director Paul R. Lederer Management For For 1h Elect Director John R. Murphy Management For For 1i Elect Director Ronald Rashkow Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Approve Omnibus Stock Plan Management For For 5 Ratify Ernst & Young LLP as Auditors Management For For 6 Reduce Ownership Threshold for Shareholders to Call Special Meeting Shareholder Against For OIL STATES INTERNATIONAL, INC. Meeting Date:MAY 09, 2017 Record Date:MAR 15, 2017 Meeting Type:ANNUAL Ticker:OIS Security ID:678026105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Lawrence R. Dickerson Management For For 1.2 Elect Director Christopher T. Seaver Management For For 1.3 Elect Director Cindy B. Taylor Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify Ernst & Young LLP as Auditors Management For For PALO ALTO NETWORKS, INC. Meeting Date:DEC 08, 2016 Record Date:OCT 14, 2016 Meeting Type:ANNUAL Ticker:PANW Security ID:697435105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Mark D. McLaughlin Management For For 1b Elect Director Asheem Chandna Management For For 1c Elect Director James J. Goetz Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For PATHEON N.V. Meeting Date:MAR 07, 2017 Record Date:FEB 07, 2017 Meeting Type:ANNUAL Ticker:PTHN Security ID:N6865W105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1A Elect Director James C. Mullen Management For Against 1B Elect Director Stephan B. Tanda Management For Against 1C Elect Director Jeffrey P. McMullen Management For Against 1D Elect Director Gary P. Pisano Management For Against 1E Elect Director Charles I. Cogut Management For Against 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Adopt Financial Statements and Statutory Reports Management For For 5 Approve Discharge of Management Board Management For For 6 Ratify Ernst & Young LLP as Auditors Management For For 7 Authorize Repurchase of Up to 50 Percent of Issued Share Capital Management For Against 8 Grant Board Authority to Issue Shares Up To 20 Percent of Issued Capital Plus 15,356,685 Shares Management For Against 9 Authorize Board to Exclude Preemptive Rights from Share Issuances Management For Against 10 Amend Omnibus Stock Plan Management For Against PENUMBRA, INC. Meeting Date:JUN 07, 2017 Record Date:APR 12, 2017 Meeting Type:ANNUAL Ticker:PEN Security ID:70975L107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Arani Bose Management For For 1b Elect Director Bridget O'Rourke Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year PFENEX INC. Meeting Date:MAY 05, 2017 Record Date:MAR 10, 2017 Meeting Type:ANNUAL Ticker:PFNX Security ID:717071104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Jason Grenfell-Gardner Management For For 1.2 Elect Director Sigurdur (Siggi) Olafsson Management For For 2 Amend Omnibus Stock Plan Management For For 3 Ratify KPMG LLP as Auditors Management For For PINNACLE FOODS INC. Meeting Date:MAY 23, 2017 Record Date:MAR 27, 2017 Meeting Type:ANNUAL Ticker:PF Security ID:72348P104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Jane Nielsen Management For For 1.2 Elect Director Muktesh Pant Management For For 1.3 Elect Director Raymond Silcock Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For POST HOLDINGS, INC. Meeting Date:JAN 26, 2017 Record Date:NOV 29, 2016 Meeting Type:ANNUAL Ticker:POST Security ID:737446104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Robert E. Grote Management For For 1.2 Elect Director David W. Kemper Management For For 1.3 Elect Director Robert V. Vitale Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Report on the Risks Associated with Use of Caged Chickens in Supply Chain Shareholder Against Against 5 Require Independent Board Chairman Shareholder Against For PROOFPOINT, INC. Meeting Date:JUN 01, 2017 Record Date:APR 05, 2017 Meeting Type:ANNUAL Ticker:PFPT Security ID:743424103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Jonathan Feiber Management For For 1.2 Elect Director Eric Hahn Management For For 1.3 Elect Director Kevin Harvey Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For Q2 HOLDINGS, INC. Meeting Date:JUN 08, 2017 Record Date:APR 25, 2017 Meeting Type:ANNUAL Ticker:QTWO Security ID:74736L109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director R. Lynn Atchison Management For For 1.2 Elect Director Charles T. Doyle Management For For 1.3 Elect Director Carl James Schaper Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year QUINTILES IMS HOLDINGS, INC. Meeting Date:APR 06, 2017 Record Date:FEB 15, 2017 Meeting Type:ANNUAL Ticker:Q Security ID:74876Y101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Jonathan J. Coslet Management For For 1.2 Elect Director Michael J. Evanisko Management For For 1.3 Elect Director Dennis B. Gillings Management For For 1.4 Elect Director Ronald A. Rittenmeyer Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management Three Years One Year 4 Approve Omnibus Stock Plan Management For For 5 Ratify PricewaterhouseCoopers LLP as Auditors Management For For QUINTILES TRANSNATIONAL HOLDINGS INC. Meeting Date:SEP 22, 2016 Record Date:AUG 12, 2016 Meeting Type:SPECIAL Ticker:Q Security ID:74876Y101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Merger Agreement Management For For 2 Issue Shares in Connection with Merger Management For For 3 Change State of Incorporation from North Carolina to Delaware Management For For 4 Increase Authorized Common Stock Management For For 5 Eliminate Supermajority Vote Requirement Management For For 6 Advisory Vote on Golden Parachutes Management For Against 7 Adjourn Meeting Management For For RED HAT, INC. Meeting Date:AUG 11, 2016 Record Date:JUN 15, 2016 Meeting Type:ANNUAL Ticker:RHT Security ID:756577102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Sohaib Abbasi Management For For 1.2 Elect Director W. Steve Albrecht Management For For 1.3 Elect Director Charlene T. Begley Management For For 1.4 Elect Director Jeffrey J. Clarke - Withdrawn Resolution Management None None 1.5 Elect Director Narendra K. Gupta Management For For 1.6 Elect Director Kimberly L. Hammonds Management For For 1.7 Elect Director William S. Kaiser Management For For 1.8 Elect Director Donald H. Livingstone Management For For 1.9 Elect Director H. Hugh Shelton Management For For 1.10 Elect Director James M. Whitehurst Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Approve Executive Incentive Bonus Plan Management For For 5 Approve Qualified Employee Stock Purchase Plan Management For For REVANCE THERAPEUTICS, INC. Meeting Date:MAY 11, 2017 Record Date:MAR 15, 2017 Meeting Type:ANNUAL Ticker:RVNC Security ID:761330109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director L. Daniel Browne Management For For 1b Elect Director Robert Byrnes Management For For 1c Elect Director Philip J. Vickers Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For ROBERT HALF INTERNATIONAL INC. Meeting Date:MAY 24, 2017 Record Date:MAR 31, 2017 Meeting Type:ANNUAL Ticker:RHI Security ID:770323103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Harold M. Messmer, Jr. Management For For 1.2 Elect Director Marc H. Morial Management For For 1.3 Elect Director Barbara J. Novogradac Management For For 1.4 Elect Director Robert J. Pace Management For For 1.5 Elect Director Frederick A. Richman Management For For 1.6 Elect Director M. Keith Waddell Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year ROPER TECHNOLOGIES, INC. Meeting Date:JUN 08, 2017 Record Date:APR 13, 2017 Meeting Type:ANNUAL Ticker:ROP Security ID:776696106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Amy Woods Brinkley Management For For 1.2 Elect Director John F. Fort, III Management For For 1.3 Elect Director Brian D. Jellison Management For For 1.4 Elect Director Robert D. Johnson Management For For 1.5 Elect Director Robert E. Knowling, Jr. Management For For 1.6 Elect Director Wilbur J. Prezzano Management For For 1.7 Elect Director Laura G. Thatcher Management For For 1.8 Elect Director Richard F. Wallman Management For For 1.9 Elect Director Christopher Wright Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify PricewaterhouseCoopers LLP as Auditors Management For For ROSS STORES, INC. Meeting Date:MAY 17, 2017 Record Date:MAR 21, 2017 Meeting Type:ANNUAL Ticker:ROST Security ID:778296103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Michael Balmuth Management For For 1b Elect Director K. Gunnar Bjorklund Management For For 1c Elect Director Michael J. Bush Management For For 1d Elect Director Norman A. Ferber Management For Against 1e Elect Director Sharon D. Garrett Management For For 1f Elect Director Stephen D. Milligan Management For For 1g Elect Director George P. Orban Management For For 1h Elect Director Michael O'Sullivan Management For For 1i Elect Director Lawrence S. Peiros Management For For 1j Elect Director Gregory L. Quesnel Management For For 1k Elect Director Barbara Rentler Management For For 2 Approve Omnibus Stock Plan Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Ratify Deloitte & Touche LLP as Auditors Management For For SBA COMMUNICATIONS CORPORATION Meeting Date:JAN 12, 2017 Record Date:DEC 02, 2016 Meeting Type:SPECIAL Ticker:SBAC Security ID:78388J106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Reorganization to Facilitate Transition to REIT Status Management For For 2 Adjourn Meeting Management For For SBA COMMUNICATIONS CORPORATION Meeting Date:MAY 18, 2017 Record Date:MAR 17, 2017 Meeting Type:ANNUAL Ticker:SBAC Security ID:78410G104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Steven E. Bernstein Management For For 1b Elect Director Duncan H. Cocroft Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year SERVICENOW, INC. Meeting Date:JUN 13, 2017 Record Date:APR 18, 2017 Meeting Type:ANNUAL Ticker:NOW Security ID:81762P102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director John J. Donahoe Management For For 1b Elect Director Charles H. Giancarlo Management For For 1c Elect Director Anita M. Sands Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify PricewaterhouseCoopers LLP as Auditors Management For For SIGNATURE BANK Meeting Date:APR 20, 2017 Record Date:MAR 01, 2017 Meeting Type:ANNUAL Ticker:SBNY Security ID:82669G104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Scott A. Shay Management For For 1.2 Elect Director Joseph J. DePaolo Management For For 1.3 Elect Director Barney Frank Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Adopt Majority Voting for Uncontested Election of Directors Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 6 Amend Omnibus Stock Plan Management For For SKYWORKS SOLUTIONS, INC. Meeting Date:MAY 10, 2017 Record Date:MAR 16, 2017 Meeting Type:ANNUAL Ticker:SWKS Security ID:83088M102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director David J. Aldrich Management For For 1.2 Elect Director Kevin L. Beebe Management For For 1.3 Elect Director Timothy R. Furey Management For For 1.4 Elect Director Liam K. Griffin Management For For 1.5 Elect Director Balakrishnan S. Iyer Management For For 1.6 Elect Director Christine King Management For For 1.7 Elect Director David P. McGlade Management For For 1.8 Elect Director David J. McLachlan Management For For 1.9 Elect Director Robert A. Schriesheim Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year SQUARE, INC. Meeting Date:JUN 14, 2017 Record Date:APR 20, 2017 Meeting Type:ANNUAL Ticker:SQ Security ID:852234103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Roelof Botha Management For For 1.2 Elect Director Jim McKelvey Management For For 1.3 Elect Director Ruth Simmons Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify KPMG LLP as Auditors Management For For STANLEY BLACK & DECKER, INC. Meeting Date:APR 20, 2017 Record Date:FEB 17, 2017 Meeting Type:ANNUAL Ticker:SWK Security ID:854502101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Andrea J. Ayers Management For For 1.2 Elect Director George W. Buckley Management For For 1.3 Elect Director Patrick D. Campbell Management For For 1.4 Elect Director Carlos M. Cardoso Management For For 1.5 Elect Director Robert B. Coutts Management For For 1.6 Elect Director Debra A. Crew Management For For 1.7 Elect Director Michael D. Hankin Management For For 1.8 Elect Director James M. Loree Management For For 1.9 Elect Director Marianne M. Parrs Management For For 1.10 Elect Director Robert L. Ryan Management For For 2 Amend Executive Incentive Bonus Plan Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Ratify Ernst & Young LLP as Auditors Management For For SUPERIOR ENERGY SERVICES, INC. Meeting Date:MAY 23, 2017 Record Date:APR 03, 2017 Meeting Type:ANNUAL Ticker:SPN Security ID:868157108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Harold J. Bouillion Management For For 1.2 Elect Director David D. Dunlap Management For For 1.3 Elect Director James M. Funk Management For For 1.4 Elect Director Terence E. Hall Management For For 1.5 Elect Director Peter D. Kinnear Management For For 1.6 Elect Director Janiece M. Longoria Management For For 1.7 Elect Director Michael M. McShane Management For For 1.8 Elect Director W. Matt Ralls Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify KPMG LLP as Auditors Management For For SVB FINANCIAL GROUP Meeting Date:APR 27, 2017 Record Date:FEB 27, 2017 Meeting Type:ANNUAL Ticker:SIVB Security ID:78486Q101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Greg W. Becker Management For For 1.2 Elect Director Eric A. Benhamou Management For For 1.3 Elect Director David M. Clapper Management For For 1.4 Elect Director Roger F. Dunbar Management For For 1.5 Elect Director Joel P. Friedman Management For For 1.6 Elect Director Lata Krishnan Management For For 1.7 Elect Director Jeffrey N. Maggioncalda Management For For 1.8 Elect Director Mary J. Miller Management For For 1.9 Elect Director Kate D. Mitchell Management For For 1.10 Elect Director John F. Robinson Management For For 1.11 Elect Director Garen K. Staglin Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year TESARO, INC. Meeting Date:MAY 11, 2017 Record Date:MAR 14, 2017 Meeting Type:ANNUAL Ticker:TSRO Security ID:881569107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Leon O. Moulder, Jr. Management For For 1b Elect Director Mary Lynne Hedley Management For For 1c Elect Director David M. Mott Management For For 1d Elect Director Lawrence M. Alleva Management For For 1e Elect Director James O. Armitage Management For For 1f Elect Director Earl M. (Duke) Collier, Jr. Management For For 1g Elect Director Garry A. Nicholson Management For For 1h Elect Director Arnold L. Oronsky Management For For 1i Elect Director Kavita Patel Management For For 1j Elect Director Beth Seidenberg Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Ernst & Young, LLP as Auditors Management For For TEXTRON INC. Meeting Date:APR 26, 2017 Record Date:FEB 27, 2017 Meeting Type:ANNUAL Ticker:TXT Security ID:883203101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Scott C. Donnelly Management For For 1b Elect Director Kathleen M. Bader Management For For 1c Elect Director R. Kerry Clark Management For For 1d Elect Director James T. Conway Management For For 1e Elect Director Ivor J. Evans Management For For 1f Elect Director Lawrence K. Fish Management For For 1g Elect Director Paul E. Gagne Management For For 1h Elect Director Ralph D. Heath Management For For 1i Elect Director Lloyd G. Trotter Management For For 1j Elect Director James L. Ziemer Management For For 1k Elect Director Maria T. Zuber Management For For 2 Approve Executive Incentive Bonus Plan Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Ratify Ernst & Young LLP as Auditors Management For For 6 Report on Lobbying Payments and Policy Shareholder Against For THE COOPER COMPANIES, INC. Meeting Date:MAR 13, 2017 Record Date:JAN 17, 2017 Meeting Type:ANNUAL Ticker:COO Security ID:216648402 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director A. Thomas Bender Management For For 1.2 Elect Director Colleen E. Jay Management For For 1.3 Elect Director Michael H. Kalkstein Management For For 1.4 Elect Director William A. Kozy Management For For 1.5 Elect Director Jody S. Lindell Management For For 1.6 Elect Director Gary S. Petersmeyer Management For For 1.7 Elect Director Allan E. Rubenstein Management For For 1.8 Elect Director Robert S. Weiss Management For For 1.9 Elect Director Stanley Zinberg Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Approve Executive Incentive Bonus Plan Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Advisory Vote on Say on Pay Frequency Management One Year One Year THE DUN & BRADSTREET CORPORATION Meeting Date:MAY 10, 2017 Record Date:MAR 15, 2017 Meeting Type:ANNUAL Ticker:DNB Security ID:26483E100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Robert P. Carrigan Management For For 1b Elect Director Cindy Christy Management For For 1c Elect Director L. Gordon Crovitz Management For For 1d Elect Director James N. Fernandez Management For For 1e Elect Director Paul R. Garcia Management For For 1f Elect Director Anastassia Lauterbach Management For For 1g Elect Director Thomas J. Manning Management For For 1h Elect Director Randall D. Mott Management For For 1i Elect Director Judith A. Reinsdorf Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year TRACTOR SUPPLY COMPANY Meeting Date:MAY 09, 2017 Record Date:MAR 15, 2017 Meeting Type:ANNUAL Ticker:TSCO Security ID:892356106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Cynthia T. Jamison Management For For 1.2 Elect Director Johnston C. Adams Management For For 1.3 Elect Director Peter D. Bewley Management For For 1.4 Elect Director Ramkumar Krishnan Management For For 1.5 Elect Director George MacKenzie Management For For 1.6 Elect Director Edna K. Morris Management For For 1.7 Elect Director Mark J. Weikel Management For For 1.8 Elect Director Gregory A. Sandfort Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year TREEHOUSE FOODS, INC. Meeting Date:APR 27, 2017 Record Date:FEB 27, 2017 Meeting Type:ANNUAL Ticker:THS Security ID:89469A104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Dennis F. O'Brien Management For For 1.2 Elect Director Sam K. Reed Management For For 1.3 Elect Director Ann M. Sardini Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Amend Omnibus Stock Plan Management For For UNIVAR INC. Meeting Date:MAY 04, 2017 Record Date:MAR 08, 2017 Meeting Type:ANNUAL Ticker:UNVR Security ID:91336L107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Daniel P. Doheny Management For For 1.2 Elect Director Edward J. Mooney Management For For 1.3 Elect Director Juliet Teo Management For For 1.4 Elect Director David H. Wasserman Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Approve Omnibus Stock Plan Management For For 5 Approve Executive Incentive Bonus Plan Management For For VANTIV, INC. Meeting Date:MAY 02, 2017 Record Date:MAR 06, 2017 Meeting Type:ANNUAL Ticker:VNTV Security ID:92210H105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Kevin Costello Management For For 1.2 Elect Director Lisa Hook Management For For 1.3 Elect Director David Karnstedt Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Deloitte & Touche LLP as Auditors Management For For VERISK ANALYTICS, INC. Meeting Date:MAY 17, 2017 Record Date:MAR 20, 2017 Meeting Type:ANNUAL Ticker:VRSK Security ID:92345Y106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Frank J. Coyne Management For For 1.2 Elect Director Christopher M. Foskett Management For For 1.3 Elect Director David B. Wright Management For For 1.4 Elect Director Annell R. Bay Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify Deloitte And Touche LLP as Auditors Management For For VIASAT, INC. Meeting Date:SEP 08, 2016 Record Date:JUL 15, 2016 Meeting Type:ANNUAL Ticker:VSAT Security ID:92552V100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Richard Baldridge Management For For 1.2 Elect Director B. Allen Lay Management For For 1.3 Elect Director Jeffrey Nash Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For WATERS CORPORATION Meeting Date:MAY 09, 2017 Record Date:MAR 15, 2017 Meeting Type:ANNUAL Ticker:WAT Security ID:941848103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Michael J. Berendt Management For For 1.2 Elect Director Douglas A. Berthiaume Management For For 1.3 Elect Director Edward Conard Management For For 1.4 Elect Director Laurie H. Glimcher Management For For 1.5 Elect Director Christopher A. Kuebler Management For For 1.6 Elect Director William J. Miller Management For For 1.7 Elect Director Christopher J. O'Connell Management For For 1.8 Elect Director JoAnn A. Reed Management For For 1.9 Elect Director Thomas P. Salice Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Amend Omnibus Stock Plan Management For For 6 Adopt Proxy Access Right Shareholder None Against WILLIS TOWERS WATSON PUBLIC LIMITED COMPANY Meeting Date:JUN 13, 2017 Record Date:APR 13, 2017 Meeting Type:ANNUAL Ticker:WLTW Security ID:G96629103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Anna C. Catalano Management For For 1b Elect Director Victor F. Ganzi Management For For 1c Elect Director John J. Haley Management For For 1d Elect Director Wendy E. Lane Management For For 1e Elect Director James F. McCann Management For For 1f Elect Director Brendan R. O'Neill Management For For 1g Elect Director Jaymin Patel Management For For 1h Elect Director Linda D. Rabbitt Management For For 1i Elect Director Paul Thomas Management For For 1j Elect Director Jeffrey W. Ubben Management For For 1k Elect Director Wilhelm Zeller Management For For 2 Approve Deloitte & Touche LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Provide Proxy Access Right Management For For 6A Adopt Plurality Voting for Contested Election of Directors Management For For 6B Establish Range for Size of Board Management For For 7A Amend Advance Notice Provisions and Make Certain Administrative Amendments Management For For 7B Amend Articles of Association Management For For 8 Renew the Board's Authority to Issue Shares Under Irish Law Management For For 9 Renew the Board's Authority to Opt-Out of Statutory Pre-Emptions Rights Management For For WORKDAY, INC. Meeting Date:JUN 20, 2017 Record Date:APR 21, 2017 Meeting Type:ANNUAL Ticker:WDAY Security ID:98138H101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Christa Davies Management For For 1.2 Elect Director Michael A. Stankey Management For For 1.3 Elect Director George J. Still, Jr. Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For ZENDESK, INC. Meeting Date:MAY 16, 2017 Record Date:MAR 20, 2017 Meeting Type:ANNUAL Ticker:ZEN Security ID:98936J101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Mikkel Svane Management For For 1.2 Elect Director Elizabeth Nelson Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For ZOE'S KITCHEN, INC. Meeting Date:JUN 08, 2017 Record Date:APR 13, 2017 Meeting Type:ANNUAL Ticker:ZOES Security ID:98979J109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1A Elect Director Kevin Miles Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For Franklin Strategic Income Fund ENERGY XXI GULF COAST, INC. Meeting Date:MAY 10, 2017 Record Date:APR 10, 2017 Meeting Type:ANNUAL Ticker:EXXI Security ID:29276K101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Michael S. Bahorich Management For For 1.2 Elect Director Douglas E. Brooks Management For For 1.3 Elect Director George Kollitides Management For For 1.4 Elect Director Michael S. Reddin Management For For 1.5 Elect Director Stanford Springel Management For For 1.6 Elect Director James W. Swent, III Management For For 1.7 Elect Director Charles W. Wampler Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify Ernst & Young LLP as Auditors Management For For HALCON RESOURCES CORPORATION Meeting Date:MAY 04, 2017 Record Date:MAR 14, 2017 Meeting Type:ANNUAL Ticker:HK Security ID:40537Q605 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Thomas R. Fuller Management For For 1.2 Elect Director Floyd C. Wilson Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management Three Years Three Years 4 Ratify Deloitte & Touche LLP as Auditors Management For For MIDSTATES PETROLEUM COMPANY, INC. Meeting Date:MAY 24, 2017 Record Date:APR 18, 2017 Meeting Type:ANNUAL Ticker:MPO Security ID:59804T407 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Frederic F. Brace Management For For 1.2 Elect Director Alan J. Carr Management For For 1.3 Elect Director Patrice D. Douglas Management For For 1.4 Elect Director Neal P. Goldman Management For For 1.5 Elect Director Michael S. Reddin Management For For 1.6 Elect Director Todd R. Snyder Management For For 1.7 Elect Director Bruce H. Vincent Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Ratify Grant Thornton LLP as Auditors Management For For PENN VIRGINIA CORPORATION Meeting Date:MAY 03, 2017 Record Date:MAR 17, 2017 Meeting Type:ANNUAL Ticker:PVAC Security ID:70788V102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Harry Quarls Management For For 1.2 Elect Director Darin G. Holderness Management For For 1.3 Elect Director Marc McCarthy Management For For 1.4 Elect Director Jerry R. Schuyler Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify Grant Thornton LLP as Auditors Management For For PENN VIRGINIA CORPORATION Meeting Date:MAY 03, 2017 Record Date:MAR 17, 2017 Meeting Type:ANNUAL Ticker:PVAC Security ID:70788V300 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Harry Quarls Management For For 1.2 Elect Director Darin G. Holderness Management For For 1.3 Elect Director Marc McCarthy Management For For 1.4 Elect Director Jerry R. Schuyler Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify Grant Thornton LLP as Auditors Management For For PUERTO RICO ELECTRIC POWER AUTHORITY Meeting Date:MAR 30, 2017 Record Date:NOV 17, 2016 Meeting Type:WRITTEN CONSENT Ticker: Security ID:74526QA69 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 By Marking For I Direct The Institution Holding My Bonds to Transmit and Confirm My Bond Holding Information for Recording In The Registry. By Marking Against My Bonds Shall Be Missing From The Registry. Management None Did Not Vote PUERTO RICO ELECTRIC POWER AUTHORITY Meeting Date:MAR 30, 2017 Record Date:NOV 17, 2016 Meeting Type:WRITTEN CONSENT Ticker: Security ID:74526QVX7 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 By Marking For I Direct The Institution Holding My Bonds to Transmit and Confirm My Bond Holding Information for Recording In The Registry. By Marking Against My Bonds Shall Be Missing From The Registry. Management None Did Not Vote VERSO CORPORATION Meeting Date:MAY 12, 2017 Record Date:APR 06, 2017 Meeting Type:ANNUAL Ticker:VRS Security ID:92531L207 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Robert M. Amen Management For For 1.2 Elect Director Alan J. Carr Management For For 1.3 Elect Director Eugene I. Davis Management For For 1.4 Elect Director B. Christopher DiSantis Management For For 1.5 Elect Director Jerome L. Goldman Management For For 1.6 Elect Director Steven D. Scheiwe Management For For 1.7 Elect Director Jay Shuster Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify Deloitte & Touche LLP as Auditors Management For For VISTRA ENERGY CORP. Meeting Date:MAY 16, 2017 Record Date:MAR 24, 2017 Meeting Type:ANNUAL Ticker:VST Security ID:92840M102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Gavin R. Baiera Management For For 1.2 Elect Director Curtis A. Morgan Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Deloitte & Touche LLP as Auditors Management For For W&T OFFSHORE, INC. Meeting Date:MAY 03, 2017 Record Date:MAR 13, 2017 Meeting Type:ANNUAL Ticker:WTI Security ID:92922P106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1A Elect Director Virginia Boulet Management For For 1B Elect Director Stuart B. Katz Management For For 1C Elect Director Tracy W. Krohn Management For For 1D Elect Director S. James Nelson, Jr. Management For For 1E Elect Director B. Frank Stanley Management For For 2 Amend Omnibus Stock Plan Management For For 3 Amend Omnibus Stock Plan Management For For 4 Ratify Ernst & Young LLP as Auditors Management For For 5 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 6 Advisory Vote on Say on Pay Frequency Management Three Years One Year SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Franklin Strategic Series By (Signature and Title)* /s/Matthew T. Hinkle Matthew T. Hinkle, Chief Executive Officer – Finance and Administration Date August 28, 2017 * Print the name and title of each signing officer under his or her signature.
